Case 18-10651-BFK   Doc 446    Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                              Document     Page 1 of 66
           Case 18-10651-BFK                Doc 446       Filed 01/10/19 Entered 01/10/19 18:34:36                          Desc Main
                                                         Document     Page 2 of 66


        IF YOU ANSWER YES TO ANY OF THE QUESTIONS IN LINES 10-18, ATTACH AN EXPLANATION AND LABEL IT EXHIBIT B .

                                                                                                            YES        NO           N/A
   10       DO YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE DIP ACCOUNT?                                              x
   11       HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY?                                                              x
   12       HAVE YOU SOLD OR TRANSFERRED ANY ASSETS OR PROVIDED SERVICES TO
            ANYONE RELATED TO THE DIP IN ANY WAY?                                                                       x
   13       DID ANY INSURANCE COMPANY CANCEL YOUR POLICY?                                                               x
   14       DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNANTICIPATED EXPENSES?                                             x
   15       HAVE YOU BORROWED MONEY FROM ANYONE OR HAS ANYONE MADE ANY
            PAYMENTS ON YOUR BEHALF?                                                                                    x
   16       HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS?                                                             x
   17       HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?                                               x
   18       HAVE YOU ALLOWED ANY CHECKS TO CLEAR THE BANK THAT WERE ISSUED
            BEFORE YOU FILED BANKRUPTCY?                                                                                x


2. SUMMARY OF CASH ACTIVITY FOR ALL ACCOUNTS

   19       Total opening balance of all accounts                                                                                 $373,442.10
            This amount must equal what you reported as cash on hand at the end of the month in the previous month. If
            this is your first report, report the total cash on hand as of the date of the filing of this case.

   20       Total Cash Receipts
            Attach a listing of all cash received for the month and label it Exhibit C . Include all cash
            received even if you have not deposited it at the bank, collections on receivables, credit
            card deposits, cash received from other parties, or loans, gifts, or payments made by
            other parties on your behalf. Do not attach bank statements in lieu of Exhibit C .

            Report the total from Exhibit C here.                                                                 $213,174.75

   21       Total Cash Disbursements
            Attach a listing of all payments you made in the month and label it Exhibit D . List the
            date paid, payee, purpose, and amount. Include all cash payments, debit card
            transactions, checks issued even if they have not cleared the bank, outstanding checks
            issued before the bankruptcy was filed that were allowed to clear this month, and
            payments made by other parties on your behalf. Do not attach bank statements in lieu of
            Exhibit D .

            Report the total from Exhibit D here.                                                                 $232,764.22

   22       Net Cash Flow                                                                                         ($19,589.47)
            Subtract line 21 from 20 and report the result her. This amount may be different from
            what you may have calculated as net profit.

   23       Cash on hand at the end of the month
            Add line 22 + line 19. Report the result here.                                                                        $353,852.63

            Report this figure as the cash on hand at the beginning of the month on your next operating report.

            This amount may not match your bank account balance because you may have outstanding checks that have
            not cleared the bank or deposits in transit.
         Case 18-10651-BFK               Doc 446       Filed 01/10/19 Entered 01/10/19 18:34:36                          Desc Main
                                                      Document     Page 3 of 66



3. UNPAID BILLS

          Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but have
          not paid. Label it Exhibit E . Include the date the debt was incurred, who is owed the money, the purspose of
          the debt, and when the debt is due. Report the total from Exhibit E here.

   24     Total Payables                                                                                                       $163,155.78

                       (Exhibit E)

4. MONEY OWED TO YOU

          Attach a list of all amounts owed to you by your customers for work you have done or merchandise you have
          sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F. Identify who
          owes you money, how much is owed, and when payment is due. REport the total from Exhibit F here.

   25     Total Receivables                                                                                                    $189,153.48
                      (Exhibit F)

5. EMPLOYEES

   26     What was the number of employees when the case was filed?                                                              15

   27     What is the number of employees as of the date of this report?                                                         14

6. PROFESSIONAL FEES

   28     How much have you paid this month in professional fees related to this bankruptcy case?                                     $0.00

   29     How much in professional fees related to this bankruptcy case since the case was filed?                              $789,486.88

   30     How much have you paid this month in other professional fees?                                                               $0.00

   31     How much have you paid in total other professional fees since filing this case?                                             $0.00
        Case 18-10651-BFK               Doc 446       Filed 01/10/19 Entered 01/10/19 18:34:36                          Desc Main
                                                     Document     Page 4 of 66



7. PROJECTIONS


         Compare your actual cash receipts and disburesements to what you projected in the previous month. Projected
         figures in the first month should match those provided at the initial debtor interview, if any.

                                   Column A                               Column B                              Column C
                                           Projected                               Actual                                 Difference
                                   Copy lines 35-37 from                  Copy lines 20-22 of this              Subtract Column B from
                                   the previous month's                   report.                               Column A.
                                   report.


   32    Cash Receipts                               $0.00         -                    $213,174.75      =                     ($213,174.75)

   33    Cash Disbursements                  $227,303.69           -                    $232,764.22      =                           ($5,460.53)

   34    Net Cash Flow                      ($227,303.69)          -                    ($19,589.47)     =                     ($207,714.22)


   35    Total projected cash receipts for the next month:                                                                                $0.00

   36    Total projected cash disbursements for the next month:                                                                 $227,303.69

   37    Total projected net cash flow for the next month:                                                                     ($227,303.69)

(IF ACTUAL CASH PROFIT WAS 90% OR LESS THAN PROJECTED CASH PROFIT, PLEASE INCLUDE A DETAILED
WRITTEN EXPLANATION.)




8. ADDITIONAL INFORMATION

         If available, check the box to the left and attach copies of the following documents.

   38         x                    Bank statements for each open account (redact all but the last 4 digits of the account numbers.

   39         x                    Bank reconciliation reports for each account including list of outstanding checks.

   40         x                    Financial reports such as an income statement (profit/loss), balance sheet, and cash flow statement.

   41                              Budget, projection, or forecast reports.

   42                              Project, job costing, or work-in-progress reports.


                           RECONCILIATION OF CASH DISBURSEMENTS
CASH DISBURSEMENTS PER FORM 4A-2                                                                                                     215,925.61
CASH DISBURSEMENTS PER SUM OF FORM 4A-3                                                                                              215,925.61
CASH DISBURSEMENTS PER FORM 4D                                                                                                       215,925.61
     Case 18-10651-BFK             Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                     Desc Main
                                              Document     Page 5 of 66
DEBTOR:        GreenTech Automotive Inc                                     CASE NO:             18-10651



                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT FORM SB-2
                                      For Period:    11/01/18   to       11/30/18


CASH FLOW SUMMARY                                                        Current
                                                                         Month              Accumulated

1. Beginning Cash Balance                                        $       373,442.10 (1) $     438,478.25 (1)

2. Cash Receipts
     Operations                                                                0.00                  0.00
     Sale of Assets NOTE: See (B) Below:                                       0.00                  0.00
     Loans/advances                                                            0.00                  0.00
     Other                                                               213,174.75          2,029,392.88

     Total Cash Receipts                                        $        213,174.75     $   2,029,392.88

3. Cash Disbursements
     Operations                                                 $        215,925.61     $    2,074,712.22
     Debt Service/Secured loan payment                                         0.00                 0.00
     Professional fees/U.S. Trustee fees                                       0.00                 0.00
     Payments made from asset sale: NOTE: See (C) Below.                       0.00                 0.00
     Other

     Total Cash Disbursements                                   $        215,925.61     $   2,074,712.22

4. Net Cash Flow (Total Cash Receipts less
     Total Cash Disbursements)                                  $         (2,750.86)    $     (45,319.34)


5 Ending Cash Balance                                           $        370,691.24 (2) $     393,158.91 (2)


CASH BALANCE SUMMARY See Note (A) below.                                                        Book

  Petty Cash                                                                            $           0.00
  DIP Operating Account                                      Eaglebank                  $     123,551.80
  DIP State Tax Account                                                                 $           0.00
  DIP Payroll Account                                                                   $           0.00
  Other Operating Account                                                               $           0.00
  Other Interest-bearing Account                             Eaglebank                  $     247,139.44

  TOTAL (must agree with Ending Cash Balance above)                                     $     370,691.24 (2)
  Variance between Ending Cash Balance and Ending Book Balances:                                    0.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(B) This figure should include the gross amount the seller receives from the sale. On a HUD-1, this would be line 420.
(C) This figure should include all reductions paid by the debtor for the sale of of asset(s). On a HUD-1, this would be line 520.
(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.
    Case 18-10651-BFK               Doc 446       Filed 01/10/19 Entered 01/10/19 18:34:36              Desc Main
                                                 Document     Page 6 of 66
DEBTOR:           GreenTech Automotive Inc                                    CASE NO:            18-10651


                                                       Form SB-3
                     CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)
                                         FOR THE PERIOD _09-01-18__ TO _09-30-18__

CASH RECEIPTS DETAIL                                   Account No:                       *7549
(attach additional sheets as necessary)

        Date                      Payer                               Description                Amount
    11/1/2018              Saleen Automotive Inc                    Service Income         $      72,908.05
    11/21/2018             Saleen Automotive Inc                    Service Income         $      50,000.00
    11/27/2018             Saleen Automotive Inc                    Service Income         $      50,000.00
    11/28/2018                     PHC                             Lawsuit Settlement      $      25,000.00
    11/28/2018             Susman Godfrey LLP                      Lawsuit Settlement      $      15,000.00
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $

                                                          Total Cash Receipts              $     212,908.05 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash receipts listed on Form SB-2.
      Case 18-10651-BFK            Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                  Desc Main
                                              Document     Page 7 of 66
DEBTOR:             GreenTech Automotive Inc                                                               18-10651


                                                       Form SB-4
                    CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                                    Account No:                  *7549
(attach additional sheets as necessary)

        Date          Check No.                  Payee                    Description (Purpose)             Amount
     11/1/2018          ACH             Blue Cross Blue Shield              Medical Insurance        $        11,249.41
     11/1/2018          ACH                   Wageworks                         FSA account          $           102.00
     11/1/2018          1340                 AT&T Mobility                Utilities (Cellphones)     $         2,375.83
     11/2/2018          ACH                     Paylocity                          Payroll           $        60,092.74
     11/2/2018          ACH             Delta Dental of Virginia            Medical Insurance        $         1,122.09
     11/5/2018          1343                  Murong Xin                    Travel expenses          $           192.77
     11/5/2018          ACH                   Corry Davis                   Travel expenses          $           296.00
     11/5/2018          ACH                   Jerry Baker                   Travel expenses          $           296.00
     11/5/2018          ACH                   Trey Agner                    Travel expenses          $           296.00
     11/7/2018          ACH                   Wageworks                         FSA account          $            32.85
     11/8/2018          ACH              MS Dept of Revenue                         Taxes            $         2,043.00
     11/13/2018         ACH                    Eaglebank                       Bank charges          $           156.49
     11/15/2018         ACH                     Entergy                    Utilities (Electricity)   $         4,537.59
     11/16/2018         ACH                     Paylocity                          Payroll           $        60,313.79
     11/16/2018         ACH                   Wageworks                         FSA account          $            15.00
     11/23/2018         ACH                   Nextiva, Inc                 Utilities (Telephone)     $         1,109.86
     11/23/2018         ACH                   Wageworks                         FSA account          $           105.68
     11/26/2018         ACH                   Wageworks                         FSA account          $            50.00
     11/29/2018         ACH                   Equinix, Inc                      Data Center          $         3,482.44
     11/29/2018         ACH            Roanoke Insurance Group             Freight Documents         $           419.00
     11/29/2018         ACH               Vision Service Plan               Medical Insurance        $           158.45
     11/29/2018         ACH                    YW Chan                        EUAUTO fees            $         4,000.00
     11/29/2018         ACH                    YW Chan                        EUAUTO fees            $         1,462.37
     11/30/2018         ACH                     Paylocity                          Payroll           $        62,016.25
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $

                                                                     Total Cash Disbursements $             $215,925.61 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
      Case 18-10651-BFK            Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                Desc Main
                                              Document     Page 8 of 66



DEBTOR:            GreenTech Automotive Inc                                                            18-10651

                                                     Form SB-4
                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH RECEIPTS DETAIL                                                  Account No:                      *1225
(attach additional sheets as necessary)

       Date          Check No.                  Payee                   Description (Purpose)           Amount
    10/31/2018         ACH                    Eaglebank                        Interest            $        266.70
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $

                                                                    Total Cash Disbursements$              $266.70

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
        Case 18-10651-BFK                   Doc 446        Filed 01/10/19 Entered 01/10/19 18:34:36 Desc Main
DEBTOR:            GreenTech Automotive Inc               Document     Page 9CASE
                                                                              of 66NO:          18-10651

                                                                 Form SB-5
                                              COMPARATIVE BALANCE SHEET
                                            For Period Ended:                11/30/18
                                                                                                    Current                  Petition
ASSETS                                                                                              Month                    Date (1)
Current Assets:
  Cash and Cash Equivalents (from Form 2-B, line 5)                                        $         370,691.24       $       438,478.25
  Accounts Receivable (from Form 2-E)                                                                189,153.48                34,634.48
  Receivable from Officers, Employees, Affiliates                                                     24,292.00                24,292.00
  Inventory                                                                                          927,193.07               927,193.07
  Other Current Assets :(List)         VLA Settlement                                              1,140,000.00             1,170,000.00
                                        Prepayments                                                   90,444.00               274,451.90
      Total Current Assets                                                                 $       2,741,773.79       $     2,869,049.70
Fixed Assets:
  Land                                                                                     $      1,850,000.00        $     1,850,000.00
  Building                                                                                       17,315,594.90             17,315,594.90
  Equipment, Furniture and Fixtures                                                               9,098,578.43              9,098,578.43
      Total Fixed Assets                                                                   $     28,264,173.33    $        28,264,173.33
  Less: Accumulated Depreciation                                                           (       4,058,237.21 ) (          3,492,201.84 )

      Net Fixed Assets                                                                     $     24,205,936.12        $    24,771,971.49

  Other Assets (List):                                                                           33,459,946.65             33,568,982.69
                                                                                                114,759,886.72            125,973,429.09

      TOTAL ASSETS                                                                         $ 175,167,543.28           $ 187,183,432.97
LIABILITIES
Post Petition Liabilities:
  Post-petition Accounts Payable (from Form 2-E)                                           $         163,155.78       $             0.00
  Post-petition Accrued Profesional Fees (from Form 2-E)                                             303,158.67                     0.00
  Post-petition Taxes Payable (from Form 2-E)                                                              0.00                     0.00
  Post-petition Notes Payable                                                                              0.00                     0.00
  Other Post-petition Payable(List):                                                                       0.00                     0.00
                                                                                                           0.00                     0.00

      Total Post Petition Liabilities                                                      $         466,314.45       $             0.00

Pre Petition Liabilities:
  Secured Debt                                                                                    1,850,000.00              1,850,000.00
  Priority Debt                                                                                           0.00                      0.00
  Unsecured Debt                                                                                 76,556,155.09             75,155,309.63

      Total Pre Petition Liabilities                                                       $     78,406,155.09        $    77,005,309.63

      TOTAL LIABILITIES                                                                    $      78,872,469.54       $    77,005,309.63

OWNERS' EQUITY
 Owner's/Stockholder's Equity                                                              $ 101,535,175.00           $ 101,535,175.00
 Retained Earnings - Prepetition                                                                  8,642,898.34              8,642,948.34
 Retained Earnings - Post-petition                                                              (13,882,999.60)                     0.00

      TOTAL OWNERS' EQUITY                                                                 $     96,295,073.74        $ 110,178,123.34
      TOTAL LIABILITIES AND OWNERS' EQUITY                                                 $ 175,167,543.28           $ 187,183,432.97

      VARIANCE (ASSETS - LIABILITIES +- CAPITAL) MUST BE $0                                $                   0.00   $             0.00
(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
   listed on the Debtor's schedules.
  NOTE: IF USING EXCEL, EACH LINE MUST CONTAIN A NUMBER.
  Case 18-10651-BFK                 Doc 446       Filed 01/10/19 Entered 01/10/19 18:34:36                    Desc Main
                                                Document      Page 10 of 66

DEBTOR:            GreenTech Automotive Inc                                                        CASE NO:    18-10651

                                                     Form SB-6
                                            PROFIT AND LOSS STATEMENT
                                         For Period          11/01/18 to            11/30/18

                                                                                    Current                   Accumulated
                                                                                    Month                       Total (1)

Gross Operating Revenue                                                      $       84,894.80            $      926,240.53
Less: Discounts, Returns and Allowances                                  (                0.00 )          (            0.00 )

      Net Operating Revenue                                              $           84,894.80            $      926,240.53

Cost of Goods Sold                                                                  114,701.74                  1,226,952.07

      Gross Profit                                                       $           (29,806.94)          $      (300,711.54)
      Gross Profit Margin                                                               -35.11%                      -32.47%

Operating Expenses
   Officer Compensation                                                  $           34,781.06            $      422,617.07
   Selling, General and Administrative                                               12,483.73                   474,844.51
   Rents and Leases                                                                     554.39                   132,567.80
   Depreciation, Depletion and Amortization                                          73,884.23                   700,320.80
   Other (list):                                                                          0.00                         0.00
                                                                                          0.00                         0.00

   Total Operating Expenses                                              $          121,703.41            $     1,730,350.18

      Operating Income (Loss)                                            $          (151,510.35)          $    (2,031,061.72)


Non-Operating Income and Expenses
   Other Non-Operating Expenses                                          $         (457,432.84)           $    11,212,540.31
   Gains (Losses) on Sale of Assets                                                       0.00                          0.00
   Interest Income                                                                      266.70                      2,139.44
   Interest Expense                                                              (1,015,415.52)                         0.00
   Other Non-Operating Income                                                        40,000.00                     40,000.00
   Net Non-Operating Income or (Expenses)                                $         1,513,115.06           $   (11,170,400.87)

Reorganization Expenses
   Legal and Professional Fees                                           $           62,750.66            $      671,562.14
   Other Reorganization Expense                                                           0.00                         0.00

   Total Reorganization Expenses                                         $           62,750.66            $      671,562.14

      Net Income (Loss) Before Income Taxes                              $         1,298,854.05           $   (13,873,024.73)

Federal and State Income Tax Expense (Benefit)                                             0.00                         0.00

      NET INCOME (LOSS)                                                  $         1,298,854.05           $   (13,873,024.73)


(1) Accumulated Totals include all revenue and expenses since the petition date.
NOTE: IF USING EXCEL, ALL LINES MUST CONTAIN A NUMBER.
      Case 18-10651-BFK               Doc 446       Filed 01/10/19 Entered 01/10/19 18:34:36                          Desc Main
                                                  Document      Page 11 of 66
DEBTOR:         November                                                                CASE NO:                18-10651


                                                    Form SB-7
                                            DISBURSEMENT SUMMARY
                                     For the Month Ended: 11/30/2018 0:00




   Total Disbursements from Operating Account (Note 1)                                  $                          215,925.61


   Total Disbursements from Payroll Account (Note 2)                                    $                                    0.00

   Total Disbursements from Tax Escrow Account (Note 3)                                 $                                    0.00

   Total Disbursements from and other Account (Note 4)                                  $                                    0.00


   Grand Total disbursements from all accounts                                          $                          215,925.61



   NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
   operating account. Exclude only transfers to the debtor in possession payroll account, the debtor in possession tax escrow
   account or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession tax escrow account
   or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 3 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the tax escrow
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession payroll account or
   other debtor in possession account where the disbursements will be listed on this report.

   NOTE 4 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
   petty cash fund or cash register, amounts paid from any other debtor in possession account, and amounts paid from the
   accounts of others on the debtors behalf (for example, disbursements made from a law firm's escrow account as a result of a
   sale of property.)


                                                      FEE SCHEDULE

In accordance with the Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72, the following website link will take you to
schedules which will apply for the calendar quarters beginning January 1, 2018 through September 30, 2018.

                                       www.justice.gov/ust/chapter-11-quarterly-fees



Interest will be assessed on Chapter 11 quarterly fees not paid by the end of the month following the end of the calander quarter
pursuant to 31 U.S.C. Sec. 3717. The interest rate assessed is the rate in effect as determined by the Treasury Department at the
time the account becomes past due.

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
Case 18-10651-BFK            Doc 446      Filed 01/10/19 Entered 01/10/19 18:34:36                   Desc Main
                                        Document      Page 12 of 66


DEBTOR:       GreenTech Automotive Inc                                    CASE NO:               18-10651

                                                Form SB-8
                                              NARRATIVE
                                  FOR THE PERIOD _November 2018___

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
subsequent to the report date.

November includes the reversal of accrued interest since filing date, previous months had incorrectly included
these amounts.
                         Case 18-10651-BFK     Doc 446        Filed 01/10/19 Entered 01/10/19 18:34:36                                      Desc Main
                                                            Document      Page 13 of 66


                                                        GreenTech Automotive, Inc.
                                                      WM Industries Corp. (Consolidated)
                                                           A/P Aging Summary
                                                         As of November 30, 2018


Vendor                                       Current     12/5/2018 - 1/3/2019 (30)   11/5/2018 - 12/4/2018 (60)   10/6/2018 - 11/4/2018 (90)   Before 10/6/2018 (>90)           Total
                                        Open Balance               Open Balance                  Open Balance                 Open Balance             Open Balance     Open Balance
21 XIAOLIN WANG
 22 CORRY R DAVIS                             $0.00                       $0.00                      $396.17                        $0.00                     $0.00         $396.17
Total - 21 XIAOLIN WANG                       $0.00                       $0.00                      $396.17                        $0.00                     $0.00         $396.17
Vendor
 V0004 Action Pest Control, Inc.              $0.00                       $0.00                       $0.00                        $0.00                  $856.00          $856.00
 V0019 Akerman LLP IOLA Account               $0.00                       $0.00                     $948.00                        $0.00               $101,520.44      $102,468.44
 V0053 Atmos Energy                           $0.00                       $0.00                       $0.00                       $71.47                 $6,696.20        $6,767.67
 V0071 AT&T                                   $0.00                       $0.00                   $2,267.15                        $0.00                     $0.00        $2,267.15
 V0073 AT&T Mobility                          $0.00                       $0.00                   $1,142.62                        $0.00                     $0.00        $1,142.62
 V0081 Batteries Plus                         $0.00                       $0.00                       $0.00                        $0.00                  $117.95          $117.95
 V0098 Blue Cross Blue Shield                 $0.00                       $0.00                  $14,073.15                        $0.00                     $0.00       $14,073.15
 V0120 Capitol Office Solutions, LLC          $0.00                       $0.00                       $0.00                        $0.00                 $1,487.69        $1,487.69
 V0155 Cogent Communications, Inc.            $0.00                       $0.00                       $0.00                     $550.00                   $550.00         $1,100.00
 V0157 Colonial Parking, Inc                  $0.00                       $0.00                       $0.00                        $0.00                 $1,900.00        $1,900.00
 V0170 Core-Tech, Inc.                        $0.00                       $0.00                       $0.00                        $0.00                 $2,094.00        $2,094.00
 V0250 Entergy                                $0.00                       $0.00                       $0.00                        $0.00                 $5,048.63        $5,048.63
 V0254 Equinix, Inc.                          $0.00                       $0.00                   $3,482.44                        $0.00                 $3,316.61        $6,799.05
 V0311 Global Steering Systems, LLC           $0.00                       $0.00                       $0.00                        $0.00                 $8,550.00        $8,550.00
 V0346 Hella, Inc.                            $0.00                       $0.00                       $0.00                        $0.00                 $2,180.64        $2,180.64
 V0359 Honigman Miller Schwartz & Coh         $0.00                       $0.00                       $0.00                        $0.00                $17,881.44       $17,881.44
 V0363 Horne CPAs, LLP                        $0.00                       $0.00                       $0.00                    $8,750.00                     $0.00        $8,750.00
 V0408 Jimmy Doyle, LLC                       $0.00                       $0.00                     $600.00                     $600.00                  $2,400.00        $3,600.00
 V0454 Lerner / TYD                           $0.00                       $0.00                       $0.00                        $0.00                  $600.00          $600.00
 V0458 LinkedIn Corporation                   $0.00                       $0.00                       $0.00                        $0.00                 $5,500.00        $5,500.00
 V0470 Managed Benefits, Inc.                 $0.00                   $1,250.00                   $1,250.00                        $0.00                 $1,250.00        $3,750.00
 V0494 MidSouth Container Sales/Rent          $0.00                       $0.00                       $0.00                        $0.00                 $2,080.86        $2,080.86
 V0535 NetSuite, Inc.                         $0.00                       $0.00                       $0.00                   $12,299.04                     $0.00       $12,299.04
 V0554 Norma Anderson                         $0.00                       $0.00                       $0.00                        $0.00               $208,220.48      $208,220.48
 V0562 Oakley Industries                      $0.00                       $0.00                       $0.00                        $0.00                $54,936.00       $54,936.00
 V0564 Office Furniture Factory               $0.00                       $0.00                       $0.00                        $0.00                 $6,528.00        $6,528.00
 V0594 Pillsbury Winthrop Shaw Pittma         $0.00                       $0.00                       $0.00                        $0.00                 $4,125.56        $4,125.56
 V0626 Quality Metalcraft, INC                $0.00                       $0.00                       $0.00                        $0.00               $120,000.00      $120,000.00
 V0642 Robert Grater                          $0.00                       $0.00                       $0.00                        $0.00                 $3,500.00        $3,500.00
 V0655 RSM US LLP                             $0.00                       $0.00                       $0.00                        $0.00                 $5,980.00        $5,980.00
 V0706 Standard Insurance Company             $0.00                       $0.00                       $0.00                     $711.78                      $0.00         $711.78
                            Case 18-10651-BFK         Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36        Desc Main
                                                                Document      Page 14 of 66


 V0729 Swoosh Technologies&Solutions                 $0.00              $0.00            $0.00            $0.00           $77,877.34     $77,877.34
 V0762 The Lilly Co                                  $0.00              $0.00            $0.00            $0.00             $666.43        $666.43
 V0795 Tunica Chamber of Commerce                    $0.00              $0.00            $0.00            $0.00            $1,500.00      $1,500.00
 V0799 Tunica County Utilities Dist                  $0.00              $0.00          $397.05            $0.00                $0.00       $397.05
 V0831 Vision Service Plan                           $0.00              $0.00          $141.85            $0.00                $0.00       $141.85
 V0869 Xerox                                         $0.00              $0.00          $606.45         $606.45             $4,964.29      $6,177.19
 V1082 Custom Wheel Solutions                        $0.00              $0.00            $0.00            $0.00           ($7,132.00)    ($7,132.00)
 V1196 Futuris Auto Interiors                        $0.00              $0.00            $0.00            $0.00           $48,805.43     $48,805.43
 V1472 Occupational Health Center                    $0.00              $0.00            $0.00            $0.00               $61.00         $61.00
 V1584 Security Fire Protection Co.                  $0.00              $0.00            $0.00         $695.50                 $0.00       $695.50
 V1789 Best Life and Health Insurance Company        $0.00              $0.00            $0.00            $0.00               $87.84         $87.84
 V1796 Incorporate.com                               $0.00              $0.00            $0.00            $0.00             $252.63        $252.63
 V1814 Comcast Business                              $0.00              $0.00            $0.00         $309.56                 $0.00       $309.56
 V1818 CPPA Membership                               $0.00              $0.00            $0.00            $0.00             $160.00        $160.00
 V1821 DATAWATCH SYSTEMS                             $0.00              $0.00            $0.00            $0.00             $412.00        $412.00
 V1843 Sheehan & Associates, PLC                     $0.00              $0.00            $0.00            $0.00           $35,732.81     $35,732.81
 V1845 P7/Buchanan Pinkard Lakeside                  $0.00              $0.00            $0.00            $0.00           $17,075.52     $17,075.52
 V1855 MemphisClean                                  $0.00              $0.00            $0.00            $0.00            $4,300.00      $4,300.00
 V1861 Virtual Integrated Analytics Solutions Inc.   $0.00              $0.00            $0.00            $0.00          $140,226.00    $140,226.00
 V1863 YW Chan                                       $0.00              $0.00        $1,000.00            $0.00                $0.00      $1,000.00
 V2035 McGlinchey Stafford                           $0.00              $0.00            $0.00            $0.00            $8,646.00      $8,646.00
Total - Vendor                                       $0.00          $1,250.00       $25,908.71       $24,593.80          $900,955.79    $952,708.30
Total                                                $0.00          $1,250.00       $26,304.88       $24,593.80          $900,955.79    $953,104.47
                              Case 18-10651-BFK      Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                            Desc Main
                                                               Document      Page 15 of 66


                                                               GreenTech Automotive, Inc.
                                                     WM Industries Corp. : Green Tech Automotive Inc.
                                                                Balance Sheet Detail
                                                             From Jan 2018 to Nov 2018


Financial Row                                 Type                Date        Document Number   Name                                             Amount        Balance
ASSETS                                                                                                                                            $0.00          $0.00
 Current Assets                                                                                                                                   $0.00          $0.00
   Bank                                                                                                                                           $0.00          $0.00
    10000 - Bank Accounts                                                                                                                         $0.00          $0.00
      10200 - EagleBank Operating Account                                                                                                         $0.00          $0.00
                                              Transfer            2/27/2018   207                                                           $196,092.48    $196,092.48
                                              Check               3/1/2018    ACH1              V0098 Blue Cross Blue Shield                ($14,360.41)   $181,732.07
                                              Transfer            3/5/2018    212                                                           $180,908.12    $362,640.19
                                              Transfer            3/5/2018    213                                                            $84,965.00    $447,605.19
                                              Check               3/8/2018    ACH4              V0843 WageWorks                                 ($54.90)   $447,550.29
                                              Check               3/9/2018    ACH5              V0843 WageWorks                                ($101.61)   $447,448.68
                                              Check               3/9/2018    ACH16             V0438 KE SUN                                 ($1,859.00)   $445,589.68
                                              Check               3/9/2018    ACH17             359 GILBERTO MARTINEZ                        ($1,716.00)   $443,873.68
                                              Check               3/9/2018    ACH18             31 JERRY L BAKER                             ($1,430.00)   $442,443.68
                                              Check               3/9/2018    ACH19             30 CHRISTOPHER T AGNER                       ($1,430.00)   $441,013.68
                                              Check               3/9/2018    ACH20             115 JEFFREY RUSSELL                          ($1,430.00)   $439,583.68
                                              Check               3/9/2018    ACH21             22 CORRY R DAVIS                             ($1,287.00)   $438,296.68
                                              Journal             3/9/2018    JE370                                                         ($54,309.45)   $383,987.23
                                              Journal             3/9/2018    JE370                                                         ($26,477.08)   $357,510.15
                                              Journal             3/9/2018    JE370                                                            ($858.63)   $356,651.52
                                              Journal             3/9/2018    JE370                                                            ($121.69)   $356,529.83
                                              Bill Payment        3/12/2018   ACH3              V0831 Vision Service Plan                      ($528.50)   $356,001.33
                                              Check               3/12/2018   ACH6              V0843 WageWorks                                ($234.80)   $355,766.53
                                              Check               3/12/2018   ACH15             V1812 Principal Financial Group              ($6,727.29)   $349,039.24
                                              Check               3/13/2018   ACH7              V0843 WageWorks                                 ($10.00)   $349,029.24
                                              Check               3/14/2018   ACH8              V0843 WageWorks                                ($627.34)   $348,401.90
                                              Check               3/14/2018   ACH22             V0762 The Lilly Co                             ($666.43)   $347,735.47
                                              Bill Payment        3/15/2018   1002              V0706 Standard Insurance Company             ($1,773.68)   $345,961.79
                                              Deposit             3/16/2018   37                                                             $38,562.00    $384,523.79
                                              Check               3/19/2018   ACH9              V0843 WageWorks                                  ($3.00)   $384,520.79
                                              Check               3/20/2018   ACH10             V0843 WageWorks                                 ($15.00)   $384,505.79
                                              Bill Payment        3/21/2018   1001              V1845 P7/Buchanan Pinkard Lakeside          ($15,800.20)   $368,705.59
                                              Bill Payment        3/21/2018   1005              V0204 David Z Lu & Associates                ($1,750.00)   $366,955.59
                                              Journal             3/23/2018   JE371                                                         ($43,443.74)   $323,511.85
                                              Journal             3/23/2018   JE371                                                         ($21,247.09)   $302,264.76
                                              Journal             3/23/2018   JE371                                                            ($858.63)   $301,406.13
                                              Journal             3/23/2018   JE371                                                            ($317.87)   $301,088.26
                                              Check               3/26/2018   ACH11             V0843 WageWorks                                ($563.20)   $300,525.06
                                              Check               3/26/2018   ACH12             V0843 WageWorks                                 ($87.12)   $300,437.94
                                              Bill Payment        3/26/2018   1008              V0254 Equinix, Inc.                          ($3,316.61)   $297,121.33
                                              Check               3/27/2018   ACH13             V0843 WageWorks                                ($159.00)   $296,962.33
                                              Bill Payment        3/27/2018   1006              V0470 Managed Benefits, Inc.                 ($1,250.00)   $295,712.33
                                              Bill Payment        3/27/2018   1010              V1814 Comcast Business                         ($325.86)   $295,386.47
                                              Bill Payment        3/27/2018   1011              V0869 Xerox                                    ($554.39)   $294,832.08
                                              Check               3/28/2018   ACH14             V0098 Blue Cross Blue Shield                   ($141.83)   $294,690.25
                                              Bill Payment        3/28/2018   1007              V0155 Cogent Communications, Inc.              ($550.00)   $294,140.25
                                              Bill Payment        3/28/2018   1009              V0053 Atmos Energy                           ($3,161.32)   $290,978.93
Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                   Desc Main
                                Document      Page 16 of 66


                Bill Payment      4/2/2018    ACH2      V0212 Delta Dental of Virgina                        ($864.07)   $290,114.86
                Check             4/2/2018    ACH23     V0098 Blue Cross Blue Shield                      ($13,881.89)   $276,232.97
                Check             4/2/2018    ACH24     V0843 WageWorks                                      ($270.20)   $275,962.77
                Check             4/3/2018    ACH25     V0843 WageWorks                                      ($702.14)   $275,260.63
                Check             4/4/2018    ACH26     V0843 WageWorks                                       ($23.97)   $275,236.66
                Check             4/6/2018    ACH27     V2031 Roanoke Insurance Group Inc                 ($88,855.00)   $186,381.66
                Journal           4/6/2018    JE372                                                       ($43,443.79)   $142,937.87
                Journal           4/6/2018    JE372                                                       ($21,178.98)   $121,758.89
                Journal           4/6/2018    JE372                                                          ($858.63)   $120,900.26
                Journal           4/6/2018    JE372                                                           ($91.58)   $120,808.68
                Check             4/11/2018   ACH28     V0843 WageWorks                                       ($45.79)   $120,762.89
                Bill Payment      4/12/2018   1258      287 MURONG XIN                                        ($64.40)   $120,698.49
                Bill Payment      4/16/2018   1253      V1845 P7/Buchanan Pinkard Lakeside                ($16,628.01)   $104,070.48
                Bill Payment      4/16/2018   1254      V0706 Standard Insurance Company                     ($781.07)   $103,289.41
                Bill Payment      4/16/2018   1256      V1814 Comcast Business                               ($325.87)   $102,963.54
                Bill Payment      4/17/2018   1257      30 CHRISTOPHER T AGNER                               ($139.21)   $102,824.33
                Check             4/18/2018   ACH29     V0843 WageWorks                                       ($15.00)   $102,809.33
                Bill Payment      4/18/2018   1255      V0799 Tunica County Utilities Dist                   ($381.99)   $102,427.34
                Journal           4/19/2018   JE385                                                        $15,000.00    $117,427.34
                Check             4/20/2018   ACH30     V0843 WageWorks                                       ($25.00)   $117,402.34
                Deposit           4/20/2018   38                                                            $1,164.68    $118,567.02
                Journal           4/20/2018   JE386                                                       ($44,518.10)    $74,048.92
                Journal           4/20/2018   JE386                                                       ($21,517.38)    $52,531.54
                Journal           4/20/2018   JE386                                                          ($858.63)    $51,672.91
                Journal           4/20/2018   JE386                                                          ($317.87)    $51,355.04
                Check             4/23/2018   ACH31     V0843 WageWorks                                       ($87.12)    $51,267.92
                Check             4/23/2018   ACH32     V0843 WageWorks                                       ($15.00)    $51,252.92
                Bill Payment      4/23/2018   1261      V0306 Georgia Department of Revenue                   ($10.00)    $51,242.92
                Check             4/24/2018   ACH33     V0843 WageWorks                                       ($16.54)    $51,226.38
                Check             4/25/2018   ACH34     V0843 WageWorks                                       ($15.00)    $51,211.38
                Check             4/27/2018   ACH35     V0843 WageWorks                                      ($257.55)    $50,953.83
                Bill Payment      4/27/2018   1259      V0517 MS Dept of Revenue                          ($20,000.00)    $30,953.83
                Check             4/30/2018   ACH36     V0843 WageWorks                                      ($272.33)    $30,681.50
                Bill Payment      4/30/2018   1003      V0218 Department of HomelandSecurity                 ($460.00)    $30,221.50
                Bill Payment      4/30/2018   1004      V0218 Department of HomelandSecurity                 ($750.00)    $29,471.50
                Bill Payment      5/1/2018    ACH37     V1854 CNA Insurance                               ($17,163.10)    $12,308.40
                Check             5/1/2018    ACH39     V0098 Blue Cross Blue Shield                      ($13,881.89)    ($1,573.49)
                Bill Payment      5/1/2018    1262      V0295 Franchise Tax Board                            ($800.00)    ($2,373.49)
                Bill Payment      5/2/2018    ACH40     V0212 Delta Dental of Virgina                      ($1,038.35)    ($3,411.84)
                Check             5/2/2018    ACH41     V0843 WageWorks                                      ($419.31)    ($3,831.15)
                Journal           5/2/2018    JE407                                                        $13,809.89      $9,978.74
                Check             5/3/2018    ACH42     V0843 WageWorks                                       ($15.00)     $9,963.74
                Check             5/4/2018    ACH43     V0843 WageWorks                                       ($33.50)     $9,930.24
                Bill Payment      5/4/2018    1260      V0733 SC DEPARTMENT OF REVENUE,                       ($25.00)     $9,905.24
                Payment           5/7/2018    PMT2      63 Jiangsu Saleen Automotive Technology Co. Ltd   $192,080.00    $201,985.24
                Transfer          5/7/2018    214                                                          $39,008.53    $240,993.77
                Journal           5/7/2018    JE405                                                       $100,000.00    $340,993.77
                Bill Payment      5/8/2018    ACH38     V0371 Hylant Group Inc.                           ($23,803.00)   $317,190.77
                Check             5/8/2018    ACH44     V0843 WageWorks                                       ($21.21)   $317,169.56
                Journal           5/8/2018    JE394                                                       ($45,658.49)   $271,511.07
                Journal           5/8/2018    JE394                                                       ($21,943.20)   $249,567.87
                Journal           5/8/2018    JE394                                                          ($858.63)   $248,709.24
                Journal           5/8/2018    JE394                                                          ($174.37)   $248,534.87
                Bill Payment      5/9/2018    1263      V2040 Office of the U.S. Trustee                     ($325.00)   $248,209.87
                Bill Payment      5/9/2018    1264      V2040 Office of the U.S. Trustee                     ($325.00)   $247,884.87
                Check             5/10/2018   ACH45     V0843 WageWorks                                       ($43.13)   $247,841.74
                Check             5/11/2018   ACH46     V0843 WageWorks                                       ($25.00)   $247,816.74
Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                     Desc Main
                                Document      Page 17 of 66


                Journal           5/11/2018   JE408                                                    ($13,517.54)     $234,299.20
                Journal           5/14/2018   JE406                                                  $1,212,500.00    $1,446,799.20
                Journal           5/14/2018   JE409                                                        ($43.70)   $1,446,755.50
                Bill Payment      5/14/2018   1278      V0120 Capitol Office Solutions, LLC               ($799.69)   $1,445,955.81
                Bill Payment      5/14/2018   1279      V1821 DATAWATCH SYSTEMS                           ($103.00)   $1,445,852.81
                Check             5/15/2018   ACH47     V0843 WageWorks                                    ($15.00)   $1,445,837.81
                Bill Payment      5/15/2018   1266      V0250 Entergy                                   ($8,487.37)   $1,437,350.44
                Bill Payment      5/15/2018   1269      V0073 AT&T Mobility                             ($2,832.11)   $1,434,518.33
                Bill Payment      5/15/2018   1270      V0155 Cogent Communications, Inc.               ($1,100.00)   $1,433,418.33
                Bill Payment      5/15/2018   1275      V1814 Comcast Business                            ($309.58)   $1,433,108.75
                Bill Payment      5/15/2018   1280      V0363 Horne CPAs, LLP                           ($2,250.00)   $1,430,858.75
                Bill Payment      5/15/2018   1285      V1796 Incorporate.com                             ($460.25)   $1,430,398.50
                Check             5/16/2018   ACH48     V1812 Principal Financial Group                 ($4,300.95)   $1,426,097.55
                Check             5/16/2018   ACH49     V1812 Principal Financial Group                 ($2,700.95)   $1,423,396.60
                Bill Payment      5/16/2018   ACH50     V0610 Prominence Consultancy Limited            ($3,277.02)   $1,420,119.58
                Bill Payment      5/16/2018   1265      V1845 P7/Buchanan Pinkard Lakeside             ($16,631.60)   $1,403,487.98
                Bill Payment      5/16/2018   1268      V0706 Standard Insurance Company                ($1,044.74)   $1,402,443.24
                Bill Payment      5/16/2018   1274      V0254 Equinix, Inc.                             ($3,316.61)   $1,399,126.63
                Bill Payment      5/16/2018   1276      V0869 Xerox                                     ($1,148.71)   $1,397,977.92
                Bill Payment      5/16/2018   1277      V0869 Xerox                                     ($1,212.90)   $1,396,765.02
                Bill Payment      5/16/2018   1281      V1584 Security Fire Protection Co.              ($1,096.75)   $1,395,668.27
                Bill Payment      5/16/2018   1283      359 GILBERTO MARTINEZ                             ($116.52)   $1,395,551.75
                Check             5/17/2018   ACH51     V0843 WageWorks                                   ($114.42)   $1,395,437.33
                Journal           5/17/2018   JE397                                                    ($45,658.58)   $1,349,778.75
                Journal           5/17/2018   JE397                                                    ($21,912.95)   $1,327,865.80
                Journal           5/17/2018   JE397                                                       ($858.63)   $1,327,007.17
                Journal           5/17/2018   JE397                                                       ($235.08)   $1,326,772.09
                Bill Payment      5/17/2018   1267      V0470 Managed Benefits, Inc.                    ($1,250.00)   $1,325,522.09
                Bill Payment      5/17/2018   1272      V0799 Tunica County Utilities Dist                ($389.52)   $1,325,132.57
                Bill Payment      5/18/2018   1271      V0053 Atmos Energy                                ($177.93)   $1,324,954.64
                Journal           5/21/2018   JE399                                                     $15,000.00    $1,339,954.64
                Bill Payment      5/21/2018   1282      22 CORRY R DAVIS                                   ($20.15)   $1,339,934.49
                Bill Payment      5/21/2018   1284      161 KE SUN                                        ($236.56)   $1,339,697.93
                Bill Payment      5/21/2018   1286      V2039 Citrix Systems Inc                          ($185.00)   $1,339,512.93
                Check             5/23/2018   ACH52     V0843 WageWorks                                    ($15.00)   $1,339,497.93
                Bill Payment      5/23/2018   1273      V0004 Action Pest Control, Inc.                   ($856.00)   $1,338,641.93
                Check             5/24/2018   ACH53     V0843 WageWorks                                    ($87.12)   $1,338,554.81
                Bill Payment      5/29/2018   ACH54     V0831 Vision Service Plan                         ($525.15)   $1,338,029.66
                Transfer          5/31/2018   215                                                     ($402,500.00)     $935,529.66
                Journal           5/31/2018   JE400                                                    ($45,658.54)     $889,871.12
                Journal           5/31/2018   JE400                                                    ($21,835.42)     $868,035.70
                Journal           5/31/2018   JE400                                                       ($858.63)     $867,177.07
                Bill Payment      6/1/2018    ACH58     V0594 Pillsbury Winthrop Shaw Pittma              ($798.18)     $866,378.89
                Bill Payment      6/1/2018    ACH59     V0098 Blue Cross Blue Shield                   ($14,246.24)     $852,132.65
                Journal           6/1/2018    JE401                                                        ($91.58)     $852,041.07
                Bill Payment      6/4/2018    ACH55     V1854 CNA Insurance                             ($9,045.75)     $842,995.32
                Bill Payment      6/4/2018    ACH56     V0212 Delta Dental of Virgina                   ($1,064.71)     $841,930.61
                Check             6/4/2018    ACH57     V0843 WageWorks                                    ($25.00)     $841,905.61
                Bill Payment      6/5/2018    1287      287 MURONG XIN                                     ($83.20)     $841,822.41
                Deposit           6/6/2018    39                                                           $154.00      $841,976.41
                Bill Payment      6/7/2018    ACH61     V2039 Citrix Systems Inc                        ($2,463.00)     $839,513.41
                Bill Payment      6/7/2018    1288      V1845 P7/Buchanan Pinkard Lakeside             ($16,631.78)     $822,881.63
                Check             6/8/2018    ACH62     V0843 WageWorks                                    ($32.00)     $822,849.63
                Check             6/11/2018   ACH63     V0843 WageWorks                                   ($294.02)     $822,555.61
                Bill Payment      6/11/2018   1289      V0706 Standard Insurance Company                ($1,044.74)     $821,510.87
                Check             6/12/2018   ACH64     V0843 WageWorks                                   ($112.00)     $821,398.87
                Check             6/13/2018   ACH65     V0843 WageWorks                                    ($89.00)     $821,309.87
Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                    Desc Main
                                Document      Page 18 of 66


                Bill Payment      6/13/2018   1293      V1814 Comcast Business                          ($309.58)   $821,000.29
                Journal           6/14/2018   JE414                                                  ($45,658.47)   $775,341.82
                Journal           6/14/2018   JE414                                                  ($21,835.49)   $753,506.33
                Journal           6/14/2018   JE414                                                     ($858.63)   $752,647.70
                Bill Payment      6/14/2018   1290      V0053 Atmos Energy                              ($747.52)   $751,900.18
                Bill Payment      6/14/2018   1292      V0254 Equinix, Inc.                           ($3,316.61)   $748,583.57
                Bill Payment      6/14/2018   1294      V0869 Xerox                                     ($790.91)   $747,792.66
                Bill Payment      6/14/2018   1295      V0869 Xerox                                     ($497.23)   $747,295.43
                Journal           6/15/2018   JE415                                                     ($317.87)   $746,977.56
                Check             6/18/2018   ACH66     V0843 WageWorks                                  ($15.00)   $746,962.56
                Bill Payment      6/18/2018   1291      V0799 Tunica County Utilities Dist              ($389.52)   $746,573.04
                Check             6/19/2018   ACH67     V0843 WageWorks                                   ($6.00)   $746,567.04
                Check             6/22/2018   ACH68     V0843 WageWorks                                 ($105.68)   $746,461.36
                Bill Payment      6/25/2018   ACH69     V0539 Nextiva, Inc.                           ($4,509.72)   $741,951.64
                Bill Payment      6/25/2018   1297      V0120 Capitol Office Solutions, LLC             ($452.91)   $741,498.73
                Check             6/26/2018   ACH70     V0843 WageWorks                               ($1,741.59)   $739,757.14
                Bill Payment      6/26/2018   1299      V0250 Entergy                                 ($5,200.00)   $734,557.14
                Bill Payment      6/26/2018   1303      V0155 Cogent Communications, Inc.               ($550.00)   $734,007.14
                Bill Payment      6/26/2018   1304      V0254 Equinix, Inc.                           ($3,482.44)   $730,524.70
                Bill Payment      6/26/2018   1306      V1584 Security Fire Protection Co.            ($1,379.23)   $729,145.47
                Bill Payment      6/26/2018   1308      22 CORRY R DAVIS                                ($222.18)   $728,923.29
                Bill Payment      6/27/2018   1298      V0869 Xerox                                     ($554.39)   $728,368.90
                Bill Payment      6/27/2018   1300      V0470 Managed Benefits, Inc.                  ($2,500.00)   $725,868.90
                Bill Payment      6/28/2018   ACH71     V1854 CNA Insurance                           ($9,045.75)   $716,823.15
                Bill Payment      6/28/2018   ACH72     V0802 Twiggy MH Liu Law Office                ($4,455.77)   $712,367.38
                Journal           6/28/2018   JE417                                                  ($46,954.02)   $665,413.36
                Journal           6/28/2018   JE417                                                  ($22,638.67)   $642,774.69
                Journal           6/28/2018   JE417                                                     ($858.63)   $641,916.06
                Bill Payment      6/28/2018   1301      V0706 Standard Insurance Company              ($1,055.44)   $640,860.62
                Bill Payment      6/28/2018   1302      V0073 AT&T Mobility                             ($502.28)   $640,358.34
                Bill Payment      6/28/2018   1307      V2040 Office of the U.S. Trustee              ($1,301.18)   $639,057.16
                Journal           6/29/2018   JE418                                                      ($91.58)   $638,965.58
                Bill Payment      7/2/2018    ACH73     V0098 Blue Cross Blue Shield                 ($17,352.33)   $621,613.25
                Bill Payment      7/2/2018    1305      V0408 Jimmy Doyle, LLC                          ($600.00)   $621,013.25
                Bill Payment      7/3/2018    ACH74     V0212 Delta Dental of Virgina                 ($1,238.67)   $619,774.58
                Bill Payment      7/3/2018    1296      V2041 Hensley Land Surveying                    ($225.00)   $619,549.58
                Bill Payment      7/5/2018    1309      171 DAVID S READ                                ($188.07)   $619,361.51
                Check             7/6/2018    ACH75     V0843 WageWorks                                  ($11.25)   $619,350.26
                Check             7/9/2018    ACH76     V1812 Principal Financial Group               ($2,700.95)   $616,649.31
                Check             7/9/2018    ACH77     V1812 Principal Financial Group               ($2,700.95)   $613,948.36
                Bill Payment      7/10/2018   ACH78     V0053 Atmos Energy                               ($27.42)   $613,920.94
                Bill Payment      7/10/2018   1310      V1845 P7/Buchanan Pinkard Lakeside           ($16,631.79)   $597,289.15
                Journal           7/12/2018   JE419                                                  ($45,658.60)   $551,630.55
                Journal           7/12/2018   JE419                                                  ($21,835.36)   $529,795.19
                Journal           7/12/2018   JE419                                                     ($858.63)   $528,936.56
                Bill Payment      7/12/2018   1312      V1814 Comcast Business                          ($309.58)   $528,626.98
                Journal           7/13/2018   JE420                                                     ($327.21)   $528,299.77
                Bill Payment      7/13/2018   1311      V0799 Tunica County Utilities Dist              ($389.52)   $527,910.25
                Bill Payment      7/17/2018   ACH79     V1863 YW Chan                                 ($5,000.00)   $522,910.25
                Bill Payment      7/17/2018   ACH80     V1863 YW Chan                                 ($1,928.41)   $520,981.84
                Check             7/19/2018   ACH81     V0843 WageWorks                                  ($15.00)   $520,966.84
                Bill Payment      7/23/2018   ACH82     V0539 Nextiva, Inc.                           ($1,114.35)   $519,852.49
                Bill Payment      7/23/2018   1313      V0250 Entergy                                 ($4,730.80)   $515,121.69
                Bill Payment      7/24/2018   ACH83     V0371 Hylant Group Inc.                      ($13,200.00)   $501,921.69
                Check             7/25/2018   ACH84     V0843 WageWorks                                 ($105.68)   $501,816.01
                Check             7/26/2018   ACH85     359 GILBERTO MARTINEZ                         ($1,859.00)   $499,957.01
                Check             7/26/2018   ACH86     161 KE SUN                                    ($1,859.00)   $498,098.01
Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                   Desc Main
                                Document      Page 19 of 66


                Check             7/26/2018   ACH87     171 DAVID S READ                              ($1,859.00)   $496,239.01
                Check             7/26/2018   ACH88     22 CORRY R DAVIS                              ($1,859.00)   $494,380.01
                Bill Payment      7/26/2018   ACH89     V1854 CNA Insurance                           ($8,919.00)   $485,461.01
                Check             7/26/2018   ACH90     V1812 Principal Financial Group               ($2,700.95)   $482,760.06
                Check             7/26/2018   ACH91     V0843 WageWorks                                   ($9.20)   $482,750.86
                Payment           7/27/2018   PMT3      66 Saleen Automotive Inc                      $27,742.82    $510,493.68
                Journal           7/27/2018   JE430                                                  ($45,658.60)   $464,835.08
                Journal           7/27/2018   JE430                                                  ($21,835.36)   $442,999.72
                Journal           7/27/2018   JE430                                                     ($858.63)   $442,141.09
                Journal           7/28/2018   JE431                                                      ($95.82)   $442,045.27
                Bill Payment      7/31/2018   ACH93     V0254 Equinix, Inc.                           ($3,482.44)   $438,562.83
                Bill Payment      7/31/2018   1318      V0071 AT&T                                      ($394.00)   $438,168.83
                Bill Payment      8/1/2018    ACH92     V0098 Blue Cross Blue Shield                 ($16,896.89)   $421,271.94
                Bill Payment      8/1/2018    1315      V1845 P7/Buchanan Pinkard Lakeside           ($12,407.79)   $408,864.15
                Bill Payment      8/1/2018    1316      V0470 Managed Benefits, Inc.                  ($1,250.00)   $407,614.15
                Bill Payment      8/1/2018    1319      V0073 AT&T Mobility                             ($923.55)   $406,690.60
                Bill Payment      8/2/2018    ACH94     V0212 Delta Dental of Virgina                 ($1,238.67)   $405,451.93
                Bill Payment      8/2/2018    ACH95     V1796 Incorporate.com                           ($300.00)   $405,151.93
                Bill Payment      8/2/2018    1317      V0706 Standard Insurance Company              ($1,055.44)   $404,096.49
                Bill Payment      8/2/2018    1320      V2040 Office of the U.S. Trustee                ($325.00)   $403,771.49
                Bill Payment      8/2/2018    1321      V2040 Office of the U.S. Trustee              ($4,873.82)   $398,897.67
                Bill Payment      8/3/2018    ACH96     V1796 Incorporate.com                         ($1,895.00)   $397,002.67
                Check             8/3/2018    ACH97     V0843 WageWorks                                   ($8.00)   $396,994.67
                Check             8/7/2018    ACH98     115 JEFFREY RUSSELL                           ($1,716.00)   $395,278.67
                Check             8/7/2018    ACH99     30 CHRISTOPHER T AGNER                        ($1,716.00)   $393,562.67
                Bill Payment      8/7/2018    ACH100    V0535 NetSuite, Inc.                         ($12,299.04)   $381,263.63
                Payment           8/7/2018    PMT4      66 Saleen Automotive Inc                      $13,990.66    $395,254.29
                Check             8/9/2018    ACH101    V1812 Principal Financial Group               ($2,700.95)   $392,553.34
                Bill Payment      8/9/2018    ACH102    V0053 Atmos Energy                               ($27.42)   $392,525.92
                Bill Payment      8/9/2018    ACH103    V0831 Vision Service Plan                        ($81.96)   $392,443.96
                Journal           8/9/2018    JE433                                                  ($46,048.59)   $346,395.37
                Journal           8/9/2018    JE433                                                  ($21,055.29)   $325,340.08
                Journal           8/9/2018    JE433                                                     ($858.63)   $324,481.45
                Journal           8/10/2018   JE434                                                     ($183.71)   $324,297.74
                Journal           8/13/2018   JE448                                                      ($12.83)   $324,284.91
                Check             8/20/2018   ACH110    359 GILBERTO MARTINEZ                           ($236.00)   $324,048.91
                Payment           8/21/2018   PMT5      66 Saleen Automotive Inc                     $100,000.00    $424,048.91
                Bill Payment      8/22/2018   ACH104    V1853 Crowell & Moring LLP                  ($237,414.06)   $186,634.85
                Bill Payment      8/22/2018   ACH105    V0539 Nextiva, Inc.                           ($1,101.85)   $185,533.00
                Check             8/22/2018   ACH106    V0843 WageWorks                                  ($44.00)   $185,489.00
                Bill Payment      8/23/2018   ACH107    V2036 Hirschler Fleischer                    ($83,813.19)   $101,675.81
                Journal           8/23/2018   JE441                                                  ($46,582.20)    $55,093.61
                Journal           8/23/2018   JE441                                                  ($19,988.12)    $35,105.49
                Journal           8/23/2018   JE441                                                     ($858.63)    $34,246.86
                Check             8/24/2018   ACH108    V0843 WageWorks                                 ($105.68)    $34,141.18
                Check             8/24/2018   ACH109    V0843 WageWorks                                  ($50.00)    $34,091.18
                Journal           8/24/2018   JE442                                                     ($239.32)    $33,851.86
                Check             8/27/2018   ACH113    22 CORRY R DAVIS                                ($296.00)    $33,555.86
                Check             8/27/2018   ACH114    30 CHRISTOPHER T AGNER                          ($296.00)    $33,259.86
                Bill Payment      8/28/2018   1314      359 GILBERTO MARTINEZ                         ($1,952.11)    $31,307.75
                Check             8/29/2018   ACH111    V0843 WageWorks                                  ($18.93)    $31,288.82
                Check             8/30/2018   ACH112    V0843 WageWorks                                  ($12.60)    $31,276.22
                Check             9/4/2018    ACH115    V0843 WageWorks                                   ($5.57)    $31,270.65
                Bill Payment      9/4/2018    ACH119    V0098 Blue Cross Blue Shield                 ($16,896.89)    $14,373.76
                Bill Payment      9/4/2018    1322      287 MURONG XIN                                  ($328.20)    $14,045.56
                Check             9/5/2018    ACH116    V0843 WageWorks                                 ($137.09)    $13,908.47
                Check             9/5/2018    ACH117    169 CHARLES KERR                              ($1,859.00)    $12,049.47
Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                   Desc Main
                                Document      Page 20 of 66


                Bill Payment      9/5/2018     ACH118   V0212 Delta Dental of Virgina                ($1,238.67)    $10,810.80
                Payment           9/5/2018     PMT6     66 Saleen Automotive Inc                     $75,000.00     $85,810.80
                Payment           9/6/2018     PMT7     66 Saleen Automotive Inc                     $25,000.00    $110,810.80
                Journal           9/7/2018     JE451                                                ($47,195.21)    $63,615.59
                Journal           9/7/2018     JE451                                                ($18,762.07)    $44,853.52
                Journal           9/7/2018     JE451                                                   ($858.63)    $43,994.89
                Journal           9/7/2018     JE451                                                   ($183.71)    $43,811.18
                Journal           9/11/2018    JE455                                                   ($130.16)    $43,681.02
                Bill Payment      9/14/2018    ACH120   V1845 P7/Buchanan Pinkard Lakeside          ($16,228.11)    $27,452.91
                Bill Payment      9/14/2018    ACH121   V0254 Equinix, Inc.                          ($3,482.44)    $23,970.47
                Bill Payment      9/14/2018    ACH122   V2039 Citrix Systems Inc                       ($569.50)    $23,400.97
                Bill Payment      9/14/2018    ACH123   V1854 CNA Insurance                            ($657.00)    $22,743.97
                Bill Payment      9/17/2018    1327     V1814 Comcast Business                         ($634.59)    $22,109.38
                Bill Payment      9/17/2018    1330     V1584 Security Fire Protection Co.           ($1,444.50)    $20,664.88
                Bill Payment      9/18/2018    ACH125   V0053 Atmos Energy                              ($54.84)    $20,610.04
                Bill Payment      9/18/2018    1323     22 CORRY R DAVIS                                ($78.00)    $20,532.04
                Bill Payment      9/18/2018    1324     171 DAVID S READ                               ($177.93)    $20,354.11
                Bill Payment      9/19/2018    ACH124   V0371 Hylant Group Inc.                      ($8,527.00)    $11,827.11
                Payment           9/19/2018    PMT8     66 Saleen Automotive Inc                    $100,000.00    $111,827.11
                Bill Payment      9/19/2018    1329     V0408 Jimmy Doyle, LLC                       ($1,200.00)   $110,627.11
                Bill Payment      9/20/2018    1326     V0706 Standard Insurance Company             ($1,055.44)   $109,571.67
                Bill Payment      9/20/2018    1328     V0155 Cogent Communications, Inc.            ($1,658.25)   $107,913.42
                Bill Payment      9/21/2018    ACH126   V0250 Entergy                                ($9,418.26)    $98,495.16
                Bill Payment      9/21/2018    ACH127   V1796 Incorporate.com                          ($235.00)    $98,260.16
                Check             9/21/2018    ACH128   V1812 Principal Financial Group              ($5,401.90)    $92,858.26
                Check             9/21/2018    ACH129   V0843 WageWorks                                 ($25.00)    $92,833.26
                Journal           9/21/2018    JE456                                                ($47,934.43)    $44,898.83
                Journal           9/21/2018    JE456                                                ($19,264.96)    $25,633.87
                Journal           9/21/2018    JE456                                                   ($858.63)    $24,775.24
                Journal           9/21/2018    JE456                                                   ($239.32)    $24,535.92
                Bill Payment      9/21/2018    1331     V0799 Tunica County Utilities Dist             ($786.57)    $23,749.35
                Bill Payment      9/24/2018    ACH130   V0539 Nextiva, Inc.                          ($1,101.29)    $22,648.06
                Bill Payment      9/24/2018    ACH131   V0073 AT&T Mobility                            ($954.17)    $21,693.89
                Bill Payment      9/24/2018    ACH132   V0831 Vision Service Plan                      ($350.10)    $21,343.79
                Check             9/24/2018    ACH133   V0843 WageWorks                                ($105.68)    $21,238.11
                Check             9/27/2018    ACH134   V0843 WageWorks                                 ($15.00)    $21,223.11
                Bill Payment      9/27/2018    1334     V0470 Managed Benefits, Inc.                 ($3,750.00)    $17,473.11
                Bill Payment      10/1/2018    ACH135   V0098 Blue Cross Blue Shield                ($16,896.89)       $576.22
                Payment           10/1/2018    PMT9     66 Saleen Automotive Inc                     $50,000.00     $50,576.22
                Bill Payment      10/2/2018    ACH137   V0212 Delta Dental of Virgina                ($1,122.09)    $49,454.13
                Payment           10/3/2018    PMT10    66 Saleen Automotive Inc                     $15,000.00     $64,454.13
                Check             10/5/2018    ACH136   V0843 WageWorks                                 ($15.00)    $64,439.13
                Journal           10/5/2018    JE459                                                ($42,165.49)    $22,273.64
                Journal           10/5/2018    JE459                                                ($17,356.50)     $4,917.14
                Journal           10/5/2018    JE459                                                   ($858.63)     $4,058.51
                Journal           10/5/2018    JE459                                                   ($171.53)     $3,886.98
                Deposit           10/9/2018    40                                                    $85,000.00     $88,886.98
                Transfer          10/9/2018    216                                                   $87,500.00    $176,386.98
                Transfer          10/9/2018    217                                                   $35,000.00    $211,386.98
                Bill Payment      10/9/2018    1325     161 KE SUN                                     ($289.91)   $211,097.07
                Bill Payment      10/9/2018    1332     22 CORRY R DAVIS                                ($18.00)   $211,079.07
                Check             10/10/2018   ACH138   V0843 WageWorks                                 ($75.35)   $211,003.72
                Check             10/10/2018   ACH139   V0843 WageWorks                                 ($25.00)   $210,978.72
                Journal           10/10/2018   JE463                                                   ($128.07)   $210,850.65
                Check             10/11/2018   ACH141   V1812 Principal Financial Group              ($5,401.90)   $205,448.75
                Check             10/11/2018   ACH142   V0843 WageWorks                                  ($7.85)   $205,440.90
                Bill Payment      10/12/2018   ACH140   V0254 Equinix, Inc.                          ($3,482.44)   $201,958.46
Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                   Desc Main
                                Document      Page 21 of 66


                Bill Payment      10/15/2018   ACH143   V0371 Hylant Group Inc.                      ($8,254.00)   $193,704.46
                Check             10/15/2018   ACH144   169 CHARLES KERR                             ($2,002.00)   $191,702.46
                Check             10/15/2018   ACH145   30 CHRISTOPHER T AGNER                       ($2,002.00)   $189,700.46
                Bill Payment      10/15/2018   1335     31 JERRY L BAKER                                ($51.89)   $189,648.57
                Bill Payment      10/16/2018   ACH146   V0250 Entergy                                ($4,792.32)   $184,856.25
                Bill Payment      10/17/2018   1337     V0706 Standard Insurance Company             ($1,055.44)   $183,800.81
                Bill Payment      10/18/2018   ACH147   V1796 Incorporate.com                        ($1,850.00)   $181,950.81
                Bill Payment      10/18/2018   1336     V0799 Tunica County Utilities Dist             ($397.05)   $181,553.76
                Journal           10/19/2018   JE466                                                ($42,518.60)   $139,035.16
                Journal           10/19/2018   JE466                                                ($16,879.46)   $122,155.70
                Journal           10/19/2018   JE466                                                   ($858.63)   $121,297.07
                Journal           10/19/2018   JE466                                                   ($237.48)   $121,059.59
                Bill Payment      10/22/2018   ACH148   V2039 Citrix Systems Inc                       ($740.00)   $120,319.59
                Bill Payment      10/22/2018   ACH150   V0539 Nextiva, Inc.                          ($1,121.11)   $119,198.48
                Transfer          10/22/2018   218                                                   $35,000.00    $154,198.48
                Bill Payment      10/22/2018   1333     359 GILBERTO MARTINEZ                        ($1,581.61)   $152,616.87
                Bill Payment      10/22/2018   1338     V1584 Security Fire Protection Co.           ($1,118.15)   $151,498.72
                Check             10/23/2018   ACH149   V0843 WageWorks                                 ($28.00)   $151,470.72
                Bill Payment      10/23/2018   ACH151   V0802 Twiggy MH Liu Law Office               ($5,938.34)   $145,532.38
                Bill Payment      10/23/2018   1339     V0071 AT&T                                   ($6,836.49)   $138,695.89
                Check             10/25/2018   ACH152   V0843 WageWorks                                ($105.68)   $138,590.21
                Check             10/26/2018   ACH153   V0843 WageWorks                                  ($7.85)   $138,582.36
                Check             10/29/2018   ACH154   V0843 WageWorks                                ($105.00)   $138,477.36
                Bill Payment      10/31/2018   1341     V2040 Office of the U.S. Trustee            ($11,583.00)   $126,894.36
                Bill Payment      10/31/2018   1342     V2040 Office of the U.S. Trustee               ($325.00)   $126,569.36
                Bill Payment      11/1/2018    ACH155   V0098 Blue Cross Blue Shield                ($11,249.41)   $115,319.95
                Check             11/1/2018    ACH156   V0843 WageWorks                                ($102.00)   $115,217.95
                Payment           11/1/2018    PMT11    66 Saleen Automotive Inc                     $72,908.05    $188,126.00
                Bill Payment      11/1/2018    1340     V0073 AT&T Mobility                          ($2,375.83)   $185,750.17
                Bill Payment      11/2/2018    ACH157   V0212 Delta Dental of Virgina                ($1,122.09)   $184,628.08
                Journal           11/2/2018    JE468                                                ($42,776.52)   $141,851.56
                Journal           11/2/2018    JE468                                                ($16,363.61)   $125,487.95
                Journal           11/2/2018    JE468                                                   ($858.63)   $124,629.32
                Journal           11/2/2018    JE468                                                    ($93.98)   $124,535.34
                Check             11/5/2018    ACH158   30 CHRISTOPHER T AGNER                         ($296.00)   $124,239.34
                Check             11/5/2018    ACH159   31 JERRY L BAKER                               ($296.00)   $123,943.34
                Check             11/5/2018    ACH160   22 CORRY R DAVIS                               ($296.00)   $123,647.34
                Bill Payment      11/5/2018    1343     287 MURONG XIN                                 ($192.77)   $123,454.57
                Check             11/7/2018    ACH161   V0843 WageWorks                                 ($32.85)   $123,421.72
                Bill Payment      11/8/2018    ACH162   V0517 MS Dept of Revenue                     ($2,043.00)   $121,378.72
                Journal           11/13/2018   JE478                                                   ($156.49)   $121,222.23
                Bill Payment      11/15/2018   ACH163   V0250 Entergy                                ($4,537.59)   $116,684.64
                Check             11/16/2018   ACH164   V0843 WageWorks                                 ($15.00)   $116,669.64
                Journal           11/16/2018   JE474                                                ($42,773.64)    $73,896.00
                Journal           11/16/2018   JE474                                                ($16,366.49)    $57,529.51
                Journal           11/16/2018   JE474                                                   ($858.63)    $56,670.88
                Journal           11/16/2018   JE474                                                   ($315.03)    $56,355.85
                Payment           11/21/2018   PMT12    66 Saleen Automotive Inc                     $50,000.00    $106,355.85
                Check             11/23/2018   ACH165   V0843 WageWorks                                ($105.68)   $106,250.17
                Bill Payment      11/23/2018   ACH167   V0539 Nextiva, Inc.                          ($1,109.86)   $105,140.31
                Check             11/26/2018   ACH166   V0843 WageWorks                                 ($50.00)   $105,090.31
                Payment           11/27/2018   PMT13    66 Saleen Automotive Inc                     $50,000.00    $155,090.31
                Journal           11/28/2018   JE490                                                 $15,000.00    $170,090.31
                Journal           11/28/2018   JE490                                                 $25,000.00    $195,090.31
                Bill Payment      11/29/2018   ACH168   V0254 Equinix, Inc.                          ($3,482.44)   $191,607.87
                Bill Payment      11/29/2018   ACH169   V0831 Vision Service Plan                      ($158.45)   $191,449.42
                Bill Payment      11/29/2018   ACH170   V1863 YW Chan                                ($4,000.00)   $187,449.42
                        Case 18-10651-BFK            Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                       Desc Main
                                                               Document      Page 22 of 66


                                               Bill Payment      11/29/2018   ACH171   V1863 YW Chan                                         ($1,462.37)   $185,987.05
                                               Journal           11/29/2018   JE489                                                            ($419.00)   $185,568.05
                                               Journal           11/30/2018   JE481                                                         ($43,948.47)   $141,619.58
                                               Journal           11/30/2018   JE481                                                         ($17,115.17)   $124,504.41
                                               Journal           11/30/2018   JE481                                                            ($858.63)   $123,645.78
                                               Journal           11/30/2018   JE481                                                             ($93.98)   $123,551.80
Total - 10200 - EagleBank Operating Account                                                                                                 $123,551.80    $123,551.80
10210 - Eaglebank MM Savings Account                                                                                                              $0.00          $0.00
                                               Transfer          5/31/2018    215                                                           $402,500.00    $402,500.00
                                               Journal           5/31/2018    JE410                                                              $11.03    $402,511.03
                                               Journal           6/29/2018    JE424                                                             $330.96    $402,841.99
                                               Journal           7/31/2018    JE429                                                             $391.32    $403,233.31
                                               Journal           8/31/2018    JE450                                                             $408.77    $403,642.08
                                               Journal           9/28/2018    JE458                                                             $395.97    $404,038.05
                                               Transfer          10/9/2018    216                                                           ($87,500.00)   $316,538.05
                                               Transfer          10/9/2018    217                                                           ($35,000.00)   $281,538.05
                                               Transfer          10/22/2018   218                                                           ($35,000.00)   $246,538.05
                                               Journal           10/31/2018   JE473                                                             $334.69    $246,872.74
                                               Journal           11/30/2018   JE487                                                             $266.70    $247,139.44
Total - 10210 - Eaglebank MM Savings Account                                                                                                $247,139.44    $247,139.44
10300 - CIB-BANK PLUS-OPERATING-4480                                                                                                              $0.00    $191,326.38
                                               Check             1/2/2018     ACH181   V0098 Blue Cross Blue Shield                         ($16,881.73)   $174,444.65
                                               Transfer          1/2/2018     186                                                               ($62.75)   $174,381.90
                                               Bill Payment      1/2/2018     2312     V0250 Entergy                                         ($5,130.00)   $169,251.90
                                               Bill Payment      1/2/2018     2327     V1861 Virtual Integrated Analytics Solutions Inc.    ($20,000.00)   $149,251.90
                                               Bill Payment      1/2/2018     2329     13 DENNIS CARTER                                        ($314.63)   $148,937.27
                                               Bill Payment      1/2/2018     2330     V0065 AMTECK, LLC                                       ($400.00)   $148,537.27
                                               Check             1/3/2018     ACH183   V0612 Public Storage                                    ($387.00)   $148,150.27
                                               Transfer          1/3/2018     187                                                            ($6,653.92)   $141,496.35
                                               Bill Payment      1/10/2018    ACH185   V0642 Robert Grater                                  ($20,000.00)   $121,496.35
                                               Journal           1/10/2018    JE328                                                             ($25.00)   $121,471.35
                                               Bill Payment      1/10/2018    2319     V0799 Tunica County Utilities Dist                      ($397.05)   $121,074.30
                                               Bill Payment      1/10/2018    2320     V0004 Action Pest Control, Inc.                         ($856.00)   $120,218.30
                                               Transfer          1/11/2018    185                                                           $400,000.00    $520,218.30
                                               Transfer          1/11/2018    188                                                          ($102,277.64)   $417,940.66
                                               Journal           1/11/2018    JE329                                                             ($20.00)   $417,920.66
                                               Check             1/12/2018    ACH187   V1822 Gilberto T Martinez                               ($590.00)   $417,330.66
                                               Check             1/12/2018    ACH188   V1798 Jeffrey Russell                                 ($1,859.00)   $415,471.66
                                               Check             1/12/2018    ACH189   V1296 Jerry Baker                                     ($1,859.00)   $413,612.66
                                               Check             1/12/2018    ACH190   V1070 Corry Davis                                     ($1,859.00)   $411,753.66
                                               Check             1/12/2018    ACH191   V0787 Trey Agner                                      ($1,859.00)   $409,894.66
                                               Check             1/12/2018    ACH194   V0438 KE SUN                                          ($1,859.00)   $408,035.66
                                               Transfer          1/12/2018    189                                                              ($106.69)   $407,928.97
                                               Journal           1/12/2018    JE330                                                            ($100.00)   $407,828.97
                                               Transfer          1/17/2018    190                                                            ($6,653.92)   $401,175.05
                                               Check             1/22/2018    ACH186   V0539 Nextiva, Inc.                                   ($1,108.80)   $400,066.25
                                               Bill Payment      1/23/2018    2332     13 DENNIS CARTER                                        ($986.88)   $399,079.37
                                               Transfer          1/24/2018    191                                                              ($186.20)   $398,893.17
                                               Bill Payment      1/24/2018    2333     V1845 P7/Buchanan Pinkard Lakeside                   ($15,944.20)   $382,948.97
                                               Transfer          1/25/2018    192                                                          ($104,702.70)   $278,246.27
                                               Bill Payment      1/25/2018    2335     V0831 Vision Service Plan                               ($455.38)   $277,790.89
                                               Bill Payment      1/25/2018    2337     V0073 AT&T Mobility                                   ($1,340.37)   $276,450.52
                                               Bill Payment      1/25/2018    2338     V0155 Cogent Communications, Inc.                       ($550.00)   $275,900.52
                                               Transfer          1/26/2018    193                                                              ($402.30)   $275,498.22
                                               Bill Payment      1/26/2018    2334     V0706 Standard Insurance Company                      ($1,703.12)   $273,795.10
                                               Bill Payment      1/26/2018    2336     V0071 AT&T                                            ($2,383.68)   $271,411.42
                                               Check             1/29/2018    ACH192   V0787 Trey Agner                                      ($1,430.00)   $269,981.42
                      Case 18-10651-BFK              Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                   Desc Main
                                                               Document      Page 23 of 66


                                               Check             1/29/2018   ACH193    V0438 KE SUN                                  ($1,430.00)   $268,551.42
                                               Transfer          1/29/2018   194                                                     ($1,288.98)   $267,262.44
                                               Journal           1/29/2018   JE331                                                      ($25.00)   $267,237.44
                                               Bill Payment      1/30/2018   2340      V1814 Comcast Business                          ($322.02)   $266,915.42
                                               Transfer          1/31/2018   195                                                     ($6,750.37)   $260,165.05
                                               Check             2/1/2018    ACH182    V0098 Blue Cross Blue Shield                 ($17,396.69)   $242,768.36
                                               Transfer          2/1/2018    196                                                        ($92.70)   $242,675.66
                                               Check             2/5/2018    ACH184    V0612 Public Storage                            ($406.00)   $242,269.66
                                               Bill Payment      2/5/2018    ACH195    V0053 Atmos Energy                            ($2,741.31)   $239,528.35
                                               Transfer          2/5/2018    197                                                        ($15.00)   $239,513.35
                                               Transfer          2/8/2018    198                                                        ($15.00)   $239,498.35
                                               Transfer          2/9/2018    199                                                   ($109,093.22)   $130,405.13
                                               Transfer          2/12/2018   200                                                     ($1,864.21)   $128,540.92
                                               Transfer          2/13/2018   201                                                     ($6,692.35)   $121,848.57
                                               Journal           2/14/2018   JE327                                                   $36,000.00    $157,848.57
                                               Journal           2/14/2018   JE327                                                      ($20.00)   $157,828.57
                                               Transfer          2/16/2018   202                                                    $200,000.00    $357,828.57
                                               Transfer          2/16/2018   203                                                        ($25.00)   $357,803.57
                                               Journal           2/16/2018   JE341                                                      ($20.00)   $357,783.57
                                               Bill Payment      2/20/2018   2342      V0212 Delta Dental of Virgina                 ($2,880.71)   $354,902.86
                                               Bill Payment      2/20/2018   2343      V0250 Entergy                                 ($9,060.74)   $345,842.12
                                               Transfer          2/21/2018   204                                                       ($149.79)   $345,692.33
                                               Bill Payment      2/21/2018   2346      V0073 AT&T Mobility                           ($1,296.70)   $344,395.63
                                               Bill Payment      2/21/2018   2349      V0254 Equinix, Inc.                           ($3,316.61)   $341,079.02
                                               Bill Payment      2/21/2018   2351      V1843 Sheehan & Associates, PLC              ($20,945.30)   $320,133.72
                                               Check             2/22/2018   ACH196    V0539 Nextiva, Inc.                           ($1,108.89)   $319,024.83
                                               Transfer          2/22/2018   205                                                   ($110,379.42)   $208,645.41
                                               Bill Payment      2/22/2018   2341      V1845 P7/Buchanan Pinkard Lakeside           ($15,620.20)   $193,025.21
                                               Bill Payment      2/22/2018   2344      V0470 Managed Benefits, Inc.                  ($1,250.00)   $191,775.21
                                               Bill Payment      2/22/2018   2345      V0706 Standard Insurance Company              ($1,588.20)   $190,187.01
                                               Transfer          2/23/2018   206                                                     ($1,196.92)   $188,990.09
                                               Transfer          2/26/2018   209                                                       ($778.64)   $188,211.45
                                               Bill Payment      2/26/2018   2347      V0155 Cogent Communications, Inc.               ($550.00)   $187,661.45
                                               Bill Payment      2/26/2018   2350      V1814 Comcast Business                          ($325.68)   $187,335.77
                                               Transfer          2/27/2018   208                                                        ($69.95)   $187,265.82
                                               Bill Payment      2/27/2018   2348      V0799 Tunica County Utilities Dist              ($794.10)   $186,471.72
                                               Bill Payment      2/27/2018   2353      359 GILBERTO MARTINEZ                            ($83.41)   $186,388.31
                                               Check             3/2/2018    ACH197    V1314 John Merrell                            ($4,433.00)   $181,955.31
                                               Transfer          3/2/2018    210                                                        ($11.98)   $181,943.33
                                               Journal           3/2/2018    JE365                                                      ($25.00)   $181,918.33
                                               Bill Payment      3/2/2018    2352      161 KE SUN                                      ($162.00)   $181,756.33
                                               Check             3/5/2018    ACH198    V0612 Public Storage                            ($406.00)   $181,350.33
                                               Transfer          3/5/2018    211                                                       ($417.21)   $180,933.12
                                               Transfer          3/5/2018    212                                                   ($180,908.12)        $25.00
                                               Journal           3/5/2018    JE366                                                      ($25.00)        ($0.00)
Total - 10300 - CIB-BANK PLUS-OPERATING-4480                                                                                       ($191,326.38)        ($0.00)
10310 - CIB-BANK PLUS-PAYROLL-4688                                                                                                        $0.00          $0.00
                                               Check             1/2/2018    ACH170    V0843 WageWorks                                  ($62.75)       ($62.75)
                                               Transfer          1/2/2018    186                                                         $62.75          $0.00
                                               Check             1/3/2018    ACH166    V1812 Principal Financial Group               ($6,653.92)    ($6,653.92)
                                               Transfer          1/3/2018    187                                                      $6,653.92          $0.00
                                               Transfer          1/11/2018   188                                                    $102,277.64    $102,277.64
                                               Journal           1/12/2018   JE64                                                   ($64,046.72)    $38,230.92
                                               Journal           1/12/2018   JE64                                                   ($37,372.29)       $858.63
                                               Journal           1/12/2018   JE64                                                      ($858.63)        ($0.00)
                                               Journal           1/12/2018   JE64                                                      ($106.69)      ($106.69)
                                               Transfer          1/12/2018   189                                                        $106.69         ($0.00)
Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                Desc Main
                                Document      Page 24 of 66


                Check             1/17/2018   ACH167    V1812 Principal Financial Group           ($6,653.92)    ($6,653.92)
                Transfer          1/17/2018   190                                                  $6,653.92          $0.00
                Check             1/24/2018   ACH171    V0843 WageWorks                             ($186.20)      ($186.20)
                Transfer          1/24/2018   191                                                    $186.20          $0.00
                Check             1/25/2018   ACH172    V0843 WageWorks                             ($167.00)      ($167.00)
                Transfer          1/25/2018   192                                                $104,702.70    $104,535.70
                Check             1/26/2018   ACH173    V0843 WageWorks                              ($30.00)   $104,505.70
                Transfer          1/26/2018   193                                                    $402.30    $104,908.00
                Journal           1/26/2018   JE324                                              ($69,396.60)    $35,511.40
                Journal           1/26/2018   JE324                                              ($34,280.47)     $1,230.93
                Journal           1/26/2018   JE324                                                 ($858.63)       $372.30
                Journal           1/26/2018   JE324                                                 ($372.30)        ($0.00)
                Check             1/29/2018   ACH174    V0843 WageWorks                           ($1,288.98)    ($1,288.98)
                Transfer          1/29/2018   194                                                  $1,288.98         ($0.00)
                Check             1/31/2018   ACH168    V1812 Principal Financial Group           ($6,653.92)    ($6,653.92)
                Check             1/31/2018   ACH175    V0843 WageWorks                              ($96.45)    ($6,750.37)
                Transfer          1/31/2018   195                                                  $6,750.37         ($0.00)
                Check             2/1/2018    ACH176    V0843 WageWorks                              ($92.70)       ($92.70)
                Transfer          2/1/2018    196                                                     $92.70         ($0.00)
                Check             2/5/2018    ACH177    V0843 WageWorks                              ($15.00)       ($15.00)
                Transfer          2/5/2018    197                                                     $15.00         ($0.00)
                Check             2/8/2018    ACH178    V0843 WageWorks                              ($15.00)       ($15.00)
                Transfer          2/8/2018    198                                                     $15.00         ($0.00)
                Transfer          2/9/2018    199                                                $109,093.22    $109,093.22
                Journal           2/9/2018    JE325                                              ($72,285.47)    $36,807.75
                Journal           2/9/2018    JE325                                              ($35,314.45)     $1,493.30
                Journal           2/9/2018    JE325                                                 ($858.63)       $634.67
                Journal           2/9/2018    JE325                                                 ($634.67)         $0.00
                Check             2/12/2018   ACH179    V0843 WageWorks                               ($5.60)        ($5.60)
                Transfer          2/12/2018   200                                                  $1,864.21      $1,858.61
                Journal           2/12/2018   JE326                                               ($1,301.05)       $557.56
                Journal           2/12/2018   JE326                                                 ($356.40)       $201.16
                Journal           2/12/2018   JE326                                                 ($201.16)         $0.00
                Check             2/13/2018   ACH169    V1812 Principal Financial Group           ($6,653.92)    ($6,653.92)
                Check             2/13/2018   ACH180    V0843 WageWorks                              ($38.43)    ($6,692.35)
                Transfer          2/13/2018   201                                                  $6,692.35          $0.00
                Check             2/16/2018   ACH181    V0843 WageWorks                              ($25.00)       ($25.00)
                Transfer          2/16/2018   203                                                     $25.00          $0.00
                Check             2/21/2018   ACH182    V0843 WageWorks                             ($105.19)      ($105.19)
                Transfer          2/21/2018   204                                                    $149.79         $44.60
                Check             2/22/2018   ACH183    V0843 WageWorks                              ($44.60)         $0.00
                Transfer          2/22/2018   205                                                $110,379.42    $110,379.42
                Check             2/23/2018   ACH184    V0843 WageWorks                              ($71.48)   $110,307.94
                Check             2/23/2018   ACH185    V0843 WageWorks                             ($900.23)   $109,407.71
                Check             2/23/2018   ACH186    V0843 WageWorks                              ($14.52)   $109,393.19
                Transfer          2/23/2018   206                                                  $1,196.92    $110,590.11
                Journal           2/23/2018   JE348                                              ($73,367.51)    $37,222.60
                Journal           2/23/2018   JE348                                              ($36,153.28)     $1,069.32
                Journal           2/23/2018   JE348                                                 ($858.63)       $210.69
                Journal           2/23/2018   JE348                                                 ($210.69)         $0.00
                Check             2/26/2018   ACH187    V0843 WageWorks                             ($778.64)      ($778.64)
                Transfer          2/26/2018   209                                                    $778.64          $0.00
                Check             2/27/2018   ACH188    V0843 WageWorks                              ($69.95)       ($69.95)
                Transfer          2/27/2018   208                                                     $69.95          $0.00
                Check             3/2/2018    ACH189    V0843 WageWorks                              ($11.98)       ($11.98)
                Transfer          3/2/2018    210                                                     $11.98          $0.00
                Check             3/5/2018    ACH190    V0843 WageWorks                             ($417.21)      ($417.21)
                         Case 18-10651-BFK                  Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                   Desc Main
                                                                      Document      Page 25 of 66


                                                      Transfer          3/5/2018    211                                                              $417.21          $0.00
   Total - 10310 - CIB-BANK PLUS-PAYROLL-4688                                                                                                          $0.00          $0.00
   10420 - CIB-CHAIN BRIDGE-OPS1-5464                                                                                                                  $0.00     $16,061.37
                                                      Deposit           1/11/2018   29                                                           $569,940.00    $586,001.37
                                                      Transfer          1/11/2018   185                                                         ($400,000.00)   $186,001.37
                                                      Journal           1/11/2018   JE317                                                            ($35.00)   $185,966.37
                                                      Deposit           1/18/2018   30                                                             $2,912.00    $188,878.37
                                                      Bill Payment      1/22/2018   ACH137    V1854 CNA Insurance                                 ($9,172.35)   $179,706.02
                                                      Check             1/26/2018   ACH138    V0285 First Bankcard                               ($13,851.01)   $165,855.01
                                                      Bill Payment      1/31/2018   ACH132    V1863 YW Chan                                       ($2,000.00)   $163,855.01
                                                      Bill Payment      1/31/2018   ACH133    V0458 LinkedIn Corporation                          ($5,500.00)   $158,355.01
                                                      Bill Payment      1/31/2018   ACH134    V1863 YW Chan                                         ($774.18)   $157,580.83
                                                      Journal           1/31/2018   JE318                                                           ($110.00)   $157,470.83
                                                      Journal           1/31/2018   JE319                                                            ($30.00)   $157,440.83
                                                      Deposit           2/1/2018    28                                                            $15,000.00    $172,440.83
                                                      Journal           2/5/2018    JE320                                                        ($25,000.00)   $147,440.83
                                                      Journal           2/5/2018    JE320                                                            ($20.00)   $147,420.83
                                                      Deposit           2/8/2018    27                                                           $507,540.00    $654,960.83
                                                      Journal           2/8/2018    JE322                                                            ($15.00)   $654,945.83
                                                      Journal           2/13/2018   JE321                                                         $25,000.00    $679,945.83
                                                      Journal           2/13/2018   JE321                                                            ($20.00)   $679,925.83
                                                      Bill Payment      2/15/2018   ACH136    V0655 RSM US LLP                                    ($3,440.00)   $676,485.83
                                                      Journal           2/15/2018   JE323                                                            ($20.00)   $676,465.83
                                                      Bill Payment      2/16/2018   ACH140    V0019 Akerman LLP IOLA Account                     ($50,000.00)   $626,465.83
                                                      Transfer          2/16/2018   202                                                         ($200,000.00)   $426,465.83
                                                      Journal           2/16/2018   JE339                                                            ($40.00)   $426,425.83
                                                      Bill Payment      2/19/2018   ACH139    V2035 McGlinchey Stafford                          ($21,051.00)   $405,374.83
                                                      Bill Payment      2/20/2018   ACH135    V1854 CNA Insurance                                 ($9,172.35)   $396,202.48
                                                      Journal           2/20/2018   JE340                                                            ($20.00)   $396,182.48
                                                      Check             2/23/2018   ACH141    V2036 Hirschler Fleischer                          ($75,000.00)   $321,182.48
                                                      Check             2/23/2018   ACH142    V1853 Crowell & Moring LLP                        ($125,000.00)   $196,182.48
                                                      Journal           2/23/2018   JE347                                                            ($40.00)   $196,142.48
                                                      Transfer          2/27/2018   207                                                         ($196,092.48)        $50.00
                                                      Journal           2/27/2018   JE363                                                            ($20.00)        $30.00
                                                      Deposit           2/28/2018   36                                                            $85,000.00     $85,030.00
                                                      Journal           2/28/2018   JE364                                                            ($30.00)    $85,000.00
                                                      Journal           2/28/2018   JE364                                                            ($15.00)    $84,985.00
                                                      Transfer          3/5/2018    213                                                          ($84,965.00)        $20.00
                                                      Journal           3/5/2018    JE367                                                            ($20.00)        ($0.00)
   Total - 10420 - CIB-CHAIN BRIDGE-OPS1-5464                                                                                                    ($16,061.37)        ($0.00)
   10480 - CIB-CHAIN BRIDGE-COLLATERAL-7056                                                                                                            $0.00     $55,000.00
                                                      Check             5/7/2018    ACH1      V0285 First Bankcard                               ($13,607.67)    $41,392.33
                                                      Transfer          5/7/2018    214                                                          ($39,008.53)     $2,383.80
                                                      Journal           5/7/2018    JE398                                                         ($2,383.80)         $0.00
   Total - 10480 - CIB-CHAIN BRIDGE-COLLATERAL-7056                                                                                              ($55,000.00)         $0.00
 Total - 10000 - Bank Accounts                                                                                                                   $108,303.49    $370,691.24
Total Bank                                                                                                                                       $108,303.49    $370,691.24
Accounts Receivable                                                                                                                                    $0.00          $0.00
 12100 - Accounts Receivable - Trade                                                                                                                   $0.00          $0.00
                                                      Invoice           3/1/2018    INV2      63 Jiangsu Saleen Automotive Technology Co. Ltd    $600,000.00    $600,000.00
                                                      Invoice           4/1/2018    INV3      63 Jiangsu Saleen Automotive Technology Co. Ltd    $192,080.00    $792,080.00
                                                      Payment           5/7/2018    PMT2      63 Jiangsu Saleen Automotive Technology Co. Ltd   ($192,080.00)   $600,000.00
                                                      Invoice           7/25/2018   INV4      66 Saleen Automotive Inc                            $27,742.82    $627,742.82
                                                      Payment           7/27/2018   PMT3      66 Saleen Automotive Inc                           ($27,742.82)   $600,000.00
                                                      Credit Memo       8/6/2018    CM1       63 Jiangsu Saleen Automotive Technology Co. Ltd   ($600,000.00)         $0.00
                                                      Invoice           8/6/2018    INV6      66 Saleen Automotive Inc                           $387,340.45    $387,340.45
                                                      Payment           8/7/2018    PMT4      66 Saleen Automotive Inc                           ($13,990.66)   $373,349.79
                            Case 18-10651-BFK                 Doc 446         Filed 01/10/19 Entered 01/10/19 18:34:36                           Desc Main
                                                                            Document      Page 26 of 66


                                                       Invoice                   8/7/2018     INV5                    66 Saleen Automotive Inc            $13,990.66      $387,340.45
                                                       Payment                   8/21/2018    PMT5                    66 Saleen Automotive Inc          ($100,000.00)     $287,340.45
                                                       Invoice                   8/31/2018    INV7                    66 Saleen Automotive Inc            $50,567.60      $337,908.05
                                                       Payment                   9/5/2018     PMT6                    66 Saleen Automotive Inc           ($75,000.00)     $262,908.05
                                                       Payment                   9/6/2018     PMT7                    66 Saleen Automotive Inc           ($25,000.00)     $237,908.05
                                                       Payment                   9/19/2018    PMT8                    66 Saleen Automotive Inc          ($100,000.00)     $137,908.05
                                                       Invoice                   9/30/2018    INV8                    66 Saleen Automotive Inc            $78,027.00      $215,935.05
                                                       Payment                   10/1/2018    PMT9                    66 Saleen Automotive Inc           ($50,000.00)     $165,935.05
                                                       Payment                   10/3/2018    PMT10                   66 Saleen Automotive Inc           ($15,000.00)     $150,935.05
                                                       Invoice                   10/31/2018   INV9                    66 Saleen Automotive Inc            $91,597.20      $242,532.25
                                                       Payment                   11/1/2018    PMT11                   66 Saleen Automotive Inc           ($72,908.05)     $169,624.20
                                                       Payment                   11/21/2018   PMT12                   66 Saleen Automotive Inc           ($50,000.00)     $119,624.20
                                                       Payment                   11/27/2018   PMT13                   66 Saleen Automotive Inc           ($50,000.00)      $69,624.20
                                                       Invoice                   11/30/2018   INV10                   66 Saleen Automotive Inc            $84,894.80      $154,519.00
 Total - 12100 - Accounts Receivable - Trade                                                                                                             $154,519.00      $154,519.00
Total Accounts Receivable                                                                                                                                $154,519.00      $154,519.00
Other Current Asset                                                                                                                                            $0.00            $0.00
 12200 - Accounts Receivable-Other                                                                                                                             $0.00            $0.00
   12250 - Accounts Receivable-Emp Loan                                                                                                                        $0.00       $23,332.00
   Total - 12250 - Accounts Receivable-Emp Loan                                                                                                                $0.00       $23,332.00
   12520 - Accounts Receivable-Related Party                                                                                                                   $0.00       $34,634.48
   Total - 12520 - Accounts Receivable-Related Party                                                                                                           $0.00       $34,634.48
 Total - 12200 - Accounts Receivable-Other                                                                                                                     $0.00       $57,966.48
 12600 - Accounts Receivable-Intercompany                                                                                                                      $0.00            $0.00
   12610 - Accounts Receivable-EUAuto                                                                                                                          $0.00    $2,913,397.32
                                                       Bill                      1/26/2018    01/18                                                        $1,000.00    $2,914,397.32
                                                       Bill                      1/29/2018    Exp01/18                                                       $338.77    $2,914,736.09
                                                       Bill                      2/28/2018    02/2018                                                      $1,000.00    $2,915,736.09
                                                       Bill                      2/28/2018    02/2018                                                        $427.19    $2,916,163.28
                                                       Bill                      3/28/2018    03/2018                                                        $374.76    $2,916,538.04
                                                       Bill                      3/28/2018    03/2018                                                      $1,000.00    $2,917,538.04
                                                       Bill                      4/18/2018    PC78470                                                      $3,203.22    $2,920,741.26
                                                       Bill                      4/26/2018    04/2018                                                      $1,000.00    $2,921,741.26
                                                       Bill                      4/26/2018    04/2018                                                        $361.48    $2,922,102.74
                                                       Bill                      6/1/2018     TBJ0072                                                      $4,356.34    $2,926,459.08
                                                       Bill                      6/19/2018    05 & 06/2018                                                 $2,000.00    $2,928,459.08
                                                       Bill                      6/19/2018    05 & 06/2018 Expenses                                          $722.74    $2,929,181.82
                                                       Bill                      8/20/2018    07 & 08/2018                                                 $2,000.00    $2,931,181.82
                                                       Bill                      8/20/2018    07 & 08 Expenses                                               $701.71    $2,931,883.53
                                                       Bill                      10/23/2018   TBJ0056/0059/0060                                            $5,803.89    $2,937,687.42
                                                       Bill                      11/29/2018   09-11/2018 Fee                                               $3,000.00    $2,940,687.42
                                                       Bill                      11/29/2018   09-10/2018 expenses                                            $725.25    $2,941,412.67
   Total - 12610 - Accounts Receivable-EUAuto                                                                                                             $28,015.35    $2,941,412.67
   12630 - Accounts Receivable-ACT                                                                                                                             $0.00    $1,206,000.00
                                                       Journal                   2/14/2018    JE327                                                      ($36,000.00)   $1,170,000.00
                                                       Journal                   4/19/2018    JE385                                                      ($15,000.00)   $1,155,000.00
                                                       Journal                   5/21/2018    JE399                                                      ($15,000.00)   $1,140,000.00
   Total - 12630 - Accounts Receivable-ACT                                                                                                               ($66,000.00)   $1,140,000.00
   12650 - Accounts Receivable-WMIC                                                                                                                            $0.00          $960.00
   Total - 12650 - Accounts Receivable-WMIC                                                                                                                    $0.00          $960.00
 Total - 12600 - Accounts Receivable-Intercompany                                                                                                        ($37,984.65)   $4,082,372.67
 13200 - Purchased Componets @ Standard                                                                                                                        $0.00            $0.00
   13210 - Purchased Comps@Std Material                                                                                                                        $0.00    $1,854,376.37
                                                       Inventory Cost Revaluation 1/10/2018   11147                                                           ($0.02)   $1,854,376.35
                                                       Inventory Cost Revaluation 1/10/2018   11147                                                            $0.02    $1,854,376.37
  Total - 13210 - Purchased Comps@Std Material                                                                                                                 $0.00    $1,854,376.37
 Total - 13200 - Purchased Componets @ Standard                                                                                                                $0.00    $1,854,376.37
                            Case 18-10651-BFK      Doc 446      Filed 01/10/19 Entered 01/10/19 18:34:36                  Desc Main
                                                              Document      Page 27 of 66


13900 - Inventory Reserves                                                                                                              $0.00           $0.00
  13920 - Obsolete Inventory                                                                                                            $0.00    ($927,183.30)
  Total - 13920 - Obsolete Inventory                                                                                                    $0.00    ($927,183.30)
Total - 13900 - Inventory Reserves                                                                                                      $0.00    ($927,183.30)
14000 - Prepaid Expenses                                                                                                                $0.00           $0.00
  14100 - Prepaid Insurance                                                                                                             $0.00     $100,000.00
                                             Deposit            2/1/2018    28        V2031 Roanoke Insurance Group Inc           ($15,000.00)     $85,000.00
                                             Check              4/6/2018    ACH27                                                  $85,000.00     $170,000.00
                                             Deposit            10/9/2018   40        V2031 Roanoke Insurance Group Inc           ($85,000.00)     $85,000.00
 Total - 14100 - Prepaid Insurance                                                                                                ($15,000.00)     $85,000.00
 14120 - Prepaid Professional Fees                                                                                                      $0.00       $4,464.50
                                             Journal            1/31/2018   JE354                                                    ($595.00)      $3,869.50
                                             Check              2/23/2018   ACH141                                                 $75,000.00      $78,869.50
                                             Check              2/23/2018   ACH142                                                $125,000.00     $203,869.50
                                             Journal            2/26/2018   JE355                                                 ($14,417.60)    $189,451.90
                                             Journal            3/31/2018   JE384                                                ($109,490.53)     $79,961.37
                                             Journal            4/30/2018   JE393                                                 ($67,947.02)     $12,014.35
                                             Journal            5/31/2018   JE411                                                 ($77,573.84)    ($65,559.49)
                                             Journal            6/30/2018   JE428                                                 $255,011.39     $189,451.90
                                             Journal            8/21/2018   JE449                                                ($189,451.90)          $0.00
 Total - 14120 - Prepaid Professional Fees                                                                                         ($4,464.50)          $0.00
 14280 - Prepaid Other                                                                                                                  $0.00           $0.00
                                             Journal            11/29/2018 JE489      V2031 Roanoke Insurance Group Inc               $419.00         $419.00
  Total - 14280 - Prepaid Other                                                                                                       $419.00         $419.00
Total - 14000 - Prepaid Expenses                                                                                                  ($19,045.50)     $85,419.00
14020 - Advances Paid                                                                                                                   $0.00           $0.00
                                             Check              1/12/2018   ACH187                                                    $590.00         $590.00
                                             Check              1/12/2018   ACH188                                                  $1,859.00       $2,449.00
                                             Check              1/12/2018   ACH189                                                  $1,859.00       $4,308.00
                                             Check              1/12/2018   ACH190                                                  $1,859.00       $6,167.00
                                             Check              1/12/2018   ACH191                                                  $1,859.00       $8,026.00
                                             Check              1/12/2018   ACH194                                                  $1,859.00       $9,885.00
                                             Check              1/29/2018   ACH192                                                  $1,430.00      $11,315.00
                                             Check              1/29/2018   ACH193                                                  $1,430.00      $12,745.00
                                             Expense Report     1/31/2018   64        115 JEFFREY RUSSELL                          ($1,859.00)     $10,886.00
                                             Expense Report     1/31/2018   65        22 CORRY R DAVIS                             ($1,859.00)      $9,027.00
                                             Expense Report     1/31/2018   66        31 JERRY L BAKER                             ($1,859.00)      $7,168.00
                                             Expense Report     1/31/2018   67        359 GILBERTO MARTINEZ                          ($590.00)      $6,578.00
                                             Expense Report     2/12/2018   61        161 KE SUN                                   ($3,289.00)      $3,289.00
                                             Expense Report     2/12/2018   63        30 CHRISTOPHER T AGNER                       ($3,289.00)          $0.00
                                             Check              3/2/2018    ACH197                                                  $4,433.00       $4,433.00
                                             Check              3/9/2018    ACH16                                                   $1,859.00       $6,292.00
                                             Check              3/9/2018    ACH17                                                   $1,716.00       $8,008.00
                                             Check              3/9/2018    ACH18                                                   $1,430.00       $9,438.00
                                             Check              3/9/2018    ACH19                                                   $1,430.00      $10,868.00
                                             Check              3/9/2018    ACH20                                                   $1,430.00      $12,298.00
                                             Check              3/9/2018    ACH21                                                   $1,287.00      $13,585.00
                                             Expense Report     3/26/2018   72        22 CORRY R DAVIS                             ($1,287.00)     $12,298.00
                                             Expense Report     3/29/2018   71        359 GILBERTO MARTINEZ                        ($1,716.00)     $10,582.00
                                             Expense Report     4/4/2018    70        161 KE SUN                                   ($1,859.00)      $8,723.00
                                             Expense Report     4/12/2018   73        30 CHRISTOPHER T AGNER                       ($1,430.00)      $7,293.00
                                             Expense Report     4/12/2018   74        115 JEFFREY RUSSELL                          ($1,430.00)      $5,863.00
                                             Expense Report     4/12/2018   75        31 JERRY L BAKER                             ($1,430.00)      $4,433.00
                                             Expense Report     4/18/2018   76        36 JOHN MERRELL                              ($4,004.00)        $429.00
                                             Check              7/26/2018   ACH85                                                   $1,859.00       $2,288.00
                                             Check              7/26/2018   ACH86                                                   $1,859.00       $4,147.00
                                             Check              7/26/2018   ACH87                                                   $1,859.00       $6,006.00
                              Case 18-10651-BFK                 Doc 446      Filed 01/10/19 Entered 01/10/19 18:34:36       Desc Main
                                                                           Document      Page 28 of 66


                                                          Check              7/26/2018    ACH88                                      $1,859.00         $7,865.00
                                                          Check              8/7/2018     ACH98                                      $1,716.00         $9,581.00
                                                          Check              8/7/2018     ACH99                                      $1,716.00        $11,297.00
                                                          Expense Report     8/13/2018    84       22 CORRY R DAVIS                 ($1,859.00)        $9,438.00
                                                          Check              8/20/2018    ACH110                                       $236.00         $9,674.00
                                                          Expense Report     8/20/2018    82       161 KE SUN                       ($1,859.00)        $7,815.00
                                                          Expense Report     8/20/2018    83       171 DAVID S READ                 ($1,859.00)        $5,956.00
                                                          Check              8/27/2018    ACH113                                       $296.00         $6,252.00
                                                          Check              8/27/2018    ACH114                                       $296.00         $6,548.00
                                                          Check              9/5/2018     ACH117                                     $1,859.00         $8,407.00
                                                          Expense Report     9/7/2018     85       359 GILBERTO MARTINEZ              ($236.00)        $8,171.00
                                                          Expense Report     9/7/2018     86       359 GILBERTO MARTINEZ            ($1,859.00)        $6,312.00
                                                          Expense Report     9/17/2018    87       22 CORRY R DAVIS                   ($296.00)        $6,016.00
                                                          Expense Report     9/18/2018    88       30 CHRISTOPHER T AGNER             ($296.00)        $5,720.00
                                                          Expense Report     9/18/2018    89       30 CHRISTOPHER T AGNER           ($1,716.00)        $4,004.00
                                                          Expense Report     9/18/2018    90       115 JEFFREY RUSSELL              ($1,716.00)        $2,288.00
                                                          Expense Report     9/19/2018    91       169 CHARLES KERR                 ($1,859.00)          $429.00
                                                          Check              10/15/2018   ACH144                                     $2,002.00         $2,431.00
                                                          Check              10/15/2018   ACH145                                     $2,002.00         $4,433.00
                                                          Check              11/5/2018    ACH158                                       $296.00         $4,729.00
                                                          Check              11/5/2018    ACH159                                       $296.00         $5,025.00
                                                          Check              11/5/2018    ACH160                                       $296.00         $5,321.00
                                                          Expense Report     11/28/2018   94       22 CORRY R DAVIS                   ($296.00)        $5,025.00
    Total - 14020 - Advances Paid                                                                                                    $5,025.00         $5,025.00
  Total Other Current Asset                                                                                                        ($52,005.15)    $5,157,976.22
Total Current Assets                                                                                                               $210,817.34     $5,683,186.46
Fixed Assets                                                                                                                             $0.00             $0.00
  16000 - Property, Plant And Equipment                                                                                                  $0.00             $0.00
    16013 - Land                                                                                                                         $0.00     $1,850,000.00
    Total - 16013 - Land                                                                                                                 $0.00     $1,850,000.00
    16101 - Buildings                                                                                                                    $0.00    $16,564,518.95
    Total - 16101 - Buildings                                                                                                            $0.00    $16,564,518.95
    16150 - Building Improvements-Robinsonville                                                                                          $0.00        $74,875.95
    Total - 16150 - Building Improvements-Robinsonville                                                                                  $0.00        $74,875.95
    16203 - Leasehold Improvements-Virgina                                                                                               $0.00         $1,200.00
    Total - 16203 - Leasehold Improvements-Virgina                                                                                       $0.00         $1,200.00
    16300 - Machinery & Equipment                                                                                                        $0.00     $5,918,168.38
    Total - 16300 - Machinery & Equipment                                                                                                $0.00     $5,918,168.38
    16350 - Production Fixtures and Jigs                                                                                                 $0.00       $769,337.78
    Total - 16350 - Production Fixtures and Jigs                                                                                         $0.00       $769,337.78
    16400 - Factory And Warehouse Equipmen                                                                                               $0.00        $74,059.38
    Total - 16400 - Factory And Warehouse Equipmen                                                                                       $0.00        $74,059.38
    16450 - Factory And Warehouse Vehicles                                                                                               $0.00       $112,382.40
    Total - 16450 - Factory And Warehouse Vehicles                                                                                       $0.00       $112,382.40
    16500 - Tooling, Dies & Molds                                                                                                        $0.00       $414,373.82
    Total - 16500 - Tooling, Dies & Molds                                                                                                $0.00       $414,373.82
    16550 - Small Tools                                                                                                                  $0.00       $148,321.54
    Total - 16550 - Small Tools                                                                                                          $0.00       $148,321.54
    16600 - Electronic Equipment                                                                                                         $0.00       $844,904.67
    Total - 16600 - Electronic Equipment                                                                                                 $0.00       $844,904.67
    16700 - Office Equipment                                                                                                             $0.00        $11,574.75
    Total - 16700 - Office Equipment                                                                                                     $0.00        $11,574.75
    16750 - Office Furniture & Fixtures                                                                                                  $0.00       $216,268.49
    Total - 16750 - Office Furniture & Fixtures                                                                                          $0.00       $216,268.49
    16800 - Automobiles And Trucks                                                                                                       $0.00        $82,965.21
    Total - 16800 - Automobiles And Trucks                                                                                               $0.00        $82,965.21
    16850 - Demo Cars                                                                                                                    $0.00     $1,181,222.01
                             Case 18-10651-BFK            Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                                    Document      Page 29 of 66


  Total - 16850 - Demo Cars                                                                                                    $0.00     $1,181,222.01
Total - 16000 - Property, Plant And Equipment                                                                                  $0.00    $28,264,173.33
17000 - Accumulated Depreciation - Summary                                                                                     $0.00             $0.00
  17100 - Accum Dep-Building                                                                                                   $0.00      ($414,112.92)
                                                    Journal           1/31/2018    JE359                                 ($34,509.41)     ($448,622.33)
                                                    Journal           2/28/2018    JE362                                 ($34,509.41)     ($483,131.74)
                                                    Journal           3/31/2018    JE378                                 ($34,509.41)     ($517,641.15)
                                                    Journal           4/30/2018    JE381                                 ($34,509.41)     ($552,150.56)
                                                    Journal           5/31/2018    JE412                                 ($34,509.41)     ($586,659.97)
                                                    Journal           6/30/2018    JE425                                 ($34,509.41)     ($621,169.38)
                                                    Journal           7/31/2018    JE439                                 ($34,509.41)     ($655,678.79)
                                                    Journal           8/31/2018    JE447                                 ($34,509.41)     ($690,188.20)
                                                    Journal           9/30/2018    JE453                                 ($34,509.41)     ($724,697.61)
                                                    Journal           10/31/2018   JE472                                 ($34,509.41)     ($759,207.02)
                                                    Journal           11/30/2018   JE491                                 ($34,509.41)     ($793,716.43)
 Total - 17100 - Accum Dep-Building                                                                                     ($379,603.51)     ($793,716.43)
 17101 - Accum Dep-Building-Robinsonville                                                                                      $0.00      ($828,225.84)
 Total - 17101 - Accum Dep-Building-Robinsonville                                                                              $0.00      ($828,225.84)
 17150 - Accum Dep-Building Improvemnts                                                                                        $0.00       ($13,851.25)
                                                    Journal           1/31/2018    JE359                                    ($504.06)      ($14,355.31)
                                                    Journal           2/28/2018    JE362                                    ($504.06)      ($14,859.37)
                                                    Journal           3/31/2018    JE378                                    ($504.06)      ($15,363.43)
                                                    Journal           4/30/2018    JE381                                    ($504.06)      ($15,867.49)
                                                    Journal           5/31/2018    JE412                                    ($504.06)      ($16,371.55)
                                                    Journal           6/30/2018    JE425                                    ($504.06)      ($16,875.61)
                                                    Journal           7/31/2018    JE439                                    ($504.06)      ($17,379.67)
                                                    Journal           8/31/2018    JE447                                    ($504.06)      ($17,883.73)
                                                    Journal           9/30/2018    JE453                                    ($504.06)      ($18,387.79)
                                                    Journal           10/31/2018   JE472                                    ($504.06)      ($18,891.85)
                                                    Journal           11/30/2018   JE491                                    ($504.06)      ($19,395.91)
 Total - 17150 - Accum Dep-Building Improvemnts                                                                           ($5,544.66)      ($19,395.91)
 17300 - Accum Dep-Machinery & Equipmnt                                                                                        $0.00      ($498,387.47)
                                                    Journal           1/31/2018    JE359                                  ($2,059.58)     ($500,447.05)
                                                    Journal           2/28/2018    JE362                                  ($2,059.58)     ($502,506.63)
                                                    Journal           3/31/2018    JE378                                  ($2,059.58)     ($504,566.21)
                                                    Journal           4/30/2018    JE381                                  ($2,059.58)     ($506,625.79)
                                                    Journal           5/31/2018    JE412                                  ($2,059.58)     ($508,685.37)
                                                    Journal           6/30/2018    JE425                                  ($2,059.58)     ($510,744.95)
                                                    Journal           7/31/2018    JE439                                  ($2,059.58)     ($512,804.53)
                                                    Journal           8/31/2018    JE447                                  ($2,059.58)     ($514,864.11)
                                                    Journal           9/30/2018    JE453                                  ($2,059.58)     ($516,923.69)
                                                    Journal           10/31/2018   JE472                                  ($2,059.58)     ($518,983.27)
                                                    Journal           11/30/2018   JE491                                  ($2,059.58)     ($521,042.85)
 Total - 17300 - Accum Dep-Machinery & Equipmnt                                                                          ($22,655.38)     ($521,042.85)
 17400 - Accum Dep-Factory & Whse Equip                                                                                        $0.00       ($63,956.65)
                                                    Journal           1/31/2018    JE359                                    ($168.53)      ($64,125.18)
                                                    Journal           2/28/2018    JE362                                    ($168.53)      ($64,293.71)
                                                    Journal           3/31/2018    JE378                                    ($168.53)      ($64,462.24)
                                                    Journal           4/30/2018    JE381                                    ($168.53)      ($64,630.77)
                                                    Journal           5/31/2018    JE412                                    ($168.53)      ($64,799.30)
                                                    Journal           6/30/2018    JE425                                    ($168.53)      ($64,967.83)
                                                    Journal           7/31/2018    JE439                                    ($168.53)      ($65,136.36)
                                                    Journal           8/31/2018    JE447                                    ($168.53)      ($65,304.89)
                                                    Journal           9/30/2018    JE453                                    ($168.53)      ($65,473.42)
                                                    Journal           10/31/2018   JE472                                    ($168.53)      ($65,641.95)
                                                    Journal           11/30/2018   JE491                                    ($168.53)      ($65,810.48)
 Total - 17400 - Accum Dep-Factory & Whse Equip                                                                           ($1,853.83)      ($65,810.48)
                          Case 18-10651-BFK            Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                                 Document      Page 30 of 66


17450 - Accum Dep-Factry & Whse Vehicl                                                                                     $0.00     ($80,915.44)
                                                 Journal           1/31/2018    JE359                                   ($856.25)    ($81,771.69)
                                                 Journal           2/28/2018    JE362                                   ($856.25)    ($82,627.94)
                                                 Journal           3/31/2018    JE378                                   ($856.25)    ($83,484.19)
                                                 Journal           4/30/2018    JE381                                   ($856.25)    ($84,340.44)
                                                 Journal           5/31/2018    JE412                                   ($856.25)    ($85,196.69)
                                                 Journal           6/30/2018    JE425                                   ($856.25)    ($86,052.94)
                                                 Journal           7/31/2018    JE439                                   ($856.25)    ($86,909.19)
                                                 Journal           8/31/2018    JE447                                   ($856.25)    ($87,765.44)
                                                 Journal           9/30/2018    JE453                                   ($856.25)    ($88,621.69)
                                                 Journal           10/31/2018   JE472                                   ($856.25)    ($89,477.94)
                                                 Journal           11/30/2018   JE491                                   ($856.25)    ($90,334.19)
Total - 17450 - Accum Dep-Factry & Whse Vehicl                                                                        ($9,418.75)    ($90,334.19)
17550 - Accum Dep - Small Tools                                                                                            $0.00    ($124,708.25)
                                                 Journal           1/31/2018    JE359                                 ($1,968.10)   ($126,676.35)
                                                 Journal           2/28/2018    JE362                                 ($1,968.10)   ($128,644.45)
                                                 Journal           3/31/2018    JE378                                 ($1,968.10)   ($130,612.55)
                                                 Journal           4/30/2018    JE381                                 ($1,968.10)   ($132,580.65)
                                                 Journal           5/31/2018    JE412                                 ($1,968.10)   ($134,548.75)
                                                 Journal           6/30/2018    JE425                                 ($1,968.10)   ($136,516.85)
                                                 Journal           7/31/2018    JE439                                 ($1,968.10)   ($138,484.95)
                                                 Journal           8/31/2018    JE447                                 ($1,968.10)   ($140,453.05)
                                                 Journal           9/30/2018    JE453                                 ($1,968.10)   ($142,421.15)
                                                 Journal           10/31/2018   JE472                                 ($1,968.10)   ($144,389.25)
                                                 Journal           11/30/2018   JE491                                 ($1,968.10)   ($146,357.35)
Total - 17550 - Accum Dep - Small Tools                                                                              ($21,649.10)   ($146,357.35)
17600 - Accum Dep-Electronic Equipment                                                                                     $0.00    ($701,557.85)
                                                 Journal           1/31/2018    JE359                                   ($559.14)   ($702,116.99)
                                                 Journal           1/31/2018    JE359                                   ($544.73)   ($702,661.72)
                                                 Journal           1/31/2018    JE359                                   ($828.85)   ($703,490.57)
                                                 Journal           1/31/2018    JE359                                 ($2,326.25)   ($705,816.82)
                                                 Journal           1/31/2018    JE359                                 ($2,221.11)   ($708,037.93)
                                                 Journal           2/28/2018    JE362                                   ($559.14)   ($708,597.07)
                                                 Journal           2/28/2018    JE362                                   ($544.73)   ($709,141.80)
                                                 Journal           2/28/2018    JE362                                   ($706.99)   ($709,848.79)
                                                 Journal           2/28/2018    JE362                                 ($2,326.25)   ($712,175.04)
                                                 Journal           2/28/2018    JE362                                 ($2,218.44)   ($714,393.48)
                                                 Journal           3/31/2018    JE378                                   ($559.14)   ($714,952.62)
                                                 Journal           3/31/2018    JE378                                   ($544.73)   ($715,497.35)
                                                 Journal           3/31/2018    JE378                                   ($640.02)   ($716,137.37)
                                                 Journal           3/31/2018    JE378                                 ($2,326.25)   ($718,463.62)
                                                 Journal           3/31/2018    JE378                                 ($1,939.85)   ($720,403.47)
                                                 Journal           4/30/2018    JE381                                   ($559.14)   ($720,962.61)
                                                 Journal           4/30/2018    JE381                                   ($544.73)   ($721,507.34)
                                                 Journal           4/30/2018    JE381                                   ($639.70)   ($722,147.04)
                                                 Journal           4/30/2018    JE381                                 ($2,326.25)   ($724,473.29)
                                                 Journal           4/30/2018    JE381                                 ($1,677.38)   ($726,150.67)
                                                 Journal           5/31/2018    JE412                                   ($559.14)   ($726,709.81)
                                                 Journal           5/31/2018    JE412                                   ($544.73)   ($727,254.54)
                                                 Journal           5/31/2018    JE412                                   ($610.42)   ($727,864.96)
                                                 Journal           5/31/2018    JE412                                 ($2,326.25)   ($730,191.21)
                                                 Journal           5/31/2018    JE412                                 ($1,651.27)   ($731,842.48)
                                                 Journal           6/30/2018    JE425                                   ($559.14)   ($732,401.62)
                                                 Journal           6/30/2018    JE425                                   ($544.73)   ($732,946.35)
                                                 Journal           6/30/2018    JE425                                   ($609.73)   ($733,556.08)
                                                 Journal           6/30/2018    JE425                                 ($2,326.25)   ($735,882.33)
                                                 Journal           6/30/2018    JE425                                 ($1,478.37)   ($737,360.70)
                          Case 18-10651-BFK            Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                                 Document      Page 31 of 66


                                                 Journal           7/31/2018    JE439                                   ($559.14)   ($737,919.84)
                                                 Journal           7/31/2018    JE439                                   ($544.73)   ($738,464.57)
                                                 Journal           7/31/2018    JE439                                   ($370.91)   ($738,835.48)
                                                 Journal           7/31/2018    JE439                                 ($2,326.25)   ($741,161.73)
                                                 Journal           7/31/2018    JE439                                 ($1,125.64)   ($742,287.37)
                                                 Journal           8/31/2018    JE447                                   ($559.14)   ($742,846.51)
                                                 Journal           8/31/2018    JE447                                   ($544.73)   ($743,391.24)
                                                 Journal           8/31/2018    JE447                                   ($285.10)   ($743,676.34)
                                                 Journal           8/31/2018    JE447                                 ($2,326.25)   ($746,002.59)
                                                 Journal           8/31/2018    JE447                                 ($1,036.52)   ($747,039.11)
                                                 Journal           9/30/2018    JE453                                   ($559.14)   ($747,598.25)
                                                 Journal           9/30/2018    JE453                                   ($544.73)   ($748,142.98)
                                                 Journal           9/30/2018    JE453                                   ($285.10)   ($748,428.08)
                                                 Journal           9/30/2018    JE453                                 ($2,326.25)   ($750,754.33)
                                                 Journal           9/30/2018    JE453                                   ($999.58)   ($751,753.91)
                                                 Journal           10/31/2018   JE472                                   ($559.14)   ($752,313.05)
                                                 Journal           10/31/2018   JE472                                   ($361.79)   ($752,674.84)
                                                 Journal           10/31/2018   JE472                                   ($182.94)   ($752,857.78)
                                                 Journal           10/31/2018   JE472                                   ($285.10)   ($753,142.88)
                                                 Journal           10/31/2018   JE472                                 ($2,326.25)   ($755,469.13)
                                                 Journal           10/31/2018   JE472                                   ($853.91)   ($756,323.04)
                                                 Journal           11/30/2018   JE491                                   ($559.14)   ($756,882.18)
                                                 Journal           11/30/2018   JE491                                   ($361.79)   ($757,243.97)
                                                 Journal           11/30/2018   JE491                                   ($182.94)   ($757,426.91)
                                                 Journal           11/30/2018   JE491                                   ($285.10)   ($757,712.01)
                                                 Journal           11/30/2018   JE491                                 ($2,326.25)   ($760,038.26)
                                                 Journal           11/30/2018   JE491                                   ($816.61)   ($760,854.87)
Total - 17600 - Accum Dep-Electronic Equipment                                                                       ($59,297.02)   ($760,854.87)
17700 - Accum Dep-Office Equipment                                                                                         $0.00      ($9,445.19)
                                                 Journal           1/31/2018    JE359                                    ($29.02)     ($9,474.21)
                                                 Journal           2/28/2018    JE362                                    ($29.02)     ($9,503.23)
                                                 Journal           3/31/2018    JE378                                    ($29.02)     ($9,532.25)
                                                 Journal           4/30/2018    JE381                                    ($29.02)     ($9,561.27)
                                                 Journal           5/31/2018    JE412                                    ($29.02)     ($9,590.29)
                                                 Journal           6/30/2018    JE425                                    ($29.02)     ($9,619.31)
                                                 Journal           7/31/2018    JE439                                    ($29.02)     ($9,648.33)
                                                 Journal           8/31/2018    JE447                                    ($29.02)     ($9,677.35)
                                                 Journal           9/30/2018    JE453                                    ($29.02)     ($9,706.37)
                                                 Journal           10/31/2018   JE472                                    ($29.02)     ($9,735.39)
                                                 Journal           11/30/2018   JE491                                    ($29.02)     ($9,764.41)
Total - 17700 - Accum Dep-Office Equipment                                                                              ($319.22)     ($9,764.41)
17750 - Accum Dep-Office Furn & Fixtur                                                                                     $0.00    ($113,899.17)
                                                 Journal           1/31/2018    JE359                                   ($109.87)   ($114,009.04)
                                                 Journal           1/31/2018    JE359                                 ($2,211.66)   ($116,220.70)
                                                 Journal           2/28/2018    JE362                                   ($109.87)   ($116,330.57)
                                                 Journal           2/28/2018    JE362                                 ($2,211.66)   ($118,542.23)
                                                 Journal           3/31/2018    JE378                                   ($109.87)   ($118,652.10)
                                                 Journal           3/31/2018    JE378                                 ($2,211.66)   ($120,863.76)
                                                 Journal           4/30/2018    JE381                                   ($109.28)   ($120,973.04)
                                                 Journal           4/30/2018    JE381                                 ($2,211.66)   ($123,184.70)
                                                 Journal           5/31/2018    JE412                                    ($80.22)   ($123,264.92)
                                                 Journal           5/31/2018    JE412                                 ($2,211.74)   ($125,476.66)
                                                 Journal           6/30/2018    JE425                                    ($45.64)   ($125,522.30)
                                                 Journal           6/30/2018    JE425                                 ($2,205.86)   ($127,728.16)
                                                 Journal           7/31/2018    JE439                                    ($45.64)   ($127,773.80)
                                                 Journal           7/31/2018    JE439                                 ($2,192.22)   ($129,966.02)
                                                 Journal           8/31/2018    JE447                                    ($45.90)   ($130,011.92)
                           Case 18-10651-BFK           Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                                 Document      Page 32 of 66


                                                 Journal           8/31/2018    JE447                                 ($2,159.03)   ($132,170.95)
                                                 Journal           9/30/2018    JE453                                    ($11.10)   ($132,182.05)
                                                 Journal           9/30/2018    JE453                                 ($2,147.76)   ($134,329.81)
                                                 Journal           10/31/2018   JE472                                    ($11.10)   ($134,340.91)
                                                 Journal           10/31/2018   JE472                                 ($2,147.76)   ($136,488.67)
                                                 Journal           11/30/2018   JE491                                    ($11.10)   ($136,499.77)
                                                 Journal           11/30/2018   JE491                                 ($2,147.76)   ($138,647.53)
Total - 17750 - Accum Dep-Office Furn & Fixtur                                                                       ($24,748.36)   ($138,647.53)
17800 - Accum Dep-Automobiles & Trucks                                                                                     $0.00     ($20,553.51)
                                                 Journal           1/31/2018    JE359                                   ($238.42)    ($20,791.93)
                                                 Journal           1/31/2018    JE359                                   ($366.67)    ($21,158.60)
                                                 Journal           2/28/2018    JE362                                   ($238.42)    ($21,397.02)
                                                 Journal           2/28/2018    JE362                                   ($366.67)    ($21,763.69)
                                                 Journal           3/31/2018    JE378                                   ($238.42)    ($22,002.11)
                                                 Journal           3/31/2018    JE378                                   ($366.67)    ($22,368.78)
                                                 Journal           4/30/2018    JE381                                   ($238.42)    ($22,607.20)
                                                 Journal           4/30/2018    JE381                                   ($366.67)    ($22,973.87)
                                                 Journal           5/31/2018    JE412                                   ($238.42)    ($23,212.29)
                                                 Journal           5/31/2018    JE412                                   ($366.67)    ($23,578.96)
                                                 Journal           6/30/2018    JE425                                   ($238.42)    ($23,817.38)
                                                 Journal           6/30/2018    JE425                                   ($366.67)    ($24,184.05)
                                                 Journal           7/31/2018    JE439                                   ($238.42)    ($24,422.47)
                                                 Journal           7/31/2018    JE439                                   ($366.67)    ($24,789.14)
                                                 Journal           8/31/2018    JE447                                   ($238.42)    ($25,027.56)
                                                 Journal           8/31/2018    JE447                                   ($366.67)    ($25,394.23)
                                                 Journal           9/30/2018    JE453                                   ($238.42)    ($25,632.65)
                                                 Journal           9/30/2018    JE453                                   ($366.67)    ($25,999.32)
                                                 Journal           10/31/2018   JE472                                   ($238.42)    ($26,237.74)
                                                 Journal           10/31/2018   JE472                                   ($366.67)    ($26,604.41)
                                                 Journal           11/30/2018   JE491                                   ($238.42)    ($26,842.83)
                                                 Journal           11/30/2018   JE491                                   ($366.67)    ($27,209.50)
Total - 17800 - Accum Dep-Automobiles & Trucks                                                                        ($6,655.99)    ($27,209.50)
17850 - Accum Dep-Demo Cars                                                                                                $0.00    ($494,116.57)
                                                 Journal           1/31/2018    JE359                                 ($6,449.80)   ($500,566.37)
                                                 Journal           1/31/2018    JE359                                 ($2,764.97)   ($503,331.34)
                                                 Journal           1/31/2018    JE359                                 ($5,581.71)   ($508,913.05)
                                                 Journal           2/28/2018    JE362                                 ($6,449.80)   ($515,362.85)
                                                 Journal           2/28/2018    JE362                                 ($2,764.97)   ($518,127.82)
                                                 Journal           2/28/2018    JE362                                 ($5,581.71)   ($523,709.53)
                                                 Journal           3/31/2018    JE378                                 ($6,449.80)   ($530,159.33)
                                                 Journal           3/31/2018    JE378                                 ($2,764.97)   ($532,924.30)
                                                 Journal           3/31/2018    JE378                                 ($5,581.71)   ($538,506.01)
                                                 Journal           4/30/2018    JE381                                 ($6,449.80)   ($544,955.81)
                                                 Journal           4/30/2018    JE381                                 ($2,764.97)   ($547,720.78)
                                                 Journal           4/30/2018    JE381                                 ($5,581.71)   ($553,302.49)
                                                 Journal           5/31/2018    JE412                                 ($6,449.80)   ($559,752.29)
                                                 Journal           5/31/2018    JE412                                 ($2,764.97)   ($562,517.26)
                                                 Journal           5/31/2018    JE412                                 ($5,581.71)   ($568,098.97)
                                                 Journal           6/30/2018    JE425                                 ($6,449.80)   ($574,548.77)
                                                 Journal           6/30/2018    JE425                                 ($2,764.97)   ($577,313.74)
                                                 Journal           6/30/2018    JE425                                 ($5,581.71)   ($582,895.45)
                                                 Journal           7/31/2018    JE439                                 ($6,449.80)   ($589,345.25)
                                                 Journal           7/31/2018    JE439                                 ($2,764.97)   ($592,110.22)
                                                 Journal           7/31/2018    JE439                                 ($5,581.71)   ($597,691.93)
                                                 Journal           8/31/2018    JE447                                 ($6,449.80)   ($604,141.73)
                                                 Journal           8/31/2018    JE447                                 ($2,764.97)   ($606,906.70)
                                                 Journal           8/31/2018    JE447                                 ($5,581.71)   ($612,488.41)
                             Case 18-10651-BFK              Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                                      Document      Page 33 of 66


                                                      Journal           9/30/2018    JE453                                  ($6,449.80)     ($618,938.21)
                                                      Journal           9/30/2018    JE453                                  ($2,764.97)     ($621,703.18)
                                                      Journal           9/30/2018    JE453                                  ($5,581.71)     ($627,284.89)
                                                      Journal           10/31/2018   JE472                                  ($6,449.80)     ($633,734.69)
                                                      Journal           10/31/2018   JE472                                  ($2,764.97)     ($636,499.66)
                                                      Journal           10/31/2018   JE472                                  ($5,581.71)     ($642,081.37)
                                                      Journal           11/30/2018   JE491                                  ($6,449.80)     ($648,531.17)
                                                      Journal           11/30/2018   JE491                                  ($2,764.97)     ($651,296.14)
                                                      Journal           11/30/2018   JE491                                  ($5,581.71)     ($656,877.85)
   Total - 17850 - Accum Dep-Demo Cars                                                                                    ($162,761.28)     ($656,877.85)
 Total - 17000 - Accumulated Depreciation - Summary                                                                       ($694,507.10)   ($4,058,237.21)
Total Fixed Assets                                                                                                        ($694,507.10)   $24,205,936.12
Other Assets                                                                                                                     $0.00             $0.00
 15100 - Capitalized Startup/Development                                                                                         $0.00             $0.00
   15140 - Economic Research                                                                                                     $0.00       $103,003.60
   Total - 15140 - Economic Research                                                                                             $0.00       $103,003.60
   15150 - Capitalized Development                                                                                               $0.00    $11,047,311.61
   Total - 15150 - Capitalized Development                                                                                       $0.00    $11,047,311.61
 Total - 15100 - Capitalized Startup/Development                                                                                 $0.00    $11,150,315.21
 18000 - Other Long Term Assets                                                                                                  $0.00             $0.00
   18100 - Intangible Assets                                                                                                     $0.00             $0.00
      18120 - Patents/ Technology                                                                                                $0.00        $54,838.23
      Total - 18120 - Patents/ Technology                                                                                        $0.00        $54,838.23
      18140 - Trademarks And Trade Names                                                                                         $0.00        $14,150.10
      Total - 18140 - Trademarks And Trade Names                                                                                 $0.00        $14,150.10
      18160 - Licenses                                                                                                           $0.00        $41,132.12
      Total - 18160 - Licenses                                                                                                   $0.00        $41,132.12
      18165 - Accum Amortization-License                                                                                         $0.00       ($12,889.75)
      Total - 18165 - Accum Amortization-License                                                                                 $0.00       ($12,889.75)
      18180 - Software                                                                                                           $0.00     $1,673,582.73
      Total - 18180 - Software                                                                                                   $0.00     $1,673,582.73
      18185 - Accum Amortization-Software                                                                                        $0.00    ($1,206,022.61)
                                                      Journal           1/31/2018    JE359                                  ($3,670.43)   ($1,209,693.04)
                                                      Journal           1/31/2018    JE359                                  ($3,566.61)   ($1,213,259.65)
                                                      Journal           1/31/2018    JE359                                    ($822.03)   ($1,214,081.68)
                                                      Journal           1/31/2018    JE359                                  ($6,861.74)   ($1,220,943.42)
                                                      Journal           2/28/2018    JE362                                  ($3,670.43)   ($1,224,613.85)
                                                      Journal           2/28/2018    JE362                                    ($822.03)   ($1,225,435.88)
                                                      Journal           2/28/2018    JE362                                  ($6,861.74)   ($1,232,297.62)
                                                      Journal           2/28/2018    JE362                                  ($3,566.61)   ($1,235,864.23)
                                                      Journal           3/31/2018    JE378                                  ($3,566.61)   ($1,239,430.84)
                                                      Journal           3/31/2018    JE378                                  ($3,670.43)   ($1,243,101.27)
                                                      Journal           3/31/2018    JE378                                    ($822.03)   ($1,243,923.30)
                                                      Journal           3/31/2018    JE378                                  ($6,861.74)   ($1,250,785.04)
                                                      Journal           4/30/2018    JE381                                  ($3,566.61)   ($1,254,351.65)
                                                      Journal           4/30/2018    JE381                                  ($3,670.43)   ($1,258,022.08)
                                                      Journal           4/30/2018    JE381                                    ($822.03)   ($1,258,844.11)
                                                      Journal           4/30/2018    JE381                                  ($8,474.41)   ($1,267,318.52)
                                                      Journal           5/31/2018    JE412                                  ($3,566.61)   ($1,270,885.13)
                                                      Journal           5/31/2018    JE412                                  ($3,670.43)   ($1,274,555.56)
                                                      Journal           5/31/2018    JE412                                    ($822.03)   ($1,275,377.59)
                                                      Journal           5/31/2018    JE412                                 ($11,187.30)   ($1,286,564.89)
                                                      Journal           6/30/2018    JE425                                  ($3,566.61)   ($1,290,131.50)
                                                      Journal           6/30/2018    JE425                                  ($3,670.43)   ($1,293,801.93)
                                                      Journal           6/30/2018    JE425                                    ($822.03)   ($1,294,623.96)
                                                      Journal           6/30/2018    JE425                                  ($7,603.90)   ($1,302,227.86)
                                                      Journal           7/31/2018    JE439                                  ($3,566.61)   ($1,305,794.47)
                            Case 18-10651-BFK                    Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                                                  Document      Page 34 of 66


                                                           Journal                  7/31/2018    JE439                                    ($3,670.43)    ($1,309,464.90)
                                                           Journal                  7/31/2018    JE439                                      ($822.03)    ($1,310,286.93)
                                                           Journal                  7/31/2018    JE439                                    ($7,190.09)    ($1,317,477.02)
                                                           Journal                  8/31/2018    JE447                                    ($3,566.61)    ($1,321,043.63)
                                                           Journal                  8/31/2018    JE447                                    ($3,670.43)    ($1,324,714.06)
                                                           Journal                  8/31/2018    JE447                                      ($822.03)    ($1,325,536.09)
                                                           Journal                  8/31/2018    JE447                                    ($4,310.01)    ($1,329,846.10)
                                                           Journal                  9/30/2018    JE453                                    ($3,566.61)    ($1,333,412.71)
                                                           Journal                  9/30/2018    JE453                                    ($3,670.43)    ($1,337,083.14)
                                                           Journal                  9/30/2018    JE453                                      ($822.03)    ($1,337,905.17)
                                                           Journal                  9/30/2018    JE453                                    ($5,623.48)    ($1,343,528.65)
                                                           Journal                  10/31/2018   JE472                                    ($3,566.61)    ($1,347,095.26)
                                                           Journal                  10/31/2018   JE472                                    ($3,670.43)    ($1,350,765.69)
                                                           Journal                  10/31/2018   JE472                                      ($822.03)    ($1,351,587.72)
                                                           Journal                  10/31/2018   JE472                                    ($6,864.92)    ($1,358,452.64)
                                                           Journal                  11/30/2018   JE491                                    ($3,566.61)    ($1,362,019.25)
                                                           Journal                  11/30/2018   JE491                                    ($3,670.43)    ($1,365,689.68)
                                                           Journal                  11/30/2018   JE491                                      ($822.03)    ($1,366,511.71)
                                                           Journal                  11/30/2018   JE491                                    ($3,637.95)    ($1,370,149.66)
    Total - 18185 - Accum Amortization-Software                                                                                         ($164,127.05)    ($1,370,149.66)
    18190 - Website Development                                                                                                                $0.00        $136,875.00
    Total - 18190 - Website Development                                                                                                        $0.00        $136,875.00
    18195 - Acc Amort-Website Development                                                                                                      $0.00        ($21,837.50)
    Total - 18195 - Acc Amort-Website Development                                                                                              $0.00        ($21,837.50)
  Total - 18100 - Intangible Assets                                                                                                     ($164,127.05)       $515,701.27
  18500 - Investments In Subsidiaries &                                                                                                        $0.00              $0.00
    18510 - Investment In Subsidiary                                                                                                           $0.00     $16,000,000.00
    Total - 18510 - Investment In Subsidiary                                                                                                   $0.00     $16,000,000.00
    18540 - Investment in Subsidiary-WMGTA China                                                                                               $0.00      $2,788,230.00
    Total - 18540 - Investment in Subsidiary-WMGTA China                                                                                       $0.00      $2,788,230.00
    18700 - Land-Purchase Option                                                                                                               $0.00         $34,000.00
    Total - 18700 - Land-Purchase Option                                                                                                       $0.00         $34,000.00
    18800 - Security Deposits                                                                                                                  $0.00         $30,287.50
    Total - 18800 - Security Deposits                                                                                                          $0.00         $30,287.50
  Total - 18500 - Investments In Subsidiaries &                                                                                                $0.00     $18,852,517.50
Total - 18000 - Other Long Term Assets                                                                                                  ($164,127.05)    $19,368,218.77
18600 - Investment in Related party                                                                                                            $0.00    $122,622,118.10
                                                           Currency Revaluation     1/1/2018     98                                  ($10,088,800.96)   $112,533,317.14
                                                           Currency Revaluation     1/31/2018    99                                   $14,231,515.47    $126,764,832.61
                                                           Currency Revaluation     2/1/2018     100                                 ($14,231,515.47)   $112,533,317.14
                                                           Currency Revaluation     2/28/2018    101                                  $13,440,111.95    $125,973,429.09
                                                           Currency Revaluation     3/1/2018     102                                 ($13,440,111.95)   $112,533,317.14
                                                           Currency Revaluation     3/31/2018    103                                  $14,118,343.97    $126,651,661.11
                                                           Currency Revaluation     4/1/2018     104                                 ($14,118,343.97)   $112,533,317.14
                                                           Currency Revaluation     4/30/2018    109                                  $13,300,640.03    $125,833,957.17
                                                           Currency Revaluation     5/1/2018     110                                 ($13,300,640.03)   $112,533,317.14
                                                           Currency Revaluation     5/31/2018    113                                  $11,863,680.76    $124,396,997.90
                                                           Currency Revaluation     6/1/2018     114                                 ($11,863,680.76)   $112,533,317.14
                                                           Currency Revaluation     6/30/2018    119                                   $7,880,362.73    $120,413,679.87
                                                           Currency Revaluation     7/1/2018     120                                  ($7,880,362.73)   $112,533,317.14
                                                           Currency Revaluation     7/31/2018    123                                   $4,182,364.39    $116,715,681.53
                                                           Currency Revaluation     8/1/2018     124                                  ($4,182,364.39)   $112,533,317.14
                                                           Currency Revaluation     8/31/2018    125                                   $4,042,892.47    $116,576,209.61
                                                           Currency Revaluation     9/1/2018     126                                  ($4,042,892.47)   $112,533,317.14
                                                           Currency Revaluation     9/30/2018    129                                   $3,492,974.62    $116,026,291.76
                                                           Currency Revaluation     10/1/2018    130                                  ($3,492,974.62)   $112,533,317.14
                                                           Currency Revaluation     10/31/2018   133                                   $1,769,101.69    $114,302,418.83
                                 Case 18-10651-BFK     Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                                        Desc Main
                                                                        Document      Page 35 of 66


                                                 Currency Revaluation     11/1/2018 134                                                                              ($1,769,101.69)   $112,533,317.14
                                                 Currency Revaluation     11/30/2018 137                                                                              $2,226,569.58    $114,759,886.72
   Total - 18600 - Investment in Related party                                                                                                                       ($7,862,231.38)   $114,759,886.72
  Total Other Assets                                                                                                                                                 ($8,026,358.43)   $145,278,420.70
Total ASSETS                                                                                                                                                         ($8,510,048.19)   $175,167,543.28
LIABILITIES & EQUITY                                                                                                                                                          $0.00              $0.00
  Current Liabilities                                                                                                                                                         $0.00              $0.00
   Accounts Payable                                                                                                                                                           $0.00              $0.00
      21000 - Accounts Payable                                                                                                                                                $0.00        $679,632.52
                                                 Bill                     1/1/2018    18-01                      V0212 Delta Dental of Virgina                            $1,356.89        $680,989.41
                                                 Bill                     1/1/2018    1/1/2018                   V0155 Cogent Communications, Inc.                          $550.00        $681,539.41
                                                 Bill                     1/1/2018    1/18                       V0827 Verify Networks                                    $5,000.00        $686,539.41
                                                 Currency Revaluation     1/1/2018    56                         V1847 Abacus Orange Group                                    $0.01        $686,539.42
                                                 Currency Revaluation     1/1/2018    56                         V1849 Artega GmbH                                            $0.02        $686,539.44
                                                 Currency Revaluation     1/1/2018    56                         V1863 YW Chan                                          ($24,610.20)       $661,929.24
                                                 Bill                     1/1/2018    941372                     V1821 DATAWATCH SYSTEMS                                     $51.50        $661,980.74
                                                 Bill                     1/1/2018    100210062097               V0254 Equinix, Inc.                                      $3,316.61        $665,297.35
                                                 Bill Payment             1/2/2018    2312                       V0250 Entergy                                           ($5,130.00)       $660,167.35
                                                 Bill Payment             1/2/2018    2327                       V1861 Virtual Integrated Analytics Solutions Inc.      ($20,000.00)       $640,167.35
                                                 Bill Payment             1/2/2018    2329                       13 DENNIS CARTER                                          ($314.63)       $639,852.72
                                                 Bill Payment             1/2/2018    2330                       V0065 AMTECK, LLC                                         ($400.00)       $639,452.72
                                                 Expense Report           1/3/2018    29                         13 DENNIS CARTER                                           $986.88        $640,439.60
                                                 Bill                     1/3/2018    352                        V0642 Robert Grater                                     $20,000.00        $660,439.60
                                                 Bill                     1/3/2018    1026609                    V0869 Xerox                                                $606.45        $661,046.05
                                                 Bill                     1/4/2018    287025208764X01092018      V0073 AT&T Mobility                                      $1,340.37        $662,386.42
                                                 Bill                     1/4/2018    193713                     V0004 Action Pest Control, Inc.                            $428.00        $662,814.42
                                                 Bill                     1/7/2018    Jan18                      V1854 CNA Insurance                                      $9,172.35        $671,986.77
                                                 Bill                     1/8/2018    11787                      V0729 Swoosh Technologies&Solutions                      $1,190.00        $673,176.77
                                                 Bill Payment             1/9/2018    241640780097411535055712   V0274 FedEx                                               ($421.68)       $672,755.09
                                                 Bill Payment             1/10/2018   ACH185                     V0642 Robert Grater                                    ($20,000.00)       $652,755.09
                                                 Bill Payment             1/10/2018   2319                       V0799 Tunica County Utilities Dist                        ($397.05)       $652,358.04
                                                 Bill Payment             1/10/2018   2320                       V0004 Action Pest Control, Inc.                           ($856.00)       $651,502.04
                                                 Bill                     1/11/2018   01/11/18                   V0053 Atmos Energy                                       $2,741.31        $654,243.35
                                                 Bill                     1/11/2018   154                        V0470 Managed Benefits, Inc.                             $1,250.00        $655,493.35
                                                 Bill                     1/12/2018   23631171                   V2035 McGlinchey Stafford                                $5,472.00        $660,965.35
                                                 Bill                     1/13/2018   1042318                    V0869 Xerox                                                $518.80        $661,484.15
                                                 Bill                     1/15/2018   1/15/18                    V0706 Standard Insurance Company                         $1,588.20        $663,072.35
                                                 Bill                     1/16/2018   11476                      V1843 Sheehan & Associates, PLC                         $17,691.55        $680,763.90
                                                 Bill                     1/16/2018   952058                     V1821 DATAWATCH SYSTEMS                                     $51.50        $680,815.40
                                                 Bill                     1/17/2018   804754420                  V0831 Vision Service Plan                                  $270.76        $681,086.16
                                                 Bill                     1/18/2018   5270992                    V0655 RSM US LLP                                         $2,900.00        $683,986.16
                                                 Bill                     1/19/2018   1002852a                   V1845 P7/Buchanan Pinkard Lakeside                      $15,782.20        $699,768.36
                                                 Bill                     1/19/2018   01/19/18                   V1814 Comcast Business                                     $325.68        $700,094.04
                                                 Bill                     1/19/2018   2913840408                 V0071 AT&T                                               $2,383.68        $702,477.72
                                                 Bill                     1/22/2018   IN171616                   V0120 Capitol Office Solutions, LLC                         $34.00        $702,511.72
                                                 Bill                     1/22/2018   IN171615                   V0120 Capitol Office Solutions, LLC                         $52.50        $702,564.22
                                                 Bill Payment             1/22/2018   ACH137                     V1854 CNA Insurance                                     ($9,172.35)       $693,391.87
                                                 Bill Payment             1/23/2018   2332                       13 DENNIS CARTER                                          ($986.88)       $692,404.99
                                                 Bill Payment             1/24/2018   2333                       V1845 P7/Buchanan Pinkard Lakeside                     ($15,944.20)       $676,460.79
                                                 Bill Payment             1/25/2018   2335                       V0831 Vision Service Plan                                 ($455.38)       $676,005.41
                                                 Bill Payment             1/25/2018   2337                       V0073 AT&T Mobility                                     ($1,340.37)       $674,665.04
                                                 Bill Payment             1/25/2018   2338                       V0155 Cogent Communications, Inc.                         ($550.00)       $674,115.04
                                                 Bill                     1/26/2018   01/18                      V1863 YW Chan                                            $1,000.00        $675,115.04
                                                 Bill Payment             1/26/2018   2334                       V0706 Standard Insurance Company                        ($1,703.12)       $673,411.92
                                                 Bill Payment             1/26/2018   2336                       V0071 AT&T                                              ($2,383.68)       $671,028.24
                                                 Bill                     1/27/2018   210003640798a              V0250 Entergy                                            $3,984.19        $675,012.43
                                                 Bill                     1/27/2018   01/2018                    V0799 Tunica County Utilities Dist                          $14.90        $675,027.33
Case 18-10651-BFK     Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                                     Desc Main
                                       Document      Page 36 of 66


                Bill                     1/27/2018   01/2018                    V0799 Tunica County Utilities Dist               $389.68    $675,417.01
                Bill                     1/29/2018   Exp01/18                   V1863 YW Chan                                    $338.77    $675,755.78
                Bill                     1/29/2018   IN174430                   V0120 Capitol Office Solutions, LLC              $212.00    $675,967.78
                Bill                     1/29/2018   IN174431                   V0120 Capitol Office Solutions, LLC               $53.42    $676,021.20
                Bill Payment             1/30/2018   2340                       V1814 Comcast Business                          ($322.02)   $675,699.18
                Bill Payment             1/31/2018   ACH132                     V1863 YW Chan                                 ($2,000.00)   $673,699.18
                Bill Payment             1/31/2018   ACH133                     V0458 LinkedIn Corporation                    ($5,500.00)   $668,199.18
                Bill Payment             1/31/2018   ACH134                     V1863 YW Chan                                   ($774.18)   $667,425.00
                Bill Payment             1/31/2018   ACH134                     V1863 YW Chan                                     $26.05    $667,451.05
                Currency Revaluation     1/31/2018   59                         V1847 Abacus Orange Group                         ($0.01)   $667,451.04
                Currency Revaluation     1/31/2018   59                         V1849 Artega GmbH                                 ($0.02)   $667,451.02
                Bill                     2/1/2018    02/2018                    V1845 P7/Buchanan Pinkard Lakeside            $15,818.20    $683,269.22
                Bill                     2/1/2018    18-02                      V0212 Delta Dental of Virgina                  $1,462.32    $684,731.54
                Bill                     2/1/2018    287025208764x02092018      V0073 AT&T Mobility                            $1,296.70    $686,028.24
                Bill                     2/1/2018    2/1/2018                   V0155 Cogent Communications, Inc.                $550.00    $686,578.24
                Currency Revaluation     2/1/2018    60                         V1847 Abacus Orange Group                          $0.01    $686,578.25
                Currency Revaluation     2/1/2018    60                         V1849 Artega GmbH                                  $0.02    $686,578.27
                Bill                     2/1/2018    3104                       V1855 MemphisClean                             $2,150.00    $688,728.27
                Bill                     2/1/2018    100210068561               V0254 Equinix, Inc.                            $3,316.61    $692,044.88
                Bill                     2/3/2018    1057394                    V0869 Xerox                                      $606.45    $692,651.33
                Bill Payment             2/5/2018    ACH195                     V0053 Atmos Energy                            ($2,741.31)   $689,910.02
                Currency Revaluation     2/6/2018    6                          V1847 Abacus Orange Group                         ($0.01)   $689,910.01
                Bill                     2/7/2018    11846                      V0729 Swoosh Technologies&Solutions            $1,360.00    $691,270.01
                Bill                     2/7/2018    0018250330                 V1854 CNA Insurance                            $9,172.35    $700,442.36
                Bill                     2/7/2018    23634577                   V2035 McGlinchey Stafford                     $15,579.00    $716,021.36
                Currency Revaluation     2/8/2018    14                         V1849 Artega GmbH                                 ($0.01)   $716,021.35
                Currency Revaluation     2/8/2018    15                         V1849 Artega GmbH                                 ($0.01)   $716,021.34
                Bill                     2/10/2018   1072694                    V0869 Xerox                                      $477.95    $716,499.29
                Bill                     2/12/2018   02/2018                    V0706 Standard Insurance Company               $1,773.68    $718,272.97
                Expense Report           2/12/2018   61                         161 KE SUN                                       $138.00    $718,410.97
                Bill                     2/12/2018   960117                     V1821 DATAWATCH SYSTEMS                           $51.50    $718,462.47
                Bill                     2/14/2018   02/2018                    V0053 Atmos Energy                             $6,696.20    $725,158.67
                Bill                     2/14/2018   157                        V0470 Managed Benefits, Inc.                   $1,250.00    $726,408.67
                Bill                     2/14/2018   11511                      V1843 Sheehan & Associates, PLC                $9,285.78    $735,694.45
                Bill                     2/14/2018   9321037                    V0019 Akerman LLP IOLA Account               $183,331.31    $919,025.76
                Bill Payment             2/15/2018   ACH136                     V0655 RSM US LLP                              ($3,440.00)   $915,585.76
                Bill                     2/15/2018   Feb18                      V0004 Action Pest Control, Inc.                  $428.00    $916,013.76
                Bill Payment             2/15/2018   242753980469000149061791   V0814 Upchurch Services, LLC                    ($219.35)   $915,794.41
                Bill Payment             2/16/2018   ACH140                     V0019 Akerman LLP IOLA Account               ($50,000.00)   $865,794.41
                Bill                     2/17/2018   9531454502                 V0831 Vision Service Plan                        $228.95    $866,023.36
                Bill                     2/17/2018   9532303890                 V0831 Vision Service Plan                        $247.65    $866,271.01
                Bill Payment             2/19/2018   ACH139                     V2035 McGlinchey Stafford                    ($21,051.00)   $845,220.01
                Bill                     2/19/2018   02/18                      V1814 Comcast Business                           $325.86    $845,545.87
                Bill                     2/19/2018   5291572                    V0655 RSM US LLP                               $5,800.00    $851,345.87
                Bill                     2/19/2018   0340511402                 V0071 AT&T                                     $2,390.83    $853,736.70
                Bill Payment             2/20/2018   ACH135                     V1854 CNA Insurance                           ($9,172.35)   $844,564.35
                Bill                     2/20/2018   IN181908                   V0120 Capitol Office Solutions, LLC               $34.00    $844,598.35
                Bill                     2/20/2018   IN181907                   V0120 Capitol Office Solutions, LLC               $52.50    $844,650.85
                Bill                     2/20/2018   IN181909                   V0120 Capitol Office Solutions, LLC              $212.00    $844,862.85
                Bill Payment             2/20/2018   2342                       V0212 Delta Dental of Virgina                 ($2,880.71)   $841,982.14
                Bill Payment             2/20/2018   2343                       V0250 Entergy                                 ($9,060.74)   $832,921.40
                Bill Payment             2/21/2018   2346                       V0073 AT&T Mobility                           ($1,296.70)   $831,624.70
                Bill Payment             2/21/2018   2349                       V0254 Equinix, Inc.                           ($3,316.61)   $828,308.09
                Bill Payment             2/21/2018   2351                       V1843 Sheehan & Associates, PLC              ($20,945.30)   $807,362.79
                Bill Payment             2/22/2018   2341                       V1845 P7/Buchanan Pinkard Lakeside           ($15,620.20)   $791,742.59
                Bill Payment             2/22/2018   2344                       V0470 Managed Benefits, Inc.                  ($1,250.00)   $790,492.59
                Bill Payment             2/22/2018   2345                       V0706 Standard Insurance Company              ($1,588.20)   $788,904.39
Case 18-10651-BFK     Doc 446      Filed 01/10/19 Entered 01/10/19 18:34:36                               Desc Main
                                 Document      Page 37 of 66


                Bill               2/26/2018   02/18                   V0250 Entergy                               $5,048.63    $793,953.02
                Bill Payment       2/26/2018   2347                    V0155 Cogent Communications, Inc.            ($550.00)   $793,403.02
                Bill Payment       2/26/2018   2350                    V1814 Comcast Business                       ($325.68)   $793,077.34
                Bill               2/27/2018   IN184583                V0120 Capitol Office Solutions, LLC            $97.11    $793,174.45
                Bill Payment       2/27/2018   2348                    V0799 Tunica County Utilities Dist           ($794.10)   $792,380.35
                Bill Payment       2/27/2018   2353                    359 GILBERTO MARTINEZ                         ($83.41)   $792,296.94
                Bill               2/28/2018   02/2018                 V0799 Tunica County Utilities Dist            $375.16    $792,672.10
                Bill               2/28/2018   02/2018                 V0799 Tunica County Utilities Dist             $14.36    $792,686.46
                Bill               2/28/2018   02/2018                 V1863 YW Chan                               $1,000.00    $793,686.46
                Bill               2/28/2018   02/2018                 V1863 YW Chan                                 $427.19    $794,113.65
                Bill               3/1/2018    18-03                   V0212 Delta Dental of Virgina               $1,418.39    $795,532.04
                Bill               3/1/2018    03/2018                 V1845 P7/Buchanan Pinkard Lakeside         $15,800.20    $811,332.24
                Bill               3/1/2018    3/1/2018                V0155 Cogent Communications, Inc.             $550.00    $811,882.24
                Bill               3/1/2018    TPSV255644              V0762 The Lilly Co                            $666.43    $812,548.67
                Bill               3/1/2018    100210076404            V0254 Equinix, Inc.                         $3,316.61    $815,865.28
                Bill Payment       3/2/2018    2352                    161 KE SUN                                   ($162.00)   $815,703.28
                Bill               3/3/2018    1087550                 V0869 Xerox                                   $554.39    $816,257.67
                Bill               3/6/2018    197774                  V0004 Action Pest Control, Inc.               $428.00    $816,685.67
                Bill               3/8/2018    5308232                 V0655 RSM US LLP                               $60.00    $816,745.67
                Bill               3/8/2018    10110403721             V0458 LinkedIn Corporation                  $5,500.00    $822,245.67
                Bill               3/9/2018    287025208764x03092018   V0073 AT&T Mobility                         $1,064.14    $823,309.81
                Bill               3/9/2018    968285                  V1821 DATAWATCH SYSTEMS                        $51.50    $823,361.31
                Bill               3/9/2018    0018389020              V1854 CNA Insurance                         $9,172.35    $832,533.66
                Bill               3/11/2018   77948033                V1796 Incorporate.com                         $242.05    $832,775.71
                Bill               3/12/2018   04/2018                 V0212 Delta Dental of Virgina                 $864.07    $833,639.78
                Bill Payment       3/12/2018   ACH3                    V0831 Vision Service Plan                    ($528.50)   $833,111.28
                Bill               3/12/2018   03                      V0053 Atmos Energy                          $3,161.32    $836,272.60
                Bill               3/12/2018   23639905                V2035 McGlinchey Stafford                   $8,646.00    $844,918.60
                Bill               3/13/2018   160                     V0470 Managed Benefits, Inc.                $1,250.00    $846,168.60
                Bill               3/13/2018   1102999                 V0869 Xerox                                   $477.95    $846,646.55
                Bill               3/14/2018   03/2018                 V0706 Standard Insurance Company              $781.07    $847,427.62
                Bill Payment       3/15/2018   1002                    V0706 Standard Insurance Company           ($1,773.68)   $845,653.94
                Bill               3/15/2018   81106638251             V1796 Incorporate.com                         $214.67    $845,868.61
                Bill               3/16/2018   H1B XIN                 V0204 David Z Lu & Associates               $1,750.00    $847,618.61
                Bill               3/16/2018   APPFEE XIN              V0218 Department of HomelandSecurity        $1,210.00    $848,828.61
                Bill               3/17/2018   9533151001              V0831 Vision Service Plan                     $175.05    $849,003.66
                Bill               3/19/2018   04/2018                 V1814 Comcast Business                        $325.87    $849,329.53
                Bill               3/19/2018   6973941404              V0071 AT&T                                  $2,383.68    $851,713.21
                Bill Credit        3/19/2018   6973941404              V0071 AT&T                                   ($338.17)   $851,375.04
                Bill               3/20/2018   IN192267                V0120 Capitol Office Solutions, LLC            $34.00    $851,409.04
                Bill               3/20/2018   IN192268                V0120 Capitol Office Solutions, LLC           $212.00    $851,621.04
                Bill Payment       3/21/2018   1001                    V1845 P7/Buchanan Pinkard Lakeside        ($15,800.20)   $835,820.84
                Bill Payment       3/21/2018   1005                    V0204 David Z Lu & Associates              ($1,750.00)   $834,070.84
                Bill               3/22/2018   IN192711                V0120 Capitol Office Solutions, LLC            $52.50    $834,123.34
                Bill               3/23/2018   04/2018                 V1845 P7/Buchanan Pinkard Lakeside         $16,628.01    $850,751.35
                Expense Report     3/26/2018   72                      22 CORRY R DAVIS                               $20.15    $850,771.50
                Bill Payment       3/26/2018   1008                    V0254 Equinix, Inc.                        ($3,316.61)   $847,454.89
                Bill               3/27/2018   03/18                   V0799 Tunica County Utilities Dist             $14.36    $847,469.25
                Bill               3/27/2018   03/2018                 V0799 Tunica County Utilities Dist            $375.16    $847,844.41
                Bill               3/27/2018   DWK008285               V1584 Security Fire Protection Co.            $936.25    $848,780.66
                Bill Payment       3/27/2018   1006                    V0470 Managed Benefits, Inc.               ($1,250.00)   $847,530.66
                Bill Payment       3/27/2018   1010                    V1814 Comcast Business                       ($325.86)   $847,204.80
                Bill Payment       3/27/2018   1011                    V0869 Xerox                                  ($554.39)   $846,650.41
                Bill               3/28/2018   03/2018                 V1863 YW Chan                                 $374.76    $847,025.17
                Bill               3/28/2018   03/2018                 V1863 YW Chan                               $1,000.00    $848,025.17
                Expense Report     3/28/2018   69                      287 MURONG XIN                                 $64.40    $848,089.57
                Bill Payment       3/28/2018   1007                    V0155 Cogent Communications, Inc.            ($550.00)   $847,539.57
Case 18-10651-BFK     Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                              Desc Main
                                       Document      Page 38 of 66


                Bill Payment             3/28/2018   1009                    V0053 Atmos Energy                        ($3,161.32)   $844,378.25
                Bill                     3/29/2018   IN195461                V0120 Capitol Office Solutions, LLC          $105.58    $844,483.83
                Expense Report           3/29/2018   71                      359 GILBERTO MARTINEZ                        $116.52    $844,600.35
                Currency Revaluation     3/31/2018   105                     V1863 YW Chan                                 ($1.20)   $844,599.15
                Currency Revaluation     3/31/2018   107                     V1863 YW Chan                                 ($0.09)   $844,599.06
                Bill                     4/1/2018    4/1/2018                V0155 Cogent Communications, Inc.            $550.00    $845,149.06
                Currency Revaluation     4/1/2018    106                     V1863 YW Chan                                  $1.20    $845,150.26
                Currency Revaluation     4/1/2018    108                     V1863 YW Chan                                  $0.09    $845,150.35
                Bill                     4/1/2018    13861018717             V0539 Nextiva, Inc.                        $1,108.72    $846,259.07
                Bill                     4/1/2018    65005132116             V0250 Entergy                              $3,824.20    $850,083.27
                Bill                     4/1/2018    100210081007            V0254 Equinix, Inc.                        $3,316.61    $853,399.88
                Bill Payment             4/2/2018    ACH2                    V0212 Delta Dental of Virgina               ($864.07)   $852,535.81
                Expense Report           4/4/2018    70                      161 KE SUN                                   $236.56    $852,772.37
                Bill                     4/6/2018    221-18-10651 Q1 2018    V2040 Office of the U.S. Trustee             $325.00    $853,097.37
                Bill                     4/6/2018    221-18-10652 Q1 2018    V2040 Office of the U.S. Trustee             $325.00    $853,422.37
                Bill                     4/6/2018    Apr18                   V0004 Action Pest Control, Inc.              $428.00    $853,850.37
                Bill                     4/9/2018    287025208764x04092018   V0073 AT&T Mobility                        $1,767.97    $855,618.34
                Expense Report           4/9/2018    68                      30 CHRISTOPHER T AGNER                       $139.21    $855,757.55
                Bill                     4/9/2018    0018522730              V1854 CNA Insurance                        $7,990.75    $863,748.30
                Bill                     4/10/2018   163                     V0470 Managed Benefits, Inc.               $1,250.00    $864,998.30
                Bill                     4/12/2018   2017 Tax Extension      V0517 MS Dept of Revenue                  $20,000.00    $884,998.30
                Bill                     4/12/2018   2017 Tax Extensions     V0733 SC DEPARTMENT OF REVENUE,               $25.00    $885,023.30
                Bill                     4/12/2018   2017 Tax extensions     V0306 Georgia Department of Revenue           $10.00    $885,033.30
                Bill                     4/12/2018   2018 taxes              V0295 Franchise Tax Board                    $800.00    $885,833.30
                Bill                     4/12/2018   04/2018                 V0053 Atmos Energy                         $1,572.11    $887,405.41
                Bill Payment             4/12/2018   1258                    287 MURONG XIN                               ($64.40)   $887,341.01
                Bill                     4/12/2018   979020                  V1821 DATAWATCH SYSTEMS                       $51.50    $887,392.51
                Bill                     4/12/2018   1135661                 V0869 Xerox                                  $670.76    $888,063.27
                Bill                     4/13/2018   04/2018                 V0706 Standard Insurance Company           $1,044.74    $889,108.01
                Bill Payment             4/16/2018   1253                    V1845 P7/Buchanan Pinkard Lakeside       ($16,628.01)   $872,480.00
                Bill Payment             4/16/2018   1254                    V0706 Standard Insurance Company            ($781.07)   $871,698.93
                Bill Payment             4/16/2018   1256                    V1814 Comcast Business                      ($325.87)   $871,373.06
                Bill Payment             4/17/2018   1257                    30 CHRISTOPHER T AGNER                      ($139.21)   $871,233.85
                Bill                     4/18/2018   PC78470                 V0610 Prominence Consultancy Limited       $3,203.22    $874,437.07
                Bill Payment             4/18/2018   1255                    V0799 Tunica County Utilities Dist          ($381.99)   $874,055.08
                Bill                     4/19/2018   05/2018                 V1814 Comcast Business                       $309.58    $874,364.66
                Bill                     4/19/2018   3653871406              V0071 AT&T                                 $2,383.68    $876,748.34
                Bill                     4/20/2018   IN202895                V0120 Capitol Office Solutions, LLC           $52.50    $876,800.84
                Bill                     4/20/2018   IN202815                V0120 Capitol Office Solutions, LLC           $34.00    $876,834.84
                Bill                     4/20/2018   14345183704             V0539 Nextiva, Inc.                        $1,104.89    $877,939.73
                Bill Payment             4/23/2018   1261                    V0306 Georgia Department of Revenue          ($10.00)   $877,929.73
                Bill                     4/23/2018   8800026089              V2039 Citrix Systems Inc                     $185.00    $878,114.73
                Bill                     4/25/2018   05/2018                 V1845 P7/Buchanan Pinkard Lakeside        $16,631.60    $894,746.33
                Bill                     4/25/2018   179711                  V0371 Hylant Group Inc.                   $23,803.00    $918,549.33
                Bill                     4/26/2018   04/2018                 V1863 YW Chan                              $1,000.00    $919,549.33
                Bill                     4/26/2018   04/2018                 V1863 YW Chan                                $361.48    $919,910.81
                Bill                     4/26/2018   113914                  V0363 Horne CPAs, LLP                      $2,250.00    $922,160.81
                Bill                     4/26/2018   205004708167            V0250 Entergy                              $4,663.17    $926,823.98
                Bill                     4/27/2018   04/2018                 V0799 Tunica County Utilities Dist           $375.16    $927,199.14
                Bill                     4/27/2018   04/18                   V0799 Tunica County Utilities Dist            $14.36    $927,213.50
                Bill Payment             4/27/2018   1259                    V0517 MS Dept of Revenue                 ($20,000.00)   $907,213.50
                Bill                     4/27/2018   8193936                 V0594 Pillsbury Winthrop Shaw Pittma         $110.00    $907,323.50
                Bill                     4/27/2018   8193937                 V0594 Pillsbury Winthrop Shaw Pittma         $110.00    $907,433.50
                Bill                     4/30/2018   IN205945                V0120 Capitol Office Solutions, LLC          $212.00    $907,645.50
                Currency Revaluation     4/30/2018   111                     V0610 Prominence Consultancy Limited           $0.40    $907,645.90
                Currency Revaluation     4/30/2018   111                     V1863 YW Chan                                 ($1.38)   $907,644.52
                Bill Payment             4/30/2018   1003                    V0218 Department of HomelandSecurity        ($460.00)   $907,184.52
Case 18-10651-BFK     Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                              Desc Main
                                       Document      Page 39 of 66


                Bill Payment             4/30/2018   1004                    V0218 Department of HomelandSecurity        ($750.00)   $906,434.52
                Bill                     5/1/2018    5/1/2018                V0155 Cogent Communications, Inc.            $550.00    $906,984.52
                Bill Payment             5/1/2018    ACH37                   V1854 CNA Insurance                      ($17,163.10)   $889,821.42
                Bill                     5/1/2018    05/2018                 V0212 Delta Dental of Virgina              $1,038.35    $890,859.77
                Bill                     5/1/2018    FC                      V1796 Incorporate.com                          $3.53    $890,863.30
                Bill                     5/1/2018    INS021938               V1584 Security Fire Protection Co.           $160.50    $891,023.80
                Bill Credit              5/1/2018    CR                      V0053 Atmos Energy                        ($1,394.18)   $889,629.62
                Bill                     5/1/2018    INS021477               V1584 Security Fire Protection Co.         $1,111.73    $890,741.35
                Bill                     5/1/2018    IN203387                V0120 Capitol Office Solutions, LLC           $52.86    $890,794.21
                Currency Revaluation     5/1/2018    112                     V0610 Prominence Consultancy Limited          ($0.40)   $890,793.81
                Currency Revaluation     5/1/2018    112                     V1863 YW Chan                                  $1.38    $890,795.19
                Bill Payment             5/1/2018    1262                    V0295 Franchise Tax Board                   ($800.00)   $889,995.19
                Bill                     5/1/2018    1118093                 V0869 Xerox                                  $658.51    $890,653.70
                Bill                     5/1/2018    9533998907              V0831 Vision Service Plan                    $175.05    $890,828.75
                Bill                     5/1/2018    100210085509            V0254 Equinix, Inc.                        $3,316.61    $894,145.36
                Bill Payment             5/2/2018    ACH40                   V0212 Delta Dental of Virgina             ($1,038.35)   $893,107.01
                Bill                     5/3/2018    1151590                 V0869 Xerox                                  $790.91    $893,897.92
                Bill Payment             5/4/2018    1260                    V0733 SC DEPARTMENT OF REVENUE,              ($25.00)   $893,872.92
                Bill Payment             5/8/2018    ACH38                   V0371 Hylant Group Inc.                  ($23,803.00)   $870,069.92
                Bill                     5/9/2018    287025208764x05092018   V0073 AT&T Mobility                          $885.85    $870,955.77
                Bill Credit              5/9/2018    287025208764x05092018   V0073 AT&T Mobility                       ($1,369.26)   $869,586.51
                Bill Payment             5/9/2018    1263                    V2040 Office of the U.S. Trustee            ($325.00)   $869,261.51
                Bill Payment             5/9/2018    1264                    V2040 Office of the U.S. Trustee            ($325.00)   $868,936.51
                Bill                     5/10/2018   0018667323              V1854 CNA Insurance                        $9,045.75    $877,982.26
                Bill                     5/11/2018   988172                  V1821 DATAWATCH SYSTEMS                       $51.50    $878,033.76
                Bill                     5/11/2018   3049042247              V0053 Atmos Energy                           $747.52    $878,781.28
                Bill                     5/13/2018   1166607                 V0869 Xerox                                  $497.23    $879,278.51
                Bill                     5/14/2018   05/2018                 V0706 Standard Insurance Company           $1,044.74    $880,323.25
                Bill Payment             5/14/2018   1278                    V0120 Capitol Office Solutions, LLC         ($799.69)   $879,523.56
                Bill Payment             5/14/2018   1279                    V1821 DATAWATCH SYSTEMS                     ($103.00)   $879,420.56
                Bill                     5/14/2018   8197312                 V0594 Pillsbury Winthrop Shaw Pittma         $490.18    $879,910.74
                Bill                     5/14/2018   8197313                 V0594 Pillsbury Winthrop Shaw Pittma          $44.00    $879,954.74
                Bill                     5/14/2018   8197314                 V0594 Pillsbury Winthrop Shaw Pittma          $44.00    $879,998.74
                Bill                     5/14/2018   8800027578              V2039 Citrix Systems Inc                     $185.00    $880,183.74
                Bill Payment             5/15/2018   1266                    V0250 Entergy                             ($8,487.37)   $871,696.37
                Bill Payment             5/15/2018   1269                    V0073 AT&T Mobility                       ($2,832.11)   $868,864.26
                Bill Payment             5/15/2018   1270                    V0155 Cogent Communications, Inc.         ($1,100.00)   $867,764.26
                Bill Payment             5/15/2018   1275                    V1814 Comcast Business                      ($309.58)   $867,454.68
                Bill Payment             5/15/2018   1280                    V0363 Horne CPAs, LLP                     ($2,250.00)   $865,204.68
                Bill Payment             5/15/2018   1285                    V1796 Incorporate.com                       ($460.25)   $864,744.43
                Bill Payment             5/16/2018   ACH50                   V0610 Prominence Consultancy Limited      ($3,277.02)   $861,467.41
                Bill Payment             5/16/2018   ACH50                   V0610 Prominence Consultancy Limited          $73.80    $861,541.21
                Bill                     5/16/2018   GTA Property Deeds      V2041 Hensley Land Surveying                 $225.00    $861,766.21
                Bill Payment             5/16/2018   1265                    V1845 P7/Buchanan Pinkard Lakeside       ($16,631.60)   $845,134.61
                Bill Payment             5/16/2018   1268                    V0706 Standard Insurance Company          ($1,044.74)   $844,089.87
                Bill Payment             5/16/2018   1274                    V0254 Equinix, Inc.                       ($3,316.61)   $840,773.26
                Bill Payment             5/16/2018   1276                    V0869 Xerox                               ($1,148.71)   $839,624.55
                Bill Payment             5/16/2018   1277                    V0869 Xerox                               ($1,212.90)   $838,411.65
                Bill Payment             5/16/2018   1281                    V1584 Security Fire Protection Co.        ($1,096.75)   $837,314.90
                Bill Payment             5/16/2018   1283                    359 GILBERTO MARTINEZ                       ($116.52)   $837,198.38
                Bill Payment             5/17/2018   1267                    V0470 Managed Benefits, Inc.              ($1,250.00)   $835,948.38
                Bill Payment             5/17/2018   1272                    V0799 Tunica County Utilities Dist          ($389.52)   $835,558.86
                Bill                     5/17/2018   9534994244              V0831 Vision Service Plan                    $175.05    $835,733.91
                Bill Payment             5/18/2018   1271                    V0053 Atmos Energy                          ($177.93)   $835,555.98
                Bill                     5/19/2018   8471442405              V0071 AT&T                                 $2,267.15    $837,823.13
                Bill                     5/19/2018   8299610450945547        V1814 Comcast Business                       $309.58    $838,132.71
                Bill                     5/20/2018   5395743                 V0655 RSM US LLP                             $120.00    $838,252.71
Case 18-10651-BFK     Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                                   Desc Main
                                       Document      Page 40 of 66


                Bill                     5/20/2018   14808088798             V0539 Nextiva, Inc.                             $1,107.36    $839,360.07
                Bill                     5/21/2018   IN213566                V0120 Capitol Office Solutions, LLC                $52.50    $839,412.57
                Bill Payment             5/21/2018   1282                    22 CORRY R DAVIS                                  ($20.15)   $839,392.42
                Bill Payment             5/21/2018   1284                    161 KE SUN                                       ($236.56)   $839,155.86
                Bill Payment             5/21/2018   1286                    V2039 Citrix Systems Inc                         ($185.00)   $838,970.86
                Bill                     5/22/2018   GBP1395052A             V0098 Blue Cross Blue Shield                   $14,246.24    $853,217.10
                Bill                     5/23/2018   06/2018                 V1845 P7/Buchanan Pinkard Lakeside             $16,631.78    $869,848.88
                Bill Payment             5/23/2018   1273                    V0004 Action Pest Control, Inc.                  ($856.00)   $868,992.88
                Bill                     5/25/2018   85005125242             V0250 Entergy                                   $5,200.00    $874,192.88
                Bill                     5/27/2018   05/2018                 V0799 Tunica County Utilities Dist                $375.16    $874,568.04
                Bill                     5/27/2018   05/18                   V0799 Tunica County Utilities Dist                 $14.36    $874,582.40
                Bill Payment             5/29/2018   ACH54                   V0831 Vision Service Plan                        ($525.15)   $874,057.25
                Bill                     5/29/2018   IN215731                V0120 Capitol Office Solutions, LLC                $49.05    $874,106.30
                Bill                     5/31/2018   INS022543               V1584 Security Fire Protection Co.                $267.50    $874,373.80
                Currency Revaluation     5/31/2018   115                     V1863 YW Chan                                      ($1.34)   $874,372.46
                Bill                     6/1/2018    06/2018                 V0212 Delta Dental of Virgina                   $1,064.71    $875,437.17
                Bill Payment             6/1/2018    ACH58                   V0594 Pillsbury Winthrop Shaw Pittma             ($798.18)   $874,638.99
                Bill Payment             6/1/2018    ACH59                   V0098 Blue Cross Blue Shield                  ($14,246.24)   $860,392.75
                Bill                     6/1/2018    6/1/2018                V0155 Cogent Communications, Inc.                 $550.00    $860,942.75
                Bill                     6/1/2018    TBJ0072                 V0802 Twiggy MH Liu Law Office                  $4,356.34    $865,299.09
                Bill Credit              6/1/2018    Acct Adj                V0831 Vision Service Plan                        ($268.14)   $865,030.95
                Expense Report           6/1/2018    78                      287 MURONG XIN                                     $83.20    $865,114.15
                Currency Revaluation     6/1/2018    116                     V1863 YW Chan                                       $1.34    $865,115.49
                Bill                     6/1/2018    100210088878            V0254 Equinix, Inc.                             $3,482.44    $868,597.93
                Bill                     6/2/2018    FC 81106302865          V1796 Incorporate.com                              $14.10    $868,612.03
                Bill                     6/3/2018    1182937                 V0869 Xerox                                       $624.89    $869,236.92
                Bill Payment             6/4/2018    ACH55                   V1854 CNA Insurance                            ($9,045.75)   $860,191.17
                Bill Payment             6/4/2018    ACH56                   V0212 Delta Dental of Virgina                  ($1,064.71)   $859,126.46
                Bill                     6/4/2018    9036                    V0408 Jimmy Doyle, LLC                            $600.00    $859,726.46
                Bill Payment             6/5/2018    1287                    287 MURONG XIN                                    ($83.20)   $859,643.26
                Bill                     6/5/2018    8800027985              V2039 Citrix Systems Inc                        $2,278.00    $861,921.26
                Bill                     6/7/2018    221-18-10651 Q1 Adj     V2040 Office of the U.S. Trustee                $1,301.18    $863,222.44
                Bill Payment             6/7/2018    ACH61                   V2039 Citrix Systems Inc                       ($2,463.00)   $860,759.44
                Bill Payment             6/7/2018    1288                    V1845 P7/Buchanan Pinkard Lakeside            ($16,631.78)   $844,127.66
                Bill                     6/8/2018    0018794338              V1854 CNA Insurance                             $9,045.75    $853,173.41
                Bill                     6/9/2018    287025208764x06092018   V0073 AT&T Mobility                               $985.69    $854,159.10
                Bill Payment             6/11/2018   1289                    V0706 Standard Insurance Company               ($1,044.74)   $853,114.36
                Bill                     6/11/2018   997774                  V1821 DATAWATCH SYSTEMS                            $51.50    $853,165.86
                Bill                     6/12/2018   170                     V0470 Managed Benefits, Inc.                    $1,250.00    $854,415.86
                Bill                     6/12/2018   171                     V0470 Managed Benefits, Inc.                    $1,250.00    $855,665.86
                Bill                     6/12/2018   1200194                 V0869 Xerox                                       $477.95    $856,143.81
                Bill                     6/13/2018   06/2018                 V0706 Standard Insurance Company                $1,055.44    $857,199.25
                Bill Payment             6/13/2018   1293                    V1814 Comcast Business                           ($309.58)   $856,889.67
                Bill                     6/13/2018   3049042247              V0053 Atmos Energy                                 $27.42    $856,917.09
                Bill Payment             6/14/2018   1290                    V0053 Atmos Energy                               ($747.52)   $856,169.57
                Bill Payment             6/14/2018   1292                    V0254 Equinix, Inc.                            ($3,316.61)   $852,852.96
                Bill Payment             6/14/2018   1294                    V0869 Xerox                                      ($790.91)   $852,062.05
                Bill Payment             6/14/2018   1295                    V0869 Xerox                                      ($497.23)   $851,564.82
                Bill                     6/17/2018   9535790111              V0831 Vision Service Plan                         $175.05    $851,739.87
                Expense Report           6/18/2018   80                      22 CORRY R DAVIS                                  $222.18    $851,962.05
                Bill Payment             6/18/2018   1291                    V0799 Tunica County Utilities Dist               ($389.52)   $851,572.53
                Bill                     6/19/2018   05 & 06/2018            V1863 YW Chan                                   $2,000.00    $853,572.53
                Bill                     6/19/2018   05 & 06/2018 Expenses   V1863 YW Chan                                     $722.74    $854,295.27
                Bill                     6/19/2018   2272762400              V0071 AT&T                                      $2,267.15    $856,562.42
                Bill                     6/19/2018   8299610450945547        V1814 Comcast Business                            $309.58    $856,872.00
                Bill                     6/20/2018   IN222889                V0120 Capitol Office Solutions, LLC                $34.00    $856,906.00
                Bill                     6/20/2018   IN222888                V0120 Capitol Office Solutions, LLC                $52.50    $856,958.50
Case 18-10651-BFK     Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                                   Desc Main
                                       Document      Page 41 of 66


                Bill                     6/20/2018   IN222890                V0120 Capitol Office Solutions, LLC               $212.00    $857,170.50
                Bill                     6/20/2018   07/2018                 V1845 P7/Buchanan Pinkard Lakeside             $16,631.79    $873,802.29
                Bill                     6/20/2018   1967755 06/2018         V0539 Nextiva, Inc.                             $1,188.75    $874,991.04
                Bill                     6/22/2018   INS023119               V1584 Security Fire Protection Co.                $214.00    $875,205.04
                Bill Payment             6/25/2018   ACH69                   V0539 Nextiva, Inc.                            ($4,509.72)   $870,695.32
                Bill Payment             6/25/2018   1297                    V0120 Capitol Office Solutions, LLC              ($452.91)   $870,242.41
                Expense Report           6/26/2018   77                      171 DAVID S READ                                  $188.07    $870,430.48
                Bill Payment             6/26/2018   1299                    V0250 Entergy                                  ($5,200.00)   $865,230.48
                Bill Payment             6/26/2018   1303                    V0155 Cogent Communications, Inc.                ($550.00)   $864,680.48
                Bill Payment             6/26/2018   1304                    V0254 Equinix, Inc.                            ($3,482.44)   $861,198.04
                Bill Payment             6/26/2018   1306                    V1584 Security Fire Protection Co.             ($1,379.23)   $859,818.81
                Bill Payment             6/26/2018   1308                    22 CORRY R DAVIS                                 ($222.18)   $859,596.63
                Bill                     6/26/2018   8205459                 V0594 Pillsbury Winthrop Shaw Pittma            $1,964.78    $861,561.41
                Bill                     6/26/2018   8205460                 V0594 Pillsbury Winthrop Shaw Pittma            $1,964.78    $863,526.19
                Bill                     6/26/2018   225004667620            V0250 Entergy                                   $4,730.80    $868,256.99
                Bill                     6/27/2018   06/18                   V0799 Tunica County Utilities Dist                 $14.36    $868,271.35
                Bill                     6/27/2018   06/2018                 V0799 Tunica County Utilities Dist                $375.16    $868,646.51
                Bill Payment             6/27/2018   1298                    V0869 Xerox                                      ($554.39)   $868,092.12
                Bill Payment             6/27/2018   1300                    V0470 Managed Benefits, Inc.                   ($2,500.00)   $865,592.12
                Bill Payment             6/28/2018   ACH71                   V1854 CNA Insurance                            ($9,045.75)   $856,546.37
                Bill Payment             6/28/2018   ACH72                   V0802 Twiggy MH Liu Law Office                 ($4,455.77)   $852,090.60
                Bill Payment             6/28/2018   ACH72                   V0802 Twiggy MH Liu Law Office                     $99.43    $852,190.03
                Bill Payment             6/28/2018   1301                    V0706 Standard Insurance Company               ($1,055.44)   $851,134.59
                Bill Payment             6/28/2018   1302                    V0073 AT&T Mobility                              ($502.28)   $850,632.31
                Bill Payment             6/28/2018   1307                    V2040 Office of the U.S. Trustee               ($1,301.18)   $849,331.13
                Currency Revaluation     6/30/2018   121                     V1863 YW Chan                                      ($0.50)   $849,330.63
                Bill                     7/1/2018    7/1/2018                V0155 Cogent Communications, Inc.                 $550.00    $849,880.63
                Bill                     7/1/2018    GBP1406141 A            V0098 Blue Cross Blue Shield                   $17,352.33    $867,232.96
                Bill                     7/1/2018    07/2018                 V0212 Delta Dental of Virgina                   $1,238.67    $868,471.63
                Currency Revaluation     7/1/2018    122                     V1863 YW Chan                                       $0.50    $868,472.13
                Bill                     7/1/2018    655194                  V0535 NetSuite, Inc.                           $12,299.04    $880,771.17
                Bill                     7/1/2018    100210094588            V0254 Equinix, Inc.                             $3,482.44    $884,253.61
                Bill Payment             7/2/2018    ACH73                   V0098 Blue Cross Blue Shield                  ($17,352.33)   $866,901.28
                Bill Payment             7/2/2018    1305                    V0408 Jimmy Doyle, LLC                           ($600.00)   $866,301.28
                Bill Payment             7/3/2018    ACH74                   V0212 Delta Dental of Virgina                  ($1,238.67)   $865,062.61
                Bill Payment             7/3/2018    1296                    V2041 Hensley Land Surveying                     ($225.00)   $864,837.61
                Bill                     7/3/2018    1217476                 V0869 Xerox                                       $591.78    $865,429.39
                Bill                     7/4/2018    9037                    V0408 Jimmy Doyle, LLC                            $600.00    $866,029.39
                Bill                     7/5/2018    221-18-10652 Q2         V2040 Office of the U.S. Trustee                  $325.00    $866,354.39
                Bill                     7/5/2018    221-18-10651 Q2         V2040 Office of the U.S. Trustee                $4,873.82    $871,228.21
                Bill Payment             7/5/2018    1309                    171 DAVID S READ                                 ($188.07)   $871,040.14
                Bill                     7/6/2018    8207097                 V0594 Pillsbury Winthrop Shaw Pittma              $196.00    $871,236.14
                Bill                     7/9/2018    287025208764x07092018   V0073 AT&T Mobility                               $923.55    $872,159.69
                Expense Report           7/9/2018    79                      359 GILBERTO MARTINEZ                           $1,952.11    $874,111.80
                Bill Payment             7/10/2018   ACH78                   V0053 Atmos Energy                                ($27.42)   $874,084.38
                Bill Payment             7/10/2018   1310                    V1845 P7/Buchanan Pinkard Lakeside            ($16,631.79)   $857,452.59
                Bill                     7/10/2018   0018938250              V1854 CNA Insurance                             $8,919.00    $866,371.59
                Bill Payment             7/12/2018   1312                    V1814 Comcast Business                           ($309.58)   $866,062.01
                Bill Payment             7/13/2018   1311                    V0799 Tunica County Utilities Dist               ($389.52)   $865,672.49
                Bill                     7/13/2018   187567                  V0371 Hylant Group Inc.                        $13,200.00    $878,872.49
                Bill                     7/16/2018   07/2018                 V0706 Standard Insurance Company                $1,055.44    $879,927.93
                Bill                     7/16/2018   3049042247              V0053 Atmos Energy                                 $27.42    $879,955.35
                Bill Payment             7/17/2018   ACH79                   V1863 YW Chan                                  ($5,000.00)   $874,955.35
                Bill Payment             7/17/2018   ACH80                   V1863 YW Chan                                  ($1,928.41)   $873,026.94
                Bill Payment             7/17/2018   ACH80                   V1863 YW Chan                                      $42.24    $873,069.18
                Bill                     7/17/2018   172                     V0470 Managed Benefits, Inc.                    $1,250.00    $874,319.18
                Bill                     7/17/2018   9536586418              V0831 Vision Service Plan                         $175.05    $874,494.23
Case 18-10651-BFK     Doc 446      Filed 01/10/19 Entered 01/10/19 18:34:36                                    Desc Main
                                 Document      Page 42 of 66


                Bill               7/20/2018   GBP1417230 A              V0098 Blue Cross Blue Shield                  $16,896.89      $891,391.12
                Bill               7/20/2018   15789545830               V0539 Nextiva, Inc.                            $1,114.35      $892,505.47
                Bill               7/23/2018   08/2018                   V1845 P7/Buchanan Pinkard Lakeside            $12,407.79      $904,913.26
                Bill Payment       7/23/2018   ACH82                     V0539 Nextiva, Inc.                           ($1,114.35)     $903,798.91
                Bill Payment       7/23/2018   1313                      V0250 Entergy                                 ($4,730.80)     $899,068.11
                Bill Payment       7/24/2018   ACH83                     V0371 Hylant Group Inc.                      ($13,200.00)     $885,868.11
                Bill Payment       7/26/2018   ACH89                     V1854 CNA Insurance                           ($8,919.00)     $876,949.11
                Bill               7/26/2018   130004180720              V0250 Entergy                                  $4,989.19      $881,938.30
                Bill Payment       7/31/2018   ACH93                     V0254 Equinix, Inc.                           ($3,482.44)     $878,455.86
                Bill Payment       7/31/2018   1318                      V0071 AT&T                                      ($394.00)     $878,061.86
                Bill               8/1/2018    08/2018                   V0212 Delta Dental of Virgina                  $1,238.67      $879,300.53
                Bill Payment       8/1/2018    ACH92                     V0098 Blue Cross Blue Shield                 ($16,896.89)     $862,403.64
                Bill               8/1/2018    328717a                   V1796 Incorporate.com                            $300.00      $862,703.64
                Bill               8/1/2018    08/2018                   V0155 Cogent Communications, Inc.                $550.00      $863,253.64
                Bill               8/1/2018    1043-F000580              V1584 Security Fire Protection Co.             $1,230.50      $864,484.14
                Bill               8/1/2018    175                       V0470 Managed Benefits, Inc.                   $1,250.00      $865,734.14
                Bill Payment       8/1/2018    1315                      V1845 P7/Buchanan Pinkard Lakeside           ($12,407.79)     $853,326.35
                Bill Payment       8/1/2018    1316                      V0470 Managed Benefits, Inc.                  ($1,250.00)     $852,076.35
                Bill Payment       8/1/2018    1319                      V0073 AT&T Mobility                             ($923.55)     $851,152.80
                Bill               8/1/2018    9038                      V0408 Jimmy Doyle, LLC                           $600.00      $851,752.80
                Bill               8/1/2018    100210099400              V0254 Equinix, Inc.                            $3,482.44      $855,235.24
                Bill Payment       8/2/2018    ACH94                     V0212 Delta Dental of Virgina                 ($1,238.67)     $853,996.57
                Bill Payment       8/2/2018    ACH95                     V1796 Incorporate.com                           ($300.00)     $853,696.57
                Bill Payment       8/2/2018    1317                      V0706 Standard Insurance Company              ($1,055.44)     $852,641.13
                Bill Payment       8/2/2018    1320                      V2040 Office of the U.S. Trustee                ($325.00)     $852,316.13
                Bill Payment       8/2/2018    1321                      V2040 Office of the U.S. Trustee              ($4,873.82)     $847,442.31
                Bill               8/2/2018    328717                    V1796 Incorporate.com                          $1,895.00      $849,337.31
                Bill Payment       8/3/2018    ACH96                     V1796 Incorporate.com                         ($1,895.00)     $847,442.31
                Bill               8/3/2018    1250899                   V0869 Xerox                                      $606.45      $848,048.76
                Bill               8/3/2018    8800031794                V2039 Citrix Systems Inc                         $569.50      $848,618.26
                Bill Payment       8/7/2018    ACH100                    V0535 NetSuite, Inc.                         ($12,299.04)     $836,319.22
                Bill Payment       8/9/2018    ACH102                    V0053 Atmos Energy                               ($27.42)     $836,291.80
                Bill Payment       8/9/2018    ACH103                    V0831 Vision Service Plan                        ($81.96)     $836,209.84
                Bill               8/9/2018    287025208764x08092018     V0073 AT&T Mobility                              $980.54      $837,190.38
                Bill               8/10/2018   0019073489                V1854 CNA Insurance                              $657.00      $837,847.38
                Bill               8/11/2018   78190303                  V1796 Incorporate.com                            $235.00      $838,082.38
                Expense Report     8/13/2018   84                        22 CORRY R DAVIS                                  $78.00      $838,160.38
                Bill               8/13/2018   1265695                   V0869 Xerox                                      $955.90      $839,116.28
                Bill               8/13/2018   3049042247                V0053 Atmos Energy                                $54.84      $839,171.12
                Bill               8/14/2018   08/2018                   V0706 Standard Insurance Company               $1,055.44      $840,226.56
                Bill               8/15/2018   1967755 08/18             V0539 Nextiva, Inc.                            $1,101.85      $841,328.41
                Bill               8/15/2018   176                       V0470 Managed Benefits, Inc.                   $1,250.00      $842,578.41
                Bill               8/15/2018   1016296                   V1821 DATAWATCH SYSTEMS                          $103.00      $842,681.41
                Bill               8/17/2018   805626107                 V0831 Vision Service Plan                        $175.05      $842,856.46
                Bill               8/19/2018   1186673400                V0071 AT&T                                     $4,536.47      $847,392.93
                Bill               8/19/2018   8299610450945547          V1814 Comcast Business                           $634.59      $848,027.52
                Bill               8/20/2018   GBP1428318 A              V0098 Blue Cross Blue Shield                  $16,896.89      $864,924.41
                Bill               8/20/2018   07 & 08/2018              V1863 YW Chan                                  $2,000.00      $866,924.41
                Bill               8/20/2018   07 & 08 Expenses          V1863 YW Chan                                    $701.71      $867,626.12
                Bill               8/20/2018   09/2018                   V1845 P7/Buchanan Pinkard Lakeside            $16,228.11      $883,854.23
                Bill               8/20/2018   IN243514 & IN233372       V0120 Capitol Office Solutions, LLC               $68.00      $883,922.23
                Bill               8/20/2018   IN243639 & IN233514       V0120 Capitol Office Solutions, LLC              $105.00      $884,027.23
                Bill               8/20/2018   IN243515 & IN236165       V0120 Capitol Office Solutions, LLC              $424.00      $884,451.23
                Expense Report     8/20/2018   82                        161 KE SUN                                       $289.91      $884,741.14
                Expense Report     8/20/2018   83                        171 DAVID S READ                                 $177.93      $884,919.07
                Bill               8/21/2018   Bankruptcy fees 07/2018   V1853 Crowell & Moring LLP                   $237,414.06    $1,122,333.13
                Bill               8/21/2018   Bankruptcy fee 07/2018    V2036 Hirschler Fleischer                     $83,813.19    $1,206,146.32
Case 18-10651-BFK     Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                                    Desc Main
                                       Document      Page 43 of 66


                Bill                     8/21/2018   9330941/9330881/9378210   V0019 Akerman LLP IOLA Account                 $59,846.88    $1,265,993.20
                Bill Payment             8/22/2018   ACH104                    V1853 Crowell & Moring LLP                   ($237,414.06)   $1,028,579.14
                Bill Payment             8/22/2018   ACH105                    V0539 Nextiva, Inc.                            ($1,101.85)   $1,027,477.29
                Bill Payment             8/23/2018   ACH107                    V2036 Hirschler Fleischer                     ($83,813.19)     $943,664.10
                Bill                     8/27/2018   07 & 08/2018              V0799 Tunica County Utilities Dist                 $28.99      $943,693.09
                Bill                     8/27/2018   07 & 08/2018              V0799 Tunica County Utilities Dist                $757.58      $944,450.67
                Bill                     8/27/2018   230003925656              V0250 Entergy                                   $4,429.07      $948,879.74
                Bill                     8/28/2018   IN246584 & IN236203       V0120 Capitol Office Solutions, LLC                $83.44      $948,963.18
                Bill Payment             8/28/2018   1314                      359 GILBERTO MARTINEZ                          ($1,952.11)     $947,011.07
                Expense Report           8/31/2018   81                        287 MURONG XIN                                    $328.20      $947,339.27
                Currency Revaluation     8/31/2018   127                       V1863 YW Chan                                       $0.11      $947,339.38
                Bill                     9/1/2018    09/2018                   V0212 Delta Dental of Virgina                   $1,238.67      $948,578.05
                Bill                     9/1/2018    09/2018                   V0155 Cogent Communications, Inc.                 $558.25      $949,136.30
                Bill                     9/1/2018    1043-F001316              V1584 Security Fire Protection Co.                $107.00      $949,243.30
                Bill                     9/1/2018    ALR005106                 V1584 Security Fire Protection Co.                $529.65      $949,772.95
                Currency Revaluation     9/1/2018    128                       V1863 YW Chan                                      ($0.11)     $949,772.84
                Bill                     9/1/2018    100210110908              V0254 Equinix, Inc.                             $3,482.44      $953,255.28
                Bill                     9/3/2018    1283186                   V0869 Xerox                                       $606.45      $953,861.73
                Bill Payment             9/4/2018    ACH119                    V0098 Blue Cross Blue Shield                  ($16,896.89)     $936,964.84
                Bill Payment             9/4/2018    1322                      287 MURONG XIN                                   ($328.20)     $936,636.64
                Bill                     9/4/2018    9039                      V0408 Jimmy Doyle, LLC                            $900.00      $937,536.64
                Bill Payment             9/5/2018    ACH118                    V0212 Delta Dental of Virgina                  ($1,238.67)     $936,297.97
                Bill                     9/5/2018    1043-F003156              V1584 Security Fire Protection Co.                $267.50      $936,565.47
                Bill                     9/5/2018    192132                    V0371 Hylant Group Inc.                         $8,527.00      $945,092.47
                Bill                     9/6/2018    8800032528                V2039 Citrix Systems Inc                          $740.00      $945,832.47
                Expense Report           9/7/2018    85                        359 GILBERTO MARTINEZ                           $1,457.09      $947,289.56
                Expense Report           9/7/2018    86                        359 GILBERTO MARTINEZ                             $124.52      $947,414.08
                Bill                     9/9/2018    287025208764x09092018     V0073 AT&T Mobility                             $1,369.49      $948,783.57
                Bill                     9/12/2018   178                       V0470 Managed Benefits, Inc.                    $1,250.00      $950,033.57
                Bill                     9/13/2018   09/2018                   V0706 Standard Insurance Company                $1,055.44      $951,089.01
                Bill Payment             9/14/2018   ACH120                    V1845 P7/Buchanan Pinkard Lakeside            ($16,228.11)     $934,860.90
                Bill Payment             9/14/2018   ACH121                    V0254 Equinix, Inc.                            ($3,482.44)     $931,378.46
                Bill Payment             9/14/2018   ACH122                    V2039 Citrix Systems Inc                         ($569.50)     $930,808.96
                Bill Payment             9/14/2018   ACH123                    V1854 CNA Insurance                              ($657.00)     $930,151.96
                Expense Report           9/17/2018   87                        22 CORRY R DAVIS                                   $18.00      $930,169.96
                Bill Payment             9/17/2018   1327                      V1814 Comcast Business                           ($634.59)     $929,535.37
                Bill Payment             9/17/2018   1330                      V1584 Security Fire Protection Co.             ($1,444.50)     $928,090.87
                Bill                     9/17/2018   805745759                 V0831 Vision Service Plan                         $175.05      $928,265.92
                Bill Payment             9/18/2018   ACH125                    V0053 Atmos Energy                                ($54.84)     $928,211.08
                Bill Payment             9/18/2018   1323                      22 CORRY R DAVIS                                  ($78.00)     $928,133.08
                Bill Payment             9/18/2018   1324                      171 DAVID S READ                                 ($177.93)     $927,955.15
                Bill Payment             9/19/2018   ACH124                    V0371 Hylant Group Inc.                        ($8,527.00)     $919,428.15
                Bill Payment             9/19/2018   1329                      V0408 Jimmy Doyle, LLC                         ($1,200.00)     $918,228.15
                Bill                     9/19/2018   679749                    V0535 NetSuite, Inc.                           $12,299.04      $930,527.19
                Bill                     9/19/2018   1026160                   V1821 DATAWATCH SYSTEMS                            $51.50      $930,578.69
                Bill                     9/19/2018   7117404400                V0071 AT&T                                      $2,300.02      $932,878.71
                Bill                     9/19/2018   8299610450945547          V1814 Comcast Business                            $309.56      $933,188.27
                Bill                     9/20/2018   Oct 2018                  V0098 Blue Cross Blue Shield                   $16,896.89      $950,085.16
                Bill Payment             9/20/2018   1326                      V0706 Standard Insurance Company               ($1,055.44)     $949,029.72
                Bill Payment             9/20/2018   1328                      V0155 Cogent Communications, Inc.              ($1,658.25)     $947,371.47
                Bill                     9/20/2018   16826058847               V0539 Nextiva, Inc.                             $1,101.29      $948,472.76
                Bill Payment             9/21/2018   ACH126                    V0250 Entergy                                  ($9,418.26)     $939,054.50
                Bill Payment             9/21/2018   ACH127                    V1796 Incorporate.com                            ($235.00)     $938,819.50
                Bill                     9/21/2018   Oct 2018                  V1845 P7/Buchanan Pinkard Lakeside             $17,039.52      $955,859.02
                Bill Payment             9/21/2018   1331                      V0799 Tunica County Utilities Dist               ($786.57)     $955,072.45
                Bill Payment             9/24/2018   ACH130                    V0539 Nextiva, Inc.                            ($1,101.29)     $953,971.16
                Bill Payment             9/24/2018   ACH131                    V0073 AT&T Mobility                              ($954.17)     $953,016.99
Case 18-10651-BFK     Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                                  Desc Main
                                       Document      Page 44 of 66


                Bill Payment             9/24/2018    ACH132                  V0831 Vision Service Plan                      ($350.10)   $952,666.89
                Bill                     9/26/2018    115005199808            V0250 Entergy                                 $4,792.32    $957,459.21
                Bill                     9/27/2018    09/2018                 V0799 Tunica County Utilities Dist              $382.42    $957,841.63
                Bill                     9/27/2018    09/2018                 V0799 Tunica County Utilities Dist               $14.63    $957,856.26
                Bill Payment             9/27/2018    1334                    V0470 Managed Benefits, Inc.                 ($3,750.00)   $954,106.26
                Currency Revaluation     9/30/2018    131                     V1863 YW Chan                                     $1.93    $954,108.19
                Bill Payment             10/1/2018    ACH135                  V0098 Blue Cross Blue Shield                ($16,896.89)   $937,211.30
                Bill                     10/1/2018    Oct 2018                V0212 Delta Dental of Virgina                 $1,122.09    $938,333.39
                Bill                     10/1/2018    10/2018                 V0155 Cogent Communications, Inc.               $550.00    $938,883.39
                Currency Revaluation     10/1/2018    132                     V1863 YW Chan                                    ($1.93)   $938,881.46
                Bill                     10/1/2018    9040                    V0408 Jimmy Doyle, LLC                          $600.00    $939,481.46
                Bill                     10/1/2018    100210116642            V0254 Equinix, Inc.                           $3,482.44    $942,963.90
                Bill Payment             10/2/2018    ACH137                  V0212 Delta Dental of Virgina                ($1,122.09)   $941,841.81
                Bill                     10/2/2018    1043-F004644            V1584 Security Fire Protection Co.              $214.00    $942,055.81
                Bill                     10/3/2018    1320832                 V0869 Xerox                                     $606.45    $942,662.26
                Bill                     10/4/2018    221-18-10652 Q3         V2040 Office of the U.S. Trustee                $325.00    $942,987.26
                Bill                     10/4/2018    221-18-10651 Q3         V2040 Office of the U.S. Trustee             $11,583.00    $954,570.26
                Bill                     10/9/2018    287025208764x10092018   V0073 AT&T Mobility                             $979.97    $955,550.23
                Bill                     10/9/2018    1043-F004985            V1584 Security Fire Protection Co.              $535.00    $956,085.23
                Expense Report           10/9/2018    92                      31 JERRY L BAKER                                 $51.89    $956,137.12
                Bill                     10/9/2018    181                     V0470 Managed Benefits, Inc.                  $1,250.00    $957,387.12
                Bill Payment             10/9/2018    1325                    161 KE SUN                                     ($289.91)   $957,097.21
                Bill Payment             10/9/2018    1332                    22 CORRY R DAVIS                                ($18.00)   $957,079.21
                Bill                     10/10/2018   3049042247              V0053 Atmos Energy                               $71.47    $957,150.68
                Bill Payment             10/12/2018   ACH140                  V0254 Equinix, Inc.                          ($3,482.44)   $953,668.24
                Bill                     10/13/2018   195925                  V0371 Hylant Group Inc.                       $8,254.00    $961,922.24
                Bill Payment             10/15/2018   ACH143                  V0371 Hylant Group Inc.                      ($8,254.00)   $953,668.24
                Bill                     10/15/2018   2017 final              V0517 MS Dept of Revenue                      $2,043.00    $955,711.24
                Bill Payment             10/15/2018   1335                    31 JERRY L BAKER                                ($51.89)   $955,659.35
                Bill Payment             10/16/2018   ACH146                  V0250 Entergy                                ($4,792.32)   $950,867.03
                Bill Payment             10/17/2018   1337                    V0706 Standard Insurance Company             ($1,055.44)   $949,811.59
                Bill                     10/17/2018   447932                  V1796 Incorporate.com                         $1,850.00    $951,661.59
                Bill                     10/17/2018   805863480               V0831 Vision Service Plan                       $141.85    $951,803.44
                Bill Payment             10/18/2018   ACH147                  V1796 Incorporate.com                        ($1,850.00)   $949,953.44
                Bill Payment             10/18/2018   1336                    V0799 Tunica County Utilities Dist             ($397.05)   $949,556.39
                Bill                     10/19/2018   7229483400              V0071 AT&T                                    $2,267.15    $951,823.54
                Bill                     10/20/2018   17355495538             V0539 Nextiva, Inc.                           $1,121.11    $952,944.65
                Bill Payment             10/22/2018   ACH148                  V2039 Citrix Systems Inc                       ($740.00)   $952,204.65
                Bill Payment             10/22/2018   ACH150                  V0539 Nextiva, Inc.                          ($1,121.11)   $951,083.54
                Bill                     10/22/2018   11/2018                 V0098 Blue Cross Blue Shield                 $11,249.41    $962,332.95
                Bill Payment             10/22/2018   1333                    359 GILBERTO MARTINEZ                        ($1,581.61)   $960,751.34
                Bill Payment             10/22/2018   1338                    V1584 Security Fire Protection Co.           ($1,118.15)   $959,633.19
                Bill                     10/23/2018   TBJ0056/0059/0060       V0802 Twiggy MH Liu Law Office                $5,803.89    $965,437.08
                Bill Payment             10/23/2018   ACH151                  V0802 Twiggy MH Liu Law Office               ($5,938.34)   $959,498.74
                Bill Payment             10/23/2018   ACH151                  V0802 Twiggy MH Liu Law Office                  $134.45    $959,633.19
                Bill Payment             10/23/2018   1339                    V0071 AT&T                                   ($6,836.49)   $952,796.70
                Expense Report           10/26/2018   93                      287 MURONG XIN                                  $192.77    $952,989.47
                Bill                     10/27/2018   10/2018                 V0799 Tunica County Utilities Dist               $14.63    $953,004.10
                Bill                     10/27/2018   10/2018                 V0799 Tunica County Utilities Dist              $382.42    $953,386.52
                Bill                     10/29/2018   120866                  V0363 Horne CPAs, LLP                         $8,750.00    $962,136.52
                Currency Revaluation     10/31/2018   135                     V1863 YW Chan                                     $0.36    $962,136.88
                Bill Payment             10/31/2018   1341                    V2040 Office of the U.S. Trustee            ($11,583.00)   $950,553.88
                Bill Payment             10/31/2018   1342                    V2040 Office of the U.S. Trustee               ($325.00)   $950,228.88
                Bill                     11/1/2018    11/2018                 V0212 Delta Dental of Virgina                 $1,122.09    $951,350.97
                Bill                     11/1/2018    11/2018                 V0706 Standard Insurance Company                $711.78    $952,062.75
                Bill Payment             11/1/2018    ACH155                  V0098 Blue Cross Blue Shield                ($11,249.41)   $940,813.34
                Bill                     11/1/2018    11/2018                 V0155 Cogent Communications, Inc.               $550.00    $941,363.34
                            Case 18-10651-BFK           Doc 446            Filed 01/10/19 Entered 01/10/19 18:34:36                                     Desc Main
                                                                         Document      Page 45 of 66


                                                  Currency Revaluation     11/1/2018    136                        V1863 YW Chan                                    ($0.36)   $941,362.98
                                                  Bill Payment             11/1/2018    1340                       V0073 AT&T Mobility                          ($2,375.83)   $938,987.15
                                                  Bill                     11/1/2018    9041                       V0408 Jimmy Doyle, LLC                          $600.00    $939,587.15
                                                  Bill                     11/2/2018    1043-F006334               V1584 Security Fire Protection Co.              $160.50    $939,747.65
                                                  Bill Payment             11/2/2018    ACH157                     V0212 Delta Dental of Virgina                ($1,122.09)   $938,625.56
                                                  Bill                     11/3/2018    1361133                    V0869 Xerox                                     $606.45    $939,232.01
                                                  Bill Payment             11/5/2018    1343                       287 MURONG XIN                                 ($192.77)   $939,039.24
                                                  Bill                     11/5/2018    100210119494               V0254 Equinix, Inc.                           $3,482.44    $942,521.68
                                                  Bill Payment             11/8/2018    ACH162                     V0517 MS Dept of Revenue                     ($2,043.00)   $940,478.68
                                                  Bill                     11/9/2018    287025208764x11092018      V0073 AT&T Mobility                           $1,142.62    $941,621.30
                                                  Bill                     11/10/2018   9402796                    V0019 Akerman LLP IOLA Account                  $948.00    $942,569.30
                                                  Bill                     11/14/2018   35005570069                V0250 Entergy                                 $4,537.59    $947,106.89
                                                  Bill Payment             11/15/2018   ACH163                     V0250 Entergy                                ($4,537.59)   $942,569.30
                                                  Bill                     11/17/2018   805982086                  V0831 Vision Service Plan                       $158.45    $942,727.75
                                                  Bill                     11/20/2018   12/2018                    V0098 Blue Cross Blue Shield                 $14,073.15    $956,800.90
                                                  Bill                     11/20/2018   17880890701                V0539 Nextiva, Inc.                           $1,109.86    $957,910.76
                                                  Bill Payment             11/23/2018   ACH167                     V0539 Nextiva, Inc.                          ($1,109.86)   $956,800.90
                                                  Expense Report           11/28/2018   94                         22 CORRY R DAVIS                                $104.00    $956,904.90
                                                  Expense Report           11/28/2018   95                         22 CORRY R DAVIS                                $292.17    $957,197.07
                                                  Bill                     11/28/2018   184                        V0470 Managed Benefits, Inc.                  $1,250.00    $958,447.07
                                                  Bill                     11/29/2018   09-11/2018 Fee             V1863 YW Chan                                 $3,000.00    $961,447.07
                                                  Bill                     11/29/2018   09-10/2018 expenses        V1863 YW Chan                                   $725.25    $962,172.32
                                                  Bill Payment             11/29/2018   ACH168                     V0254 Equinix, Inc.                          ($3,482.44)   $958,689.88
                                                  Bill Payment             11/29/2018   ACH169                     V0831 Vision Service Plan                      ($158.45)   $958,531.43
                                                  Bill Payment             11/29/2018   ACH170                     V1863 YW Chan                                ($4,000.00)   $954,531.43
                                                  Bill Payment             11/29/2018   ACH171                     V1863 YW Chan                                ($1,462.37)   $953,069.06
                                                  Bill Payment             11/29/2018   ACH171                     V1863 YW Chan                                    $35.41    $953,104.47
 Total - 21000 - Accounts Payable                                                                                                                              $273,471.95    $953,104.47
Total Accounts Payable                                                                                                                                         $273,471.95    $953,104.47
Credit Card                                                                                                                                                          $0.00          $0.00
 21610 - Chainbridge Credit Card reconciliation                                                                                                                      $0.00      $1,958.14
                                                  Credit Card              1/1/2018     244921580018943268191477   V1880 Paypal*Carolinalog                        $799.00      $2,757.14
                                                  Credit Card              1/1/2018     244921580018943268334037   V1880 Paypal*Carolinalog                        $962.50      $3,719.64
                                                  Credit Card              1/1/2018     244921580018943268559277   V1880 Paypal*Carolinalog                        $840.00      $4,559.64
                                                  Credit Card              1/1/2018     244921580018943268699107   V1880 Paypal*Carolinalog                        $361.00      $4,920.64
                                                  Credit Card              1/1/2018     244921580018943268794067   V1880 Paypal*Carolinalog                        $699.00      $5,619.64
                                                  Credit Card              1/1/2018     244921580018943268911877   V1880 Paypal*Carolinalog                        $731.50      $6,351.14
                                                  Credit Card              1/2/2018     24445008003001006544176    V1864 USPS PO                                    $54.04      $6,405.18
                                                  Credit Card              1/3/2018     24122548003740003710299    V1959 BP                                         $64.14      $6,469.32
                                                  Credit Card              1/3/2018     246921680031008950525071   V2030 Vistaprint                                 $25.72      $6,495.04
                                                  Credit Card              1/3/2018     246921680031009220935657   V0030 Amazon                                     $88.06      $6,583.10
                                                  Credit Card              1/4/2018     24445748005100206522922    V0566 OfficeDepot                                $76.63      $6,659.73
                                                  Credit Card              1/4/2018     249064180040491496251232   V1884 WUCS*CONF SVC                              $89.85      $6,749.58
                                                  Credit Card              1/5/2018     249064180050491935254912   V1882 Infrasc*sosonlinebackup                 $1,230.00      $7,979.58
                                                  Credit Card              1/6/2018     24692168007100706978342    V1886 Starbucks Store                            $13.15      $7,992.73
                                                  Credit Card              1/6/2018     244600880070300329016111   V1885 Network Depot LLC                         $572.15      $8,564.88
                                                  Credit Card              1/7/2018     247170580071700763830471   V1900 DS Services                                $19.29      $8,584.17
                                                  Credit Card              1/8/2018     24692168009100581034953    V1886 Starbucks Store                             $5.73      $8,589.90
                                                  Credit Card              1/8/2018     246921680091006054070377   V1868 United Airlines                           $828.50      $9,418.40
                                                  Bill Payment             1/9/2018     241640780097411535055712   V0274 FedEx                                     $421.68      $9,840.08
                                                  Credit Card              1/9/2018     244310680109780021656797   V1867 American Airlines                         $347.96     $10,188.04
                                                  Credit Card              1/9/2018     244310680109780021744817   V1867 American Airlines                         $347.96     $10,536.00
                                                  Credit Card              1/9/2018     244310680109780021792907   V1867 American Airlines                         $313.48     $10,849.48
                                                  Credit Card              1/9/2018     244310680109780021793087   V1867 American Airlines                          $25.79     $10,875.27
                                                  Credit Card              1/9/2018     244310680109780022289807   V1867 American Airlines                         $339.27     $11,214.54
                                                  Credit Card              1/10/2018    24431068011975013082835    V1931 Safeway                                    $49.03     $11,263.57
                                                  CCard Refund             1/10/2018    74431068011978002011174    V1867 American Airlines                        ($296.38)    $10,967.19
Case 18-10651-BFK    Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                                Desc Main
                               Document      Page 46 of 66


                Credit Card      1/10/2018   249064180100494122142432    V1883 NLI*Sharefile                        $569.50    $11,536.69
                Credit Card      1/11/2018   24391218011613004999639     V1969 Hertz Rent-A-Car                     $368.88    $11,905.57
                Credit Card      1/11/2018   247606280124749006347017    V1975 WWW.Applicantpro.com                 $149.00    $12,054.57
                CCard Refund     1/12/2018   74431068013978001956443     V1867 American Airlines                   ($313.48)   $11,741.09
                Credit Card      1/13/2018   246921680131003825688232    V1930 LOGMEIN*GOTOMEETING                   $49.00    $11,790.09
                Credit Card      1/16/2018   24610438017010183543143     V0761 The Home Depot                       $158.61    $11,948.70
                Credit Card      1/16/2018   24610438017010183543606     V0761 The Home Depot                        $97.57    $12,046.27
                Credit Card      1/18/2018   24692168019100270157642     V1886 Starbucks Store                        $2.92    $12,049.19
                Credit Card      1/19/2018   249064180190498094276802    V1883 NLI*Sharefile                        $185.00    $12,234.19
                Credit Card      1/19/2018   2469216801914003867515367   V1796 Incorporate.com                      $235.00    $12,469.19
                Credit Card      1/24/2018   24013398025005410432200     V2027 Bishop International                  $80.00    $12,549.19
                Credit Card      1/24/2018   24431068025708825415339     V2016 Candlewood Suites                    $779.90    $13,329.09
                Credit Card      1/24/2018   24445008025000973187864     V1864 USPS PO                               $14.15    $13,343.24
                Check            1/26/2018   ACH138                                                             ($13,851.01)     ($507.77)
                Credit Card      1/26/2018   24445008027001091166572     V1864 USPS PO                               $50.00      ($457.77)
                Credit Card      1/26/2018   24692168027100134329130     V1886 Starbucks Store                       $13.47      ($444.30)
                Credit Card      1/26/2018   244310680279780018448797    V1867 American Airlines                    $173.98      ($270.32)
                Credit Card      1/27/2018   24445008029000882720595     V1904 Memphis/Shlby Airport                 $78.00      ($192.32)
                Credit Card      1/27/2018   243889480286301852812967    V1948 Malwarebytes                          $69.98      ($122.34)
                Credit Card      1/27/2018   243889480286301852857357    V1948 Malwarebytes                          $69.98       ($52.36)
                Credit Card      1/30/2018   244310680300266616053992    V1881 Adobe                                $331.65       $279.29
                Credit Card      1/31/2018   244310680310266630479532    V1881 Adobe                                 $32.09       $311.38
                Credit Card      1/31/2018   244921580318944237683327    V1880 Paypal*Carolinalog                   $731.50     $1,042.88
                Credit Card      1/31/2018   244921580318944238492157    V1880 Paypal*Carolinalog                   $361.00     $1,403.88
                Credit Card      1/31/2018   244921580318944238921247    V1880 Paypal*Carolinalog                   $840.00     $2,243.88
                Credit Card      1/31/2018   244921580318944239117677    V1880 Paypal*Carolinalog                   $962.50     $3,206.38
                Credit Card      1/31/2018   244921580318944239297697    V1880 Paypal*Carolinalog                   $699.00     $3,905.38
                Credit Card      1/31/2018   244921580318944239494457    V1880 Paypal*Carolinalog                   $799.00     $4,704.38
                Credit Card      2/2/2018    24610438034010185556464     V0761 The Home Depot                        $87.45     $4,791.83
                Credit Card      2/3/2018    246921680341004552366757    V0030 Amazon                                $87.71     $4,879.54
                Credit Card      2/4/2018    24164078035091016055093     V1920 Target                                $31.31     $4,910.85
                Credit Card      2/4/2018    24431068036975014893298     V1931 Safeway                               $65.08     $4,975.93
                Credit Card      2/4/2018    249064180350504973360682    V1884 WUCS*CONF SVC                         $48.93     $5,024.86
                Credit Card      2/5/2018    24431068037975015937697     V1931 Safeway                               $29.08     $5,053.94
                Credit Card      2/5/2018    244600880360270116886851    V1885 Network Depot LLC                    $572.15     $5,626.09
                Credit Card      2/5/2018    249064180360505358622152    V1882 Infrasc*sosonlinebackup            $1,230.00     $6,856.09
                Credit Card      2/6/2018    24164078037741176677833     V0274 FedEx                                 $32.99     $6,889.08
                Credit Card      2/7/2018    24445008038500467684412     V1904 Memphis/Shlby Airport                $138.00     $7,027.08
                Credit Card      2/7/2018    246921680381006142658017    V1913 Costco                                $77.52     $7,104.60
                Credit Card      2/7/2018    246921680381007063614507    V1913 Costco                                 $6.34     $7,110.94
                Credit Card      2/7/2018    246921680381007063731177    V1913 Costco                                $27.12     $7,138.06
                Credit Card      2/9/2018    24431068041975015803315     V1931 Safeway                               $40.60     $7,178.66
                Credit Card      2/9/2018    24692168041100969035044     V1886 Starbucks Store                        $2.92     $7,181.58
                Credit Card      2/9/2018    242409880416000865501531    V2038 US Department of Labor               $750.00     $7,931.58
                Credit Card      2/9/2018    242707680410695687659951    V1927 Personnel Concepts                    $21.90     $7,953.48
                Credit Card      2/9/2018    244921580408947568645827    V1880 Paypal*Carolinalog                   $799.00     $8,752.48
                Credit Card      2/9/2018    249064180400507472483062    V1883 NLI*Sharefile                        $569.50     $9,321.98
                Credit Card      2/12/2018   249064180430508464888752    V1892 GODADDY.COM                          $748.98    $10,070.96
                Credit Card      2/13/2018   24445008045001198953086     V1864 USPS PO                                $7.45    $10,078.41
                Credit Card      2/13/2018   246921680441002203625561    V1796 Incorporate.com                       $85.00    $10,163.41
                Credit Card      2/13/2018   246921680441003119776192    V1930 LOGMEIN*GOTOMEETING                   $49.00    $10,212.41
                Credit Card      2/14/2018   24692168046100383909415     V1886 Starbucks Store                        $2.92    $10,215.33
                Bill Payment     2/15/2018   242753980469000149061791    V0814 Upchurch Services, LLC               $219.35    $10,434.68
                Credit Card      2/16/2018   24445008048001076737582     V1864 USPS PO                              $124.10    $10,558.78
                Credit Card      2/16/2018   249064180470510489619212    V1883 NLI*Sharefile                        $185.00    $10,743.78
                Credit Card      2/18/2018   24164078049637000325860     V1944 Wawa                                  $49.24    $10,793.02
                Credit Card      2/19/2018   24610438051010184760370     V0761 The Home Depot                        $34.33    $10,827.35
                             Case 18-10651-BFK                  Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                                    Desc Main
                                                                          Document      Page 47 of 66


                                                          Credit Card       2/19/2018   246921680501003730297302   V1893 Vimeo                                            $59.95        $10,887.30
                                                          CCard Refund      2/21/2018   74418008052001232770031    Rewards Cash Back                                     ($50.00)       $10,837.30
                                                          CCard Refund      2/21/2018   74418008052001232770049    Rewards Cash Back                                     ($50.00)       $10,787.30
                                                          CCard Refund      2/21/2018   74418008052001232770056    Rewards Cash Back                                     ($50.00)       $10,737.30
                                                          CCard Refund      2/21/2018   74418008052001232770064    Rewards Cash Back                                     ($25.00)       $10,712.30
                                                          CCard Refund      2/21/2018   74418008052001232770072    Rewards Cash Back                                     ($50.00)       $10,662.30
                                                          CCard Refund      2/21/2018   74418008052001232770080    Rewards Cash Back                                     ($25.00)       $10,637.30
                                                          CCard Refund      2/21/2018   74418008052001232770098    Rewards Cash Back                                     ($50.00)       $10,587.30
                                                          CCard Refund      2/21/2018   74418008052025051022752    Rewards Cash Back                                     ($50.00)       $10,537.30
                                                          CCard Refund      2/21/2018   74418008052025051022760    Rewards Cash Back                                     ($50.00)       $10,487.30
                                                          CCard Refund      2/21/2018   74418008052025051022778    Rewards Cash Back                                     ($50.00)       $10,437.30
                                                          CCard Refund      2/21/2018   74418008052025051022786    Rewards Cash Back                                     ($50.00)       $10,387.30
                                                          CCard Refund      2/21/2018   74418008052025051022794    Rewards Cash Back                                    ($250.00)       $10,137.30
                                                          CCard Refund      2/21/2018   74418008052025051023263    Rewards Cash Back                                    ($250.00)        $9,887.30
                                                          CCard Refund      2/21/2018   74418008052025051023271    Rewards Cash Back                                  ($1,000.00)        $8,887.30
                                                          CCard Refund      2/21/2018   74418008052025051023313    Rewards Cash Back                                     ($50.00)        $8,837.30
                                                          CCard Refund      2/21/2018   74418008052025051023321    Rewards Cash Back                                     ($50.00)        $8,787.30
                                                          CCard Refund      2/21/2018   74418008052025051023339    Rewards Cash Back                                     ($50.00)        $8,737.30
                                                          CCard Refund      2/21/2018   74418008052025051023362    Rewards Cash Back                                  ($1,000.00)        $7,737.30
                                                          CCard Refund      2/21/2018   74418008052025051023370    Rewards Cash Back                                     ($50.00)        $7,687.30
                                                          CCard Refund      2/21/2018   74418008052025051023388    Rewards Cash Back                                     ($25.00)        $7,662.30
                                                          CCard Refund      2/21/2018   74418008052025051023396    Rewards Cash Back                                     ($50.00)        $7,612.30
                                                          Credit Card       2/21/2018   244921580537179024325057   V2037 Officesupply.com                                $125.92         $7,738.22
                                                          Credit Card       2/22/2018   24164078037741176677833    V1864 USPS PO                                          $21.45         $7,759.67
                                                          Credit Card       2/22/2018   246921680541003739173937   V1868 United Airlines                                 $239.00         $7,998.67
                                                          Credit Card       2/22/2018   246921680541003739174017   V1868 United Airlines                                 $223.00         $8,221.67
                                                          Credit Card       2/22/2018   246921680541003739174197   V1868 United Airlines                                  $82.00         $8,303.67
                                                          Credit Card       2/22/2018   246921680541003739174277   V1868 United Airlines                                  $73.00         $8,376.67
                                                          Credit Card       2/23/2018   244921580548942974306077   V1880 Paypal*Carolinalog                              $799.00         $9,175.67
                                                          Credit Card       2/26/2018   74988658058000058062000    V0285 First Bankcard                                   $39.00         $9,214.67
                                                          Credit Card       2/26/2018   244921580578944200094327   V1880 Paypal*Carolinalog                              $699.00         $9,913.67
                                                          Credit Card       2/26/2018   244921580578944201456327   V1880 Paypal*Carolinalog                              $962.50        $10,876.17
                                                          Credit Card       2/26/2018   244921580578944207476767   V1880 Paypal*Carolinalog                              $840.00        $11,716.17
                                                          Credit Card       2/26/2018   244921580578944207716277   V1880 Paypal*Carolinalog                              $361.00        $12,077.17
                                                          Credit Card       2/26/2018   244921580578944207957177   V1880 Paypal*Carolinalog                              $731.50        $12,808.67
                                                          Credit Card       2/26/2018   244921580578944208204657   V1880 Paypal*Carolinalog                              $799.00        $13,607.67
                                                          Check             5/7/2018    ACH1                                                                         ($13,607.67)            $0.00
 Total - 21610 - Chainbridge Credit Card reconciliation                                                                                                               ($1,958.14)            $0.00
Total Credit Card                                                                                                                                                     ($1,958.14)            $0.00
Other Current Liability                                                                                                                                                    $0.00             $0.00
 22000 - Notes Payable - Summary                                                                                                                                           $0.00             $0.00
   22010 - Notes Payable                                                                                                                                                   $0.00    $19,500,000.00
   Total - 22010 - Notes Payable                                                                                                                                           $0.00    $19,500,000.00
   22030 - Notes Payable-Intercompany                                                                                                                                      $0.00       $855,466.00
                                                          Deposit           2/28/2018   36                         63 Jiangsu Saleen Automotive Technology Co. Ltd    $85,000.00       $940,466.00
   Total - 22030 - Notes Payable-Intercompany                                                                                                                         $85,000.00       $940,466.00
 Total - 22000 - Notes Payable - Summary                                                                                                                              $85,000.00    $20,440,466.00
 23000 - Employee Witholdings And Taxes                                                                                                                                    $0.00             $0.00
   23420 - Withholding-Section 125                                                                                                                                         $0.00             $0.00
                                                          Check             1/2/2018    ACH170                                                                           ($62.75)          ($62.75)
                                                          Journal           1/12/2018   JE106                                                                            $545.82           $483.07
                                                          Check             1/24/2018   ACH171                                                                          ($186.20)          $296.87
                                                          Check             1/25/2018   ACH172                                                                          ($167.00)          $129.87
                                                          Check             1/26/2018   ACH173                                                                           ($30.00)           $99.87
                                                          Journal           1/26/2018   JE356                                                                            $661.03           $760.90
                                                          Check             1/29/2018   ACH174                                                                        ($1,288.98)         ($528.08)
                                                          Check             1/31/2018   ACH175                                                                           ($96.45)         ($624.53)
Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                Document      Page 48 of 66


                Check             2/1/2018    ACH176                                      ($92.70)     ($717.23)
                Check             2/5/2018    ACH177                                      ($15.00)     ($732.23)
                Check             2/8/2018    ACH178                                      ($15.00)     ($747.23)
                Journal           2/9/2018    JE357                                       $661.03       ($86.20)
                Check             2/12/2018   ACH179                                       ($5.60)      ($91.80)
                Check             2/13/2018   ACH180                                      ($38.43)     ($130.23)
                Check             2/16/2018   ACH181                                      ($25.00)     ($155.23)
                Check             2/21/2018   ACH182                                     ($105.19)     ($260.42)
                Check             2/22/2018   ACH183                                      ($44.60)     ($305.02)
                Check             2/23/2018   ACH184                                      ($71.48)     ($376.50)
                Check             2/23/2018   ACH185                                     ($900.23)   ($1,276.73)
                Check             2/23/2018   ACH186                                      ($14.52)   ($1,291.25)
                Journal           2/23/2018   JE358                                       $661.03      ($630.22)
                Check             2/26/2018   ACH187                                     ($778.64)   ($1,408.86)
                Check             2/27/2018   ACH188                                      ($69.95)   ($1,478.81)
                Check             3/2/2018    ACH189                                      ($11.98)   ($1,490.79)
                Check             3/5/2018    ACH190                                     ($417.21)   ($1,908.00)
                Check             3/8/2018    ACH4                                        ($54.90)   ($1,962.90)
                Check             3/9/2018    ACH5                                       ($101.61)   ($2,064.51)
                Journal           3/9/2018    JE375                                       $661.03    ($1,403.48)
                Check             3/12/2018   ACH6                                       ($234.80)   ($1,638.28)
                Check             3/13/2018   ACH7                                        ($10.00)   ($1,648.28)
                Check             3/14/2018   ACH8                                       ($627.34)   ($2,275.62)
                Check             3/19/2018   ACH9                                         ($3.00)   ($2,278.62)
                Check             3/20/2018   ACH10                                       ($15.00)   ($2,293.62)
                Journal           3/23/2018   JE376                                       $586.03    ($1,707.59)
                Check             3/26/2018   ACH11                                      ($563.20)   ($2,270.79)
                Check             3/26/2018   ACH12                                       ($87.12)   ($2,357.91)
                Check             3/27/2018   ACH13                                      ($159.00)   ($2,516.91)
                Check             4/2/2018    ACH24                                      ($270.20)   ($2,787.11)
                Check             4/3/2018    ACH25                                      ($702.14)   ($3,489.25)
                Check             4/4/2018    ACH26                                       ($23.97)   ($3,513.22)
                Journal           4/6/2018    JE377                                       $586.03    ($2,927.19)
                Check             4/11/2018   ACH28                                       ($45.79)   ($2,972.98)
                Check             4/18/2018   ACH29                                       ($15.00)   ($2,987.98)
                Check             4/20/2018   ACH30                                       ($25.00)   ($3,012.98)
                Journal           4/20/2018   JE387                                       $586.03    ($2,426.95)
                Check             4/23/2018   ACH31                                       ($87.12)   ($2,514.07)
                Check             4/23/2018   ACH32                                       ($15.00)   ($2,529.07)
                Check             4/24/2018   ACH33                                       ($16.54)   ($2,545.61)
                Check             4/25/2018   ACH34                                       ($15.00)   ($2,560.61)
                Check             4/27/2018   ACH35                                      ($257.55)   ($2,818.16)
                Check             4/30/2018   ACH36                                      ($272.33)   ($3,090.49)
                Check             5/2/2018    ACH41                                      ($419.31)   ($3,509.80)
                Check             5/3/2018    ACH42                                       ($15.00)   ($3,524.80)
                Check             5/4/2018    ACH43                                       ($33.50)   ($3,558.30)
                Check             5/8/2018    ACH44                                       ($21.21)   ($3,579.51)
                Journal           5/8/2018    JE395                                       $586.03    ($2,993.48)
                Check             5/10/2018   ACH45                                       ($43.13)   ($3,036.61)
                Check             5/11/2018   ACH46                                       ($25.00)   ($3,061.61)
                Check             5/15/2018   ACH47                                       ($15.00)   ($3,076.61)
                Check             5/17/2018   ACH51                                      ($114.42)   ($3,191.03)
                Journal           5/18/2018   JE396                                       $586.03    ($2,605.00)
                Check             5/23/2018   ACH52                                       ($15.00)   ($2,620.00)
                Check             5/24/2018   ACH53                                       ($87.12)   ($2,707.12)
                Journal           5/31/2018   JE402                                       $586.03    ($2,121.09)
                Check             6/4/2018    ACH57                                       ($25.00)   ($2,146.09)
                          Case 18-10651-BFK            Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                                 Document      Page 49 of 66


                                                 Check             6/8/2018     ACH62                                    ($32.00)   ($2,178.09)
                                                 Check             6/11/2018    ACH63                                   ($294.02)   ($2,472.11)
                                                 Check             6/12/2018    ACH64                                   ($112.00)   ($2,584.11)
                                                 Check             6/13/2018    ACH65                                    ($89.00)   ($2,673.11)
                                                 Journal           6/14/2018    JE416                                    $586.03    ($2,087.08)
                                                 Check             6/18/2018    ACH66                                    ($15.00)   ($2,102.08)
                                                 Check             6/19/2018    ACH67                                     ($6.00)   ($2,108.08)
                                                 Check             6/22/2018    ACH68                                   ($105.68)   ($2,213.76)
                                                 Check             6/26/2018    ACH70                                 ($1,741.59)   ($3,955.35)
                                                 Check             7/6/2018     ACH75                                    ($11.25)   ($3,966.60)
                                                 Journal           7/12/2018    JE421                                    $586.03    ($3,380.57)
                                                 Check             7/19/2018    ACH81                                    ($15.00)   ($3,395.57)
                                                 Check             7/25/2018    ACH84                                   ($105.68)   ($3,501.25)
                                                 Check             7/26/2018    ACH91                                     ($9.20)   ($3,510.45)
                                                 Journal           7/27/2018    JE432                                    $586.03    ($2,924.42)
                                                 Check             8/3/2018     ACH97                                     ($8.00)   ($2,932.42)
                                                 Journal           8/9/2018     JE435                                    $586.03    ($2,346.39)
                                                 Check             8/22/2018    ACH106                                   ($44.00)   ($2,390.39)
                                                 Journal           8/23/2018    JE443                                    $586.03    ($1,804.36)
                                                 Check             8/24/2018    ACH108                                  ($105.68)   ($1,910.04)
                                                 Check             8/24/2018    ACH109                                   ($50.00)   ($1,960.04)
                                                 Check             8/29/2018    ACH111                                   ($18.93)   ($1,978.97)
                                                 Check             8/30/2018    ACH112                                   ($12.60)   ($1,991.57)
                                                 Check             9/4/2018     ACH115                                    ($5.57)   ($1,997.14)
                                                 Check             9/5/2018     ACH116                                  ($137.09)   ($2,134.23)
                                                 Journal           9/7/2018     JE452                                    $586.03    ($1,548.20)
                                                 Check             9/21/2018    ACH129                                   ($25.00)   ($1,573.20)
                                                 Journal           9/21/2018    JE457                                    $586.03      ($987.17)
                                                 Check             9/24/2018    ACH133                                  ($105.68)   ($1,092.85)
                                                 Check             9/27/2018    ACH134                                   ($15.00)   ($1,107.85)
                                                 Check             10/5/2018    ACH136                                   ($15.00)   ($1,122.85)
                                                 Journal           10/5/2018    JE462                                    $586.03      ($536.82)
                                                 Check             10/10/2018   ACH138                                   ($75.35)     ($612.17)
                                                 Check             10/10/2018   ACH139                                   ($25.00)     ($637.17)
                                                 Check             10/11/2018   ACH142                                    ($7.85)     ($645.02)
                                                 Journal           10/19/2018   JE467                                    $586.03       ($58.99)
                                                 Check             10/23/2018   ACH149                                   ($28.00)      ($86.99)
                                                 Check             10/25/2018   ACH152                                  ($105.68)     ($192.67)
                                                 Check             10/26/2018   ACH153                                    ($7.85)     ($200.52)
                                                 Check             10/29/2018   ACH154                                  ($105.00)     ($305.52)
                                                 Check             11/1/2018    ACH156                                  ($102.00)     ($407.52)
                                                 Journal           11/2/2018    JE471                                    $586.03       $178.51
                                                 Check             11/7/2018    ACH161                                   ($32.85)      $145.66
                                                 Check             11/16/2018   ACH164                                   ($15.00)      $130.66
                                                 Journal           11/16/2018   JE477                                    $586.03       $716.69
                                                 Check             11/23/2018   ACH165                                  ($105.68)      $611.01
                                                 Check             11/26/2018   ACH166                                   ($50.00)      $561.01
  Total - 23420 - Withholding-Section 125                                                                                $561.01       $561.01
Total - 23000 - Employee Witholdings And Taxes                                                                           $561.01       $561.01
24000 - Payroll Accruals                                                                                                   $0.00         $0.00
  24010 - Accrued-Salaries & Wages                                                                                         $0.00    $45,521.60
                                                 Journal           1/1/2018     JE66                                 ($45,521.60)        $0.00
                                                 Journal           3/31/2018    JE373                                 $65,572.98    $65,572.98
                                                 Journal           4/1/2018     JE374                                ($65,572.98)        $0.00
                                                 Journal           4/30/2018    JE388                                 $71,565.53    $71,565.53
                                                 Journal           5/1/2018     JE389                                ($71,565.53)        $0.00
                                                 Journal           5/31/2018    JE403                                 $19,529.30    $19,529.30
                           Case 18-10651-BFK      Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                            Document      Page 50 of 66


                                            Journal           6/1/2018     JE404                                 ($19,529.30)           $0.00
                                            Journal           6/30/2018    JE422                                  $29,293.98       $29,293.98
                                            Journal           7/1/2018     JE423                                 ($29,293.98)           $0.00
                                            Journal           7/31/2018    JE436                                  $43,690.22       $43,690.22
                                            Journal           8/1/2018     JE437                                 ($43,690.22)           $0.00
                                            Journal           8/31/2018    JE444                                  $57,796.22       $57,796.22
                                            Journal           9/1/2018     JE445                                 ($57,796.22)           $0.00
                                            Journal           9/30/2018    JE460                                  $56,888.96       $56,888.96
                                            Journal           10/1/2018    JE461                                 ($56,888.96)           $0.00
                                            Journal           10/31/2018   JE469                                  $56,888.96       $56,888.96
                                            Journal           10/31/2018   JE475                                  $12,190.48       $69,079.44
                                            Journal           11/1/2018    JE470                                 ($56,888.96)      $12,190.48
                                            Journal           11/1/2018    JE476                                 ($12,190.48)           $0.00
                                            Journal           11/30/2018   JE485                                  $20,317.48       $20,317.48
 Total - 24010 - Accrued-Salaries & Wages                                                                        ($25,204.12)      $20,317.48
 24030 - ACCRUED-Social security                                                                                       $0.00        $5,617.39
                                            Journal           1/1/2018     JE66                                   ($5,617.39)           $0.00
                                            Journal           9/30/2018    JE460                                   $3,491.66        $3,491.66
                                            Journal           10/1/2018    JE461                                  ($3,491.66)           $0.00
                                            Journal           10/31/2018   JE469                                   $3,109.80        $3,109.80
                                            Journal           10/31/2018   JE475                                     $666.39        $3,776.19
                                            Journal           11/1/2018    JE470                                  ($3,109.80)         $666.39
                                            Journal           11/1/2018    JE476                                    ($666.39)           $0.00
                                            Journal           11/30/2018   JE485                                   $1,110.64        $1,110.64
  Total - 24030 - ACCRUED-Social security                                                                         ($4,506.75)       $1,110.64
Total - 24000 - Payroll Accruals                                                                                 ($29,710.87)      $21,428.12
25000 - Other Accruals                                                                                                 $0.00            $0.00
  25151 - Accrued-Interest EB-5                                                                                        $0.00    $3,098,562.23
                                            Journal           1/31/2018    JE350                                 ($12,739.73)   $3,085,822.50
                                            Journal           1/31/2018    JE359                                  $74,551.94    $3,160,374.44
                                            Journal           2/27/2018    JE361                                 ($11,506.85)   $3,148,867.59
                                            Journal           2/28/2018    JE360                                  $74,551.94    $3,223,419.53
                                            Journal           3/31/2018    JE379                                  $74,551.94    $3,297,971.47
                                            Journal           3/31/2018    JE380                                 ($12,739.73)   $3,285,231.74
                                            Journal           4/30/2018    JE390                                  $74,551.94    $3,359,783.68
                                            Journal           4/30/2018    JE391                                 ($12,328.77)   $3,347,454.91
                                            Journal           4/30/2018    JE392                                  $25,890.41    $3,373,345.32
                                            Journal           5/31/2018    JE413                                  $74,551.94    $3,447,897.26
                                            Journal           6/30/2018    JE426                                  $74,551.94    $3,522,449.20
                                            Journal           7/31/2018    JE440                                  $74,551.94    $3,597,001.14
                                            Journal           8/31/2018    JE446                                  $74,551.94    $3,671,553.08
                                            Journal           9/30/2018    JE465                                  $74,551.94    $3,746,105.02
                                            Journal           10/31/2018   JE479                                  $74,551.94    $3,820,656.96
                                            Journal           11/30/2018   JE494                                ($596,415.52)   $3,224,241.44
 Total - 25151 - Accrued-Interest EB-5                                                                           $125,679.21    $3,224,241.44
 25160 - Accrued-Legal Fees                                                                                            $0.00            $0.00
                                            Journal           6/30/2018    JE427                                 $132,169.54      $132,169.54
                                            Journal           6/30/2018    JE428                                 $255,011.39      $387,180.93
                                            Journal           7/31/2018    JE438                                  $99,147.28      $486,328.21
                                            Bill              8/21/2018    Bankruptcy fees 07/2018              ($237,414.06)     $248,914.15
                                            Bill              8/21/2018    Bankruptcy fee 07/2018                ($83,813.19)     $165,100.96
                                            Journal           8/21/2018    JE449                                ($165,100.96)           $0.00
                                            Journal           8/31/2018    JE454                                 $119,068.74      $119,068.74
                                            Journal           9/30/2018    JE464                                  $38,314.92      $157,383.66
                                            Journal           10/31/2018   JE480                                  $83,972.35      $241,356.01
                                            Journal           11/30/2018   JE492                                  $61,802.66      $303,158.67
 Total - 25160 - Accrued-Legal Fees                                                                              $303,158.67      $303,158.67
                                Case 18-10651-BFK            Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                                       Document      Page 51 of 66


       25175 - Accrued-Professional Fee-GCFM                                                                                        $0.00        $796,833.43
                                                       Journal           1/31/2018    JE359                                    $52,375.00        $849,208.43
                                                       Journal           2/28/2018    JE360                                    $52,375.00        $901,583.43
                                                       Journal           3/31/2018    JE379                                    $52,375.00        $953,958.43
                                                       Journal           4/30/2018    JE390                                    $52,375.00      $1,006,333.43
                                                       Journal           5/31/2018    JE413                                    $52,375.00      $1,058,708.43
                                                       Journal           6/30/2018    JE426                                    $52,375.00      $1,111,083.43
                                                       Journal           7/31/2018    JE440                                    $52,375.00      $1,163,458.43
                                                       Journal           8/31/2018    JE446                                    $52,375.00      $1,215,833.43
                                                       Journal           9/30/2018    JE465                                    $52,375.00      $1,268,208.43
                                                       Journal           10/31/2018   JE479                                    $52,375.00      $1,320,583.43
                                                       Journal           11/30/2018   JE494                                  ($419,000.00)       $901,583.43
       Total - 25175 - Accrued-Professional Fee-GCFM                                                                          $104,750.00        $901,583.43
     Total - 25000 - Other Accruals                                                                                           $533,587.88      $4,428,983.54
     26010 - Eb-5 Additional Payment Recd                                                                                           $0.00              $0.00
                                                       Journal           5/7/2018     JE405                                   $100,000.00        $100,000.00
                                                       Journal           5/14/2018    JE406                                 $1,212,500.00      $1,312,500.00
     Total - 26010 - Eb-5 Additional Payment Recd                                                                           $1,312,500.00      $1,312,500.00
     26030 - Other payables                                                                                                         $0.00      $7,552,460.90
                                                       Journal           1/31/2018    JE350                                    $34,244.39      $7,586,705.29
                                                       Journal           2/27/2018    JE361                                    $30,930.41      $7,617,635.70
                                                       Journal           3/31/2018    JE380                                    $34,244.39      $7,651,880.09
                                                       Journal           4/30/2018    JE391                                    $33,139.73      $7,685,019.82
                                                       Journal           4/30/2018    JE392                                   ($69,593.42)     $7,615,426.40
      Total - 26030 - Other payables                                                                                           $62,965.50      $7,615,426.40
   Total Other Current Liability                                                                                            $1,964,903.52     $33,819,365.07
 Total Current Liabilities                                                                                                  $2,236,417.33     $34,772,469.54
 Long Term Liabilities                                                                                                              $0.00              $0.00
   29100 - Long Term-Notes Payable                                                                                                  $0.00              $0.00
      29101 - Long Term-Notes Pay-St Of Ms                                                                                          $0.00      $4,700,000.00
      Total - 29101 - Long Term-Notes Pay-St Of Ms                                                                                  $0.00      $4,700,000.00
      29102 - Long Term-Notes Pay-Eb-5(A3)                                                                                          $0.00     $39,400,000.00
      Total - 29102 - Long Term-Notes Pay-Eb-5(A3)                                                                                  $0.00     $39,400,000.00
   Total - 29100 - Long Term-Notes Payable                                                                                          $0.00     $44,100,000.00
 Total Long Term Liabilities                                                                                                        $0.00     $44,100,000.00
 Equity                                                                                                                             $0.00              $0.00
   30000 - Stockholders Equity                                                                                                      $0.00              $0.00
      32000 - Additional Paid In Capital                                                                                            $0.00     $16,000,000.00
      Total - 32000 - Additional Paid In Capital                                                                                    $0.00     $16,000,000.00
      33010 - Eb-5 Investment (A-1, A-2)                                                                                            $0.00     $46,000,128.00
      Total - 33010 - Eb-5 Investment (A-1, A-2)                                                                                    $0.00     $46,000,128.00
      33030 - Eb-5 Investment (A-4)                                                                                                 $0.00     $39,100,097.00
      Total - 33030 - Eb-5 Investment (A-4)                                                                                         $0.00     $39,100,097.00
      34000 - Capital Injection                                                                                                     $0.00        $434,950.00
      Total - 34000 - Capital Injection                                                                                             $0.00        $434,950.00
   Total - 30000 - Stockholders Equity                                                                                              $0.00    $101,535,175.00
   Retained Earnings                                                                                                       $94,418,875.36     $94,418,875.36
   Net Income                                                                                                             ($10,746,465.52)   ($10,746,465.52)
 Total Equity                                                                                                              $83,672,409.84    $185,207,584.84
Total LIABILITIES & EQUITY                                                                                                 $85,908,827.17    $264,080,054.38
                                        Case 18-10651-BFK       Doc 446       Filed 01/10/19 Entered 01/10/19 18:34:36                                                  Desc Main
                                                                            Document      Page 52 of 66


                                                                            GreenTech Automotive, Inc.
                                                                  WM Industries Corp. : Green Tech Automotive Inc.
                                                                                  Income Statement Detail
                                                                                        Nov 2018


Financial Row                                         Type           Date         Document Number   Name                               Clr   Split                                                                   Amount
Ordinary Income/Expense
 Income
   48000 - Sales-Intercompany
     48210 - Technological consulting
                                                      Invoice        11/30/2018 INV10               66 Saleen Automotive Inc           F     12100 - Accounts Receivable - Trade                                 $84,894.80
    Total - 48210 - Technological consulting                                                                                                                                                                     $84,894.80
  Total - 48000 - Sales-Intercompany                                                                                                                                                                             $84,894.80
 Total - Income                                                                                                                                                                                                  $84,894.80
 Cost Of Sales
  60000 - Payroll Costs
    60050 - Indirect Labor
                                                      Journal        11/1/2018    JE476                                                F     - Split -                                                          ($11,180.11)
                                                      Journal        11/1/2018    JE470                                                F     - Split -                                                          ($52,173.88)
                                                      Journal        11/2/2018    JE471                                                F     23420 - Employee Witholdings And Taxes : Withholding-Section 125       $586.03
                                                      Journal        11/2/2018    JE468                                                F     - Split -                                                           $52,173.88
                                                      Journal        11/16/2018   JE477                                                F     23420 - Employee Witholdings And Taxes : Withholding-Section 125       $586.03
                                                      Journal        11/16/2018   JE474                                                F     - Split -                                                           $52,173.88
                                                      Journal        11/30/2018   JE485                                                F     - Split -                                                           $18,633.54
                                                      Journal        11/30/2018   JE481                                                F     - Split -                                                           $55,079.11
     Total - 60050 - Indirect Labor                                                                                                                                                                             $115,878.48
     60100 - Regular Pay-Exempt
                                                      Journal        11/1/2018    JE470                                                F     - Split   -                                                         ($2,610.86)
                                                      Journal        11/1/2018    JE476                                                F     - Split   -                                                           ($559.47)
                                                      Journal        11/2/2018    JE468                                                F     - Split   -                                                          $2,610.86
                                                      Journal        11/16/2018   JE474                                                F     - Split   -                                                          $2,610.86
                                                      Journal        11/30/2018   JE485                                                F     - Split   -                                                            $932.45
                                                      Journal        11/30/2018   JE481                                                F     - Split   -                                                          $2,769.50
     Total - 60100 - Regular Pay-Exempt                                                                                                                                                                           $5,753.34
     60700 - Payroll-Other
                                                      Journal        11/1/2018    JE476                                                F     - Split   -                                                           ($183.99)
                                                      Journal        11/1/2018    JE470                                                F     - Split   -                                                           ($858.63)
                                                      Journal        11/2/2018    JE468                                                F     - Split   -                                                            $858.63
                                                      Journal        11/16/2018   JE474                                                F     - Split   -                                                            $858.63
                                                      Journal        11/30/2018   JE481                                                F     - Split   -                                                            $858.63
                                                      Journal        11/30/2018   JE485                                                F     - Split   -                                                            $306.66
    Total - 60700 - Payroll-Other                                                                                                                                                                                 $1,839.93
  Total - 60000 - Payroll Costs                                                                                                                                                                                 $123,471.75
 Total - Cost Of Sales                                                                                                                                                                                          $123,471.75
 Gross Profit                                                                                                                                                                                                   ($38,576.95)
 Expense
  61000 - Employee Benefits
    61110 - Group Insurance-Medical
                                                      Bill           11/1/2018    11/2018           V0706 Standard Insurance Company   F     21000 - Accounts Payable                                               $711.78
                                                      Journal        11/1/2018    JE470                                                F     - Split -                                                           ($1,125.87)
                                                      Journal        11/1/2018    JE476                                                F     - Split -                                                             ($241.24)
                                                      Journal        11/2/2018    JE468                                                F     - Split -                                                            $1,125.87
                                                      Journal        11/16/2018   JE474                                                F     - Split -                                                            $1,125.87
                                                      Bill           11/20/2018   12/2018           V0098 Blue Cross Blue Shield       F     21000 - Accounts Payable                                            $14,073.15
                                                      Bill           11/28/2018   184               V0470 Managed Benefits, Inc.       F     21000 - Accounts Payable                                             $1,250.00
                                                      Journal        11/30/2018   JE485                                                F     - Split -                                                              $402.10
     Total - 61110 - Group Insurance-Medical                                                                                                                                                                     $17,321.66
     61120 - Group Insurance-Dental
                                                      Bill           11/1/2018    11/2018           V0212 Delta Dental of Virgina      F     21000 - Accounts Payable                                             $1,122.09
                                                      Journal        11/1/2018    JE476                                                F     - Split -                                                              ($20.67)
                                                      Journal        11/1/2018    JE470                                                F     - Split -                                                              ($96.44)
                                                      Journal        11/2/2018    JE468                                                F     - Split -                                                               $96.44
                                                      Journal        11/16/2018   JE474                                                F     - Split -                                                               $96.44
                                                      Journal        11/30/2018   JE485                                                F     - Split -                                                               $34.43
     Total - 61120 - Group Insurance-Dental                                                                                                                                                                       $1,232.29
                                         Case 18-10651-BFK       Doc 446       Filed 01/10/19 Entered 01/10/19 18:34:36                                                          Desc Main
                                                                             Document      Page 53 of 66


 61130 - Group Insurance-Life
                                                       Journal          11/1/2018    JE476                                                        F   - Split   -                                ($1.43)
                                                       Journal          11/1/2018    JE470                                                        F   - Split   -                                ($6.67)
                                                       Journal          11/2/2018    JE468                                                        F   - Split   -                                 $6.67
                                                       Journal          11/16/2018   JE474                                                        F   - Split   -                                 $6.67
                                                       Journal          11/30/2018   JE481                                                        F   - Split   -                                 $6.67
                                                       Journal          11/30/2018   JE485                                                        F   - Split   -                                 $2.38
 Total - 61130 - Group Insurance-Life                                                                                                                                                            $14.29
 61150 - Group Insurance-Vision
                                                       Journal          11/1/2018    JE476                                                        F   - Split -                                 ($3.58)
                                                       Journal          11/1/2018    JE470                                                        F   - Split -                                ($16.61)
                                                       Journal          11/2/2018    JE468                                                        F   - Split -                                 $16.61
                                                       Journal          11/16/2018   JE474                                                        F   - Split -                                 $16.61
                                                       Bill             11/17/2018   805982086               V0831 Vision Service Plan            F   21000 - Accounts Payable                 $158.45
                                                       Journal          11/30/2018   JE485                                                        F   - Split -                                  $5.91
 Total - 61150 - Group Insurance-Vision                                                                                                                                                        $177.39
 61390 - Payroll Taxes-Other
                                                       Journal          11/1/2018    JE476                                                        F   - Split   -                              ($666.38)
                                                       Journal          11/1/2018    JE470                                                        F   - Split   -                            ($3,109.80)
                                                       Journal          11/2/2018    JE468                                                        F   - Split   -                             $3,109.80
                                                       Journal          11/16/2018   JE474                                                        F   - Split   -                             $3,109.80
                                                       Journal          11/30/2018   JE481                                                        F   - Split   -                             $3,208.36
                                                       Journal          11/30/2018   JE485                                                        F   - Split   -                             $1,110.65
  Total - 61390 - Payroll Taxes-Other                                                                                                                                                         $6,762.43
Total - 61000 - Employee Benefits                                                                                                                                                            $25,508.06
63000 - Other Employee Costs
  63950 - Employee Costs-Other
                                                       Journal          11/2/2018 JE468                                                           F   - Split -                                 $93.98
                                                       Journal          11/16/2018 JE474                                                          F   - Split -                                $315.03
                                                       Journal          11/30/2018 JE481                                                          F   - Split -                                 $93.98
  Total - 63950 - Employee Costs-Other                                                                                                                                                         $502.99
Total - 63000 - Other Employee Costs                                                                                                                                                           $502.99
64000 - Travel And Entertainment
  64160 - Auto Mileage
                                                       Expense Report   11/28/2018 95                        22 CORRY R DAVIS                     F   21000 - Accounts Payable                 $232.17
 Total - 64160 - Auto Mileage                                                                                                                                                                  $232.17
 64180 - Parking
                                                       Expense Report   11/28/2018 94                        22 CORRY R DAVIS                     F   21000 - Accounts Payable                   $30.00
 Total - 64180 - Parking                                                                                                                                                                         $30.00
 64250 - Meals
                                                       Expense Report   11/28/2018 94                        22 CORRY R DAVIS                     F   21000 - Accounts Payable                 $370.00
  Total - 64250 - Meals                                                                                                                                                                        $370.00
Total - 64000 - Travel And Entertainment                                                                                                                                                       $632.17
65000 - Maintenance & Repairs
  65100 - Maintenance-Outside Contract
                                                       Bill             11/1/2018    9041                    V0408 Jimmy Doyle, LLC               F   21000 - Accounts Payable                 $600.00
 Total - 65100 - Maintenance-Outside Contract                                                                                                                                                  $600.00
 65200 - Repairs-Buildings And Real Estate
                                                       Bill             11/2/2018    1043-F006334            V1584 Security Fire Protection Co.   F   21000 - Accounts Payable                 $160.50
  Total - 65200 - Repairs-Buildings And Real Estate                                                                                                                                            $160.50
Total - 65000 - Maintenance & Repairs                                                                                                                                                          $760.50
68000 - Office Expense
  68750 - Express Mail
                                                       Expense Report   11/28/2018 95                        22 CORRY R DAVIS                     F   21000 - Accounts Payable                   $60.00
  Total - 68750 - Express Mail                                                                                                                                                                   $60.00
Total - 68000 - Office Expense                                                                                                                                                                   $60.00
69000 - Utilities & Telephone
  69100 - Utilities-Electricity
                                                       Bill             11/14/2018 35005570069               V0250 Entergy                        F   21000 - Accounts Payable                $4,537.59
 Total - 69100 - Utilities-Electricity                                                                                                                                                        $4,537.59
 69250 - Utilities-Telephone
                                                       Bill             11/20/2018 17880890701               V0539 Nextiva, Inc.                  F   21000 - Accounts Payable                $1,109.86
 Total - 69250 - Utilities-Telephone                                                                                                                                                          $1,109.86
 69300 - Utilities-Cell Phone
                                                       Bill             11/9/2018    287025208764x11092018   V0073 AT&T Mobility                  F   21000 - Accounts Payable                $1,115.05
 Total - 69300 - Utilities-Cell Phone                                                                                                                                                         $1,115.05
 69400 - Utilities-Data Services
                                                       Bill             11/1/2018    11/2018                 V0155 Cogent Communications, Inc.    F   21000 - Accounts Payable                  $550.00
                                                       Bill             11/5/2018    100210119494            V0254 Equinix, Inc.                  F   21000 - Accounts Payable                $3,482.44
                                        Case 18-10651-BFK                     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36                                                 Desc Main
                                                                                        Document      Page 54 of 66


     Total - 69400 - Utilities-Data Services                                                                                                                                                                     $4,032.44
   Total - 69000 - Utilities & Telephone                                                                                                                                                                        $10,794.94
   86000 - Professional Fees
     86600 - Legal Fees
                                                                    Bill          11/10/2018 9402796               V0019 Akerman LLP IOLA Account   F   21000 - Accounts Payable                                   $948.00
                                                                    Journal       11/30/2018 JE492                                                  F   25160 - Other Accruals : Accrued-Legal Fees             $61,802.66
     Total - 86600 - Legal Fees                                                                                                                                                                                 $62,750.66
   Total - 86000 - Professional Fees                                                                                                                                                                            $62,750.66
   87000 - Rent Expense
     87020 - Rent-Equipment
                                                                    Bill          11/3/2018   1361133              V0869 Xerox                      F   21000 - Accounts Payable                                   $554.39
     Total - 87020 - Rent-Equipment                                                                                                                                                                                $554.39
   Total - 87000 - Rent Expense                                                                                                                                                                                    $554.39
   88000 - Depreciation
     88100 - Depreciation - Buildings
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                               $34,509.41
     Total - 88100 - Depreciation - Buildings                                                                                                                                                                   $34,509.41
     88150 - Depreciation-Building Improv
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                  $504.06
     Total - 88150 - Depreciation-Building Improv                                                                                                                                                                  $504.06
     88300 - Depreciation-Machinery & Equip
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                 $2,059.58
     Total - 88300 - Depreciation-Machinery & Equip                                                                                                                                                               $2,059.58
     88400 - Depreciation-Factory And Warehouse Equipment
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                  $168.53
     Total - 88400 - Depreciation-Factory And Warehouse Equipment                                                                                                                                                  $168.53
     88450 - Depreciation-Factory And Warehouse Trucks
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                  $856.25
     Total - 88450 - Depreciation-Factory And Warehouse Trucks                                                                                                                                                     $856.25
     88550 - Depreciation - Small Tools
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                 $1,968.10
     Total - 88550 - Depreciation - Small Tools                                                                                                                                                                   $1,968.10
     88600 - Depreciation-Electronic Equipment
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                 $4,531.83
     Total - 88600 - Depreciation-Electronic Equipment                                                                                                                                                            $4,531.83
     88700 - Depreciation-Office Equipment
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                   $29.02
     Total - 88700 - Depreciation-Office Equipment                                                                                                                                                                  $29.02
     88750 - Depreciation-Office Furniture
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                 $2,158.86
     Total - 88750 - Depreciation-Office Furniture                                                                                                                                                                $2,158.86
     88800 - Depreciation-Autos And Trucks
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                                  $605.09
     Total - 88800 - Depreciation-Autos And Trucks                                                                                                                                                                 $605.09
     88850 - Depreciation-Demo Cars
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                               $14,796.48
     Total - 88850 - Depreciation-Demo Cars                                                                                                                                                                     $14,796.48
     88900 - Amortization-Software
                                                                    Journal       11/30/2018 JE491                                                  F   - Split -                                               $11,697.02
     Total - 88900 - Amortization-Software                                                                                                                                                                      $11,697.02
   Total - 88000 - Depreciation                                                                                                                                                                                 $73,884.23
   89000 - Miscellaneous Expense
     89800 - Bank Service Charge
                                                                    Bill          11/3/2018 1361133               V0869 Xerox                       F   21000 - Accounts Payable                                     $52.06
                                                                    Bill          11/9/2018 287025208764x11092018 V0073 AT&T Mobility               F   21000 - Accounts Payable                                     $27.57
                                                                    Journal       11/13/2018 JE478                                                  F   10200 - Bank Accounts : EagleBank Operating Account         $156.49
     Total - 89800 - Bank Service Charge                                                                                                                                                                            $236.12
   Total - 89000 - Miscellaneous Expense                                                                                                                                                                            $236.12
 Total - Expense                                                                                                                                                                                                $175,684.06
Net Ordinary Income                                                                                                                                                                                            ($214,261.01)
Other Income and Expenses
 Other Income
   91000 - Interest Income
     91100 - Interest Income-3rd Party
                                                                    Journal       11/30/2018 JE487                                                  F   10210 - Bank Accounts : Eaglebank MM Savings Account       $266.70
    Total - 91100 - Interest Income-3rd Party                                                                                                                                                                      $266.70
  Total - 91000 - Interest Income                                                                                                                                                                                  $266.70
 Total - Other Income                                                                                                                                                                                              $266.70
 Other Expense
                                      Case 18-10651-BFK         Doc 446           Filed 01/10/19 Entered 01/10/19 18:34:36                   Desc Main
                                                                                Document      Page 55 of 66


   92000 - Interest Expense
     92500 - Interest Expense-Eb-5 Investor
                                                      Journal             11/30/2018 JE494                    F   - Split -                                              ($596,415.52)
     Total - 92500 - Interest Expense-Eb-5 Investor                                                                                                                      ($596,415.52)
     92600 - Interest Expense-Gulf Coast
                                                      Journal             11/30/2018 JE494                    F   - Split -                                               ($419,000.00)
     Total - 92600 - Interest Expense-Gulf Coast                                                                                                                          ($419,000.00)
   Total - 92000 - Interest Expense                                                                                                                                     ($1,015,415.52)
   95000 - Special Income/Expense
     95700 - Lawsuit Settlement Gain/Loss
                                                      Journal             11/28/2018 JE490                    F   10200 - Bank Accounts : EagleBank Operating Account     ($40,000.00)
    Total - 95700 - Lawsuit Settlement Gain/Loss                                                                                                                          ($40,000.00)
   Total - 95000 - Special Income/Expense                                                                                                                                 ($40,000.00)
   Unrealized Gain/Loss
                                                      Currency Revaluation 11/1/2018 136                      F   21000 - Accounts Payable                                      ($0.36)
                                                      Currency Revaluation 11/1/2018 134                      F   18600 - Investment in Related party                    $1,769,101.69
                                                      Currency Revaluation 11/30/2018 137                     F   18600 - Investment in Related party                   ($2,226,569.58)
   Total - Unrealized Gain/Loss                                                                                                                                           ($457,468.25)
   Realized Gain/Loss
                                                      Bill Payment        11/29/2018 ACH171   V1863 YW Chan   F   10200 - Bank Accounts : EagleBank Operating Account           $35.41
   Total - Realized Gain/Loss                                                                                                                                                   $35.41
 Total - Other Expense                                                                                                                                                  ($1,512,848.36)
Net Other Income                                                                                                                                                         $1,513,115.06
Net Income                                                                                                                                                               $1,298,854.05
        Case 18-10651-BFK             Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                Document      Page 56 of 66


          GreenTech Automotive, Inc.
WM Industries Corp. : Green Tech Automotive Inc.
               Cash Flow Statement
                    Nov 2018


      Financial Row                               Amount
      Operating Activities
        Net Income                        $1,298,854.05
        Adjustments to Net Income
          Accounts Receivable                 $88,013.25
          Other Current Asset                 ($4,736.25)
          Accounts Payable                     $2,875.59
          Other Current Liabilities       ($1,004,173.84)
        Total Adjustments to Net Income     ($918,021.25)
      Total Operating Activities             $380,832.80
      Investing Activities
        Fixed Asset                          $62,187.21
        Other Asset                        ($445,770.87)
      Total Investing Activities           ($383,583.66)
      Net Change in Cash for Period          ($2,750.86)
      Cash at Beginning of Period           $373,442.10
      Cash at End of Period                 $370,691.24
Case 18-10651-BFK   Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                              Document      Page 57 of 66
Case 18-10651-BFK   Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                              Document      Page 58 of 66
Case 18-10651-BFK   Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                              Document      Page 59 of 66
Case 18-10651-BFK   Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                              Document      Page 60 of 66
Case 18-10651-BFK   Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                              Document      Page 61 of 66
                      Case 18-10651-BFK          Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36        Desc Main
                                                           Document      Page 62 of 66

GreenTech Automotive Inc

Check Register
                                                                                                                      Amount          #
Account:   Eaglebank Operating *7549                                                   Total Uncleared Checks:      $ 16,838.61       7

Check # Payee                                         Description                       Date Issued   Date Cashed       Amount      Cleared
     1001 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                     3/9/2018      3/21/2018    $   15,800.20      Y
     1002 Standard Insurance Company                  Medical Insurance                  3/9/2018      3/15/2018    $    1,773.68      Y
     1003 Department of Homeland Security             H-1B VISA renewal fee             3/16/2018      4/30/2017    $      460.00      Y
     1004 Department of Homeland Security             H-1B VISA renewal fee             3/16/2018      4/30/2017    $      750.00      Y
     1005 David Z. Lu & Associates                    Legal fees for H-1B renewal       3/16/2018      3/21/2018    $    1,750.00      Y
     1006 Managed Benefits Inc                        Mgt fee for medical benefits      3/19/2018      3/27/2018    $    1,250.00      Y
     1007 Cogent Communications Inc                   Data Center Lease                 3/19/2018      3/28/2018    $      550.00      Y
     1008 Equinix Inc                                 Data Center Lease                 3/19/2018      3/26/2018    $    3,316.61      Y
     1009 Atmos Energy                                MS Utilities (Gas)                3/19/2018      3/28/2018    $    3,161.32      Y
     1010 Comcast Business                            VA Internet                       3/19/2018      3/27/2018    $      325.86      Y
     1011 Xerox Financial Services                    Photocopier leases                3/19/2018      3/27/2018    $      554.39      Y
Checks 1012-1252 - Are voided as they do not have Debtor in Possession on the checks
From Check 1253 - includes Debtor in Possession designation
     1253 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                    4/10/2018      4/16/2018    $ 16,628.01       Y
     1254 Standard Insurance Company                  Medical Insurance                 4/10/2018      4/16/2018    $    781.07       Y
     1255 Tunica County Utility District              MS Utilities (Water)              4/10/2018      4/18/2018    $    381.99       Y
     1256 Comcast Business                            VA Internet                       4/10/2018      4/16/2018    $    325.87       Y
     1257 Christopher Agner                           Expense Report                    4/10/2018      4/17/2018    $    139.21       Y
     1258 Murong Xin                                  Expense Report                    4/10/2018      4/12/2018    $     64.40       Y
     1259 Mississippi Department of Revenue           Franchise Tax                     4/13/2018      4/27/2018    $ 20,000.00       Y
     1260 South Carolina Department of Revenue        Franchise Tax                     4/13/2018       5/4/2018    $     25.00       Y
     1261 Georgia Department of Revenue               Franchise Tax                     4/13/2018      4/23/2017    $     10.00       Y
     1262 Franchise Tax Board                         Franchise Tax                     4/13/2018       5/3/2018    $    800.00       Y
     1263 US Trustee                                  Bankruptcy fee (GTA)              4/30/2018       5/9/2018    $    325.00       Y
     1264 US Trustee                                  Bankruptcy fee (WMIC)             4/30/2018       5/9/2018    $    325.00       Y
     1265 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                     5/9/2018      5/16/2018    $ 16,631.60       Y
     1266 Entergy                                     MS Utilities (Electricity)         5/9/2018      5/15/2018    $ 8,487.37        Y
     1267 Managed Benefits Inc                        Mgt fee for medical benefits       5/9/2018      5/17/2018    $ 1,250.00        Y
                 Case 18-10651-BFK        Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                    Document      Page 63 of 66

1268   Standard Insurance Company            Medical Insurance                  5/9/2018   5/16/2018   $ 1,044.74    Y
1269   AT&T Mobility                         Cellphones                         5/9/2018   5/15/2018   $ 2,832.11    Y
1270   Cogent Communications Inc             Data Center Lease                  5/9/2018   5/15/2018   $ 1,100.00    Y
1271   Atmos Energy                          MS Utilities (Gas)                 5/9/2018   5/18/2018   $    177.93   Y
1272   Tunica County Utility District        MS Utilities (Water)               5/9/2018   5/17/2018   $    389.52   Y
1273   Action Pest Control Co. Inc           MS Pest control                    5/9/2018   5/23/2018   $    856.00   Y
1274   Equinix Inc                           Data Center Lease                  5/9/2018   5/16/2018   $ 3,316.61    Y
1275   Comcast Business                      VA Internet                        5/9/2018   5/15/2018   $    309.58   Y
1276   Xerox Financial Services              Photocopier leases                 5/9/2018   5/16/2018   $ 1,148.71    Y
1277   Xerox Financial Services              Photocopier leases                 5/9/2018   5/16/2018   $ 1,212.90    Y
1278   Capitol Office Solutions              Photocopier leases                 5/9/2018   5/14/2018   $    799.69   Y
1279   Datawatch Systems Inc                 VA Office security                 5/9/2018   5/14/2018   $    103.00   Y
1280   Horne LLP                             Tax services                       5/9/2018   5/15/2018   $ 2,250.00    Y
1281   Security Fire Protection Co Inc       MS Sprinkler system repair         5/9/2018   5/16/2018   $ 1,096.75    Y
1282   Mr Corry Davis                        Travel Expenses                    5/9/2018   5/21/2018   $     20.15   Y
1283   Mr Gilberto Martinez                  Travel Expenses                    5/9/2018   5/16/2018   $    116.52   Y
1284   Mr Ke Sun                             Travel Expenses                    5/9/2018   5/21/2018   $    236.56   Y
1285   The Company Corporation               Agency Mgt fees                    5/9/2018   5/15/2018   $    460.25   Y
1286   Citrix Systems Inc                    Sharefile fees                    5/14/2018   5/21/2018   $    185.00   Y
1287   Murong Xin                            Expense Report                    5/31/2018    6/5/2018   $     83.20   Y
1288   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                     6/1/2018    6/7/2018   $ 16,631.78   Y
1289   Standard Insurance Company            Medical Insurance                  6/1/2018   6/11/2018   $ 1,044.74    Y
1290   Atmos Energy                          MS Utilities (Gas)                 6/7/2018   6/14/2018   $    747.52   Y
1291   Tunica County Utility District        MS Utilities (Water)               6/7/2018   6/18/2018   $    389.52   Y
1292   Equinix Inc                           Data Center Lease                  6/7/2018   6/14/2018   $ 3,316.61    Y
1293   Comcast Business                      VA Internet                        6/7/2018   6/13/2018   $    309.58   Y
1294   Xerox Financial Services              Photocopier leases                 6/7/2018   6/14/2018   $    790.71   Y
1295   Xerox Financial Services              Photocopier leases                 6/7/2018   6/14/2018   $    497.23   Y
1296   Hensley Land Surveying                Professional services             6/18/2018    7/3/2018   $    225.00   Y
1297   Capitol Office Solutions              Photocopier leases                6/20/2018   6/25/2018   $    452.91   Y
1298   Xerox Financial Services              Photocopier leases                6/20/2018   6/26/2018   $    554.39   Y
1299   Entergy                               Utilities (Electricity)           6/20/2018   6/26/2018   $ 5,200.00    Y
1300   Managed Benefits Inc                  Mgt fee for medical benefits      6/20/2018   6/27/2018   $ 2,500.00    Y
1301   Standard Insurance Company            Medical Insurance                 6/20/2018   6/28/2018   $ 1,055.44    Y
1302   AT&T Mobility                         Cellphones                        6/20/2018   6/28/2018   $    502.28   Y
                 Case 18-10651-BFK        Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                    Document      Page 64 of 66

1303   Cogent Communications Inc             Data Center Lease                 6/20/2018   6/26/2018    $    550.00   Y
1304   Equinix Inc                           Data Center Lease                 6/20/2018   6/26/2018    $ 3,482.44    Y
1305   Jimmy Doyle, LLC                      Plant Maintenance                 6/20/2018    7/2/2018    $    600.00   Y
1306   Security Fire Protection Co Inc       MS Sprinkler system repair        6/20/2018   6/26/2018    $ 1,379.23    Y
1307   US Trustee                            Bankruptcy fee (GTA)              6/21/2018   6/28/2018    $ 1,301.18    Y
1308   Corry Davis                           Travel Expenses                   6/21/2018   6/26/2018    $    222.18   Y
1309   David Read                            Travel Expenses                   6/28/2018    7/5/2018    $    188.07   Y
1310   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                    6/29/2018   7/10/2018    $ 16,631.79   Y
1311   Tunica County Utility District        MS Utilities (Water)               7/6/2018   7/16/2018    $    389.52   Y
1312   Comcast Business                      VA Internet                        7/6/2018   7/12/2018    $    309.58   Y
1313   Entergy                               MS Utilities (Electricity)        7/16/2018   7/23/2018    $ 4,730.80    Y
1314   Mr Gilberto Martinez                  Travel Expenses                   7/17/2018   8/28/2018    $ 1,952.11    Y
1315   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                    7/25/2018    8/1/2018    $ 12,407.79   Y
1316   Managed Benefits Inc                  Mgt fee for medical benefits      7/25/2018    8/1/2018    $ 1,250.00    Y
1317   Standard Insurance Company            Medical Insurance                 7/25/2018    8/2/2018    $ 1,055.44    Y
1318   AT&T                                  MS Internet                       7/25/2018   7/31/2018    $    394.00   Y
1319   AT&T Mobility                         Cellphones                        7/25/2018    8/1/2018    $    923.55   Y
1320   US Trustee                            Bankruptcy fees                   7/25/2018    8/2/2018    $    325.00   Y
1321   US Trustee                            Bankruptcy fees                   7/25/2018    8/2/2018    $ 4,873.82    Y
1322   Murong Xin                            Travel Expenses                   8/31/2018    9/4/2018    $    328.20   Y
1323   Corry Davis                           Travel Expenses                   9/12/2018   9/18/2018    $     78.00   Y
1324   David Read                            Travel Expenses                   9/12/2018   9/18/2018    $    177.93   Y
1325   Ke Sun                                Travel Expenses                   9/12/2018   10/9/2018    $    289.91   Y
1326   Standard Insurance Company            Medical Insurance                 9/12/2018   9/20/2018    $ 1,055.44    Y
1327   Comcast Business                      VA Internet                       9/12/2018   9/17/2018    $    634.59   Y
1328   Cogent Communications Inc             Data Center Lease                 9/12/2018   9/20/2018    $ 1,658.25    Y
1329   Jimmy Doyle, LLC                      Plant Maintenance                 9/12/2018   9/19/2018    $ 1,200.00    Y
1330   Security Fire Protection Co Inc       Plant Maintenance                 9/12/2018   9/17/2018    $ 1,444.50    Y
1331   Tunica County Utility District        MS Utilities (Water)              9/12/2018   9/21/2018    $    786.57   Y
1332   Corry Davis                           Travel Expenses                   9/20/2018   10/9/2018    $     18.00   Y
1333   Mr Gilberto Martinez                  Travel Expenses                   9/20/2018   10/22/2018   $ 1,581.61    Y
1334   Managed Benefits Inc                  Mgt fee for medical benefits      9/20/2018   9/28/2018    $ 3,750.00    Y
1335   Jerry Baker                           Expense Report                    10/9/2018   10/15/2018   $     51.89   Y
1336   Tunica County Utility District        MS Utilities (Water)              10/9/2018   10/18/2018   $    397.05   Y
1337   Standard Insurance Company            Medical Insurance                 10/9/2018   10/17/2018   $ 1,055.44    Y
                   Case 18-10651-BFK     Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                                                   Document      Page 65 of 66

1338   Security Fire Protection Co Inc      Plant Maintenance                 10/15/2018   10/22/2018   $ 1,118.15    Y
1339   AT&T                                 MS Internet                       10/15/2018   10/23/2018   $ 6,836.49    Y
1340   AT&T Mobility                        Utilities (Cellhone)              10/26/2018   11/1/2018    $ 2,375.83    Y
1341   US Trustee                           Bankruptcy fees                   10/26/2018   10/31/2018   $ 11,583.00   Y
1342   US Trustee                           Bankruptcy fees                   10/26/2018   10/31/2018   $    325.00   Y
1343   Murong Xin                           Travel Expenses                   10/30/2018   11/5/2018    $    192.77   Y
1344   Managed Benefits Inc                 Mgt fee for medical benefits      11/29/2018                $ 2,500.00    N
1345   Standard Insurance Company           Medical Insurance                 11/29/2018                $ 1,595.39    N
1346   Cogent Communications Inc            Data Center Lease                 11/29/2018                $ 1,100.00    N
1347   Tunica County Utility District       MS Utilities (Water)              11/29/2018                $    397.05   N
1348   Jimmy Doyle, LLC                     Plant Maintenance                 11/29/2018                $ 2,100.00    N
1349   Corry Davis                          Travel Expenses                   11/29/2018                $    396.17   N
1350   Horne LLP                            Tax services                      11/29/2018                $ 8,750.00    N
Case 18-10651-BFK   Doc 446     Filed 01/10/19 Entered 01/10/19 18:34:36   Desc Main
                              Document      Page 66 of 66
